Execution Copy


AMENDMENT No. 3, dated as of June 19, 2013 (this “Amendment”), to the Credit
Agreement dated as of July 7, 2010, among DYNCORP INTERNATIONAL INC., a Delaware
corporation (the “Borrower”), Delta Tucker Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), Collateral Agent, L/C Issuer and Swing Line Lender
and the other parties thereto (as amended by that certain Amendment and Waiver
to Credit Agreement dated as of January 21, 2011, Amendment No. 2 to Credit
Agreement dated as of August 10, 2011 and as further amended, restated, modified
and supplemented from time to time, the “Credit Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;
WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;
WHEREAS, the Loan Parties desire to amend the Credit Agreement to extend the
maturity date of the Revolving Credit Facility and increase the amount of the
Revolving Credit Commitments and each Revolving Credit Lender has consented
thereto;
WHEREAS, Bank of America, N.A., Citigroup Global Markets Inc., Barclays Bank PLC
and Deutsche Bank Securities Inc. are acting as joint lead arrangers and joint
bookrunners for the Term B Loans and the Revolving Credit Facility;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Amendment. The Credit Agreement is, effective as of the Amendment
No. 3 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto. Schedule 1.01A to
the Credit Agreement is, as of the Amendment No. 3 Effective Date, hereby
replaced with Schedule 1.01A hereto.
Section 2.    Representations and Warranties, No Default. After giving effect to
the amendments contained herein, on the Amendment No. 3 Effective Date (as
defined below) the Borrower hereby confirms that: (a) this Amendment has been
duly authorized, executed and delivered by the Borrower and constitutes the
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; (b) the
representations and warranties set forth in Article V of the Credit Agreement
are true and correct in all material respects on and as of the Amendment No. 3
Effective Date with the same effect as though made on and as of the Amendment
No. 3 Effective Date, except to the extent such representations and


--------------------------------------------------------------------------------


warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date) and except to the extent such representations and
warranties are already qualified by materiality (in which case such
representations and warranties shall be true and correct in all respects); and
(c) no Default or Event of Default has occurred and is continuing under the
Credit Agreement.
Section 3.    Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 3 Effective Date”) that the following conditions
have been satisfied:
(i)Consents. The Administrative Agent shall have received (a) executed signature
pages hereto from Lenders constituting the Required Lenders and each Loan Party
and (b) executed signature pages to this Amendment from each Revolving Credit
Lender;
(ii)Fees. The Administrative Agent shall have received all fees required to be
paid, and all expenses required to be paid or reimbursed under Section 10.04(a)
of the Credit Agreement to the extent invoiced;
(iii)Legal Opinions. The Administrative Agent shall have received a legal
opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties,
covering such matters as the Administrative Agent may reasonably request and
otherwise reasonably satisfactory to the Administrative Agent;
(iv)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 3
Effective Date certifying that (a) all representations and warranties in Section
2 hereto shall be true and correct as of the date hereof before and after giving
effect to this Amendment, as though made on and as of such date and (b) no
Default, shall have occurred and be continuing;
(v)Closing Certificates. The Administrative Agent shall have received (i) a copy
of the certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified, if applicable, as of a recent
date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a Responsible Officer of each Loan Party dated the
Amendment No. 3 Effective Date and certifying (A) that attached thereto is a
true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the Amendment No. 3
Effective Date, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, and (C) as to
the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of a Responsible Officer executing the
certificate pursuant to clause (ii) above;
(vi)Perfection Certificate and Lien Searches. The Administrative Agent shall
have received (i) an updated perfection certificate with respect to the Loan
Parties in form and substance consistent with such certificates previously
delivered to the Administrative Agent on the Closing Date and (ii) copies of a
recent Lien and judgments search in each jurisdiction reasonably requested by
the Administrative Agent with respect to the Loan Parties;
(vii)Consent Fee. The Administrative Agent shall have received payment from the
Borrower, in same day funds, for the account of each Term Lender that delivers
an executed counterpart signature page to this Amendment at or prior to 5:00
p.m., New York City time, on


--------------------------------------------------------------------------------


June 12, 2013 (such time, the “Deadline”) a consent fee in an aggregate amount
equal to 0.125% of the aggregate principal amount of Term Loans held by such
Lender as of the Deadline; and
(viii)Upfront Fee. The Administrative Agent shall have received payment from the
Borrower, in same day funds, for the account of each Revolving Credit Lender
that delivers an executed counterpart signature page to this Amendment at or
prior to the Deadline an upfront fee in an aggregate amount equal to (a) 0.35%
of the Revolving Credit Exposure and the unused Revolving Credit Commitments of
such Revolving Credit Lender as of the Deadline and (b) 0.70% of any new
Revolving Credit Commitments of such Revolving Credit Lender.
Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 5.    Applicable Law.
(a)THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.
Section 6.    Headings. The headings of the several sections and subsections of
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.
Section 7.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of any other Loan Document. Each and every term, condition, obligation, covenant
and agreement contained in the Credit Agreement or any other Loan Document is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. Each Loan Party reaffirms its obligations under the Loan Documents
to which it is party and the validity of the Liens


--------------------------------------------------------------------------------


granted by it pursuant to the Collateral Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 3 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.
Section 8.    WAIVER OF RIGHT TO TRIAL BY JURY.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 8 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
DYNCORP INTERNATIONAL INC.


By:
/s/ William T. Kansky                

Name: William T. Kansky
Title: Senior Vice President and Chief Financial Officer
delta tucker holdings, INC.


By:
/s/ William T. Kansky                    

Name: William T. Kansky
Title: Senior Vice President and Chief Financial Officer
DIV CAPITAL CORPORATION
DTS AVIATION SERVICES LLC
DYNCORP AEROSPACE OPERATIONS LLC
DYNCORP INTERNATIONAL LLC
DYNCORP INTERNATIONAL SERVICES LLC
DYN MARINE SERVICES OF VIRGINIA LLC
HELIWORKS LLC
PHOENIX CONSULTING GROUP, LLC
SERVICES INTERNATIONAL LLC
WORLDWIDE HUMANITARIAN SERVICES LLC
WORLDWIDE RECRUITING AND STAFFING SERVICES LLC


By:
/s/ William T. Kansky        

Name: William T. Kansky
Title: Senior Vice President and Chief Financial Officer


CASALS & ASSOCIATES, INC.


By: /s/ William T. Kansky                
Name: William T. Kansky
Title: Vice President, Chief Financial Officer and Treasurer
[ADDITIONAL LENDER SIGNATURES OMITTED]








--------------------------------------------------------------------------------


UNOFFICIAL CONFORMED COPY EXHIBIT A to Amendment No. 3
INCLUDING AMENDMENT NO. 1 AND AMENDMENT NO. 2


 

CREDIT AGREEMENT
Dated as of July 7, 2010


among


DYNCORP INTERNATIONAL INC.,
as the Borrower,


THE GUARANTORS PARTY HERETO FROM TIME TO TIME,


BANK OF AMERICA, N.A.,
as Administrative and Collateral Agent,


BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender,


THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME


CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent,


and


BARCLAYS BANK PLC,
CAPITAL ONE, N.A.
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents,


and


BANC OF AMERICA SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
BARCLAYS CAPITAL
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
 


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page
 
 
 
 
ARTICLE I.
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.01.
Defined Terms
1


Section 1.02.
Other Interpretive Provisions
42


Section 1.03.
Accounting Terms
4243


Section 1.04.
Rounding
4243


Section 1.05.
References to Agreements, Laws, Etc.
43


Section 1.06.
Times of Day
43


Section 1.07.
Timing of Payment of Performance
43


Section 1.08.
Cumulative Credit Transactions
4344


Section 1.09.
Pro Forma Calculations
4344


Section 1.10.
Letter of Credit Amounts
4445


Section 1.11.
Exchange Rates; Currency Equivalents.
4445


Section 1.12.
Additional Alternative Currencies.
45


Section 1.13.
Change of Currency.
4546


 
 
 
 
ARTICLE II.
 
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
 
 
Section 2.01.
The Loans
46


Section 2.02.
Borrowings, Conversions and Continuations of Loans
46


Section 2.03.
Letters of Credit
47


Section 2.04.
Swing Line Loans
5455


Section 2.05.
Prepayments
5758


Section 2.06.
Termination or Reduction of Commitments
6162


Section 2.07.
Repayment of Loans
62


Section 2.08.
Interest
6263


Section 2.09.
Fees
63


Section 2.10.
Computation of Interest and Fees
6364


Section 2.11.
Evidence of Indebtedness
64


Section 2.12.
Payments Generally
64


Section 2.13.
Sharing of Payments
66


Section 2.14.
Incremental Credit Extensions
6667


Section 2.15.
Extension Offers.
68


 
 
 
 
ARTICLE III.
 
 
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
 
 
 
 
Section 3.01.
Taxes
71


Section 3.02.
Illegality
73


Section 3.03.
Inability to Determine Rates
73


Section 3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans
7374


Section 3.05.
Funding Losses
7475


Section 3.06.
Matters Applicable to All Requests for Compensation
75


Section 3.07.
Replacement of Lenders Under Certain Circumstances
7576


Section 3.08.
Survival
77




-i-

--------------------------------------------------------------------------------


 
ARTICLE IV.
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
 
 
Section 4.01.
All Credit Events After the Closing Date
77


Section 4.02.
First Credit Event
77


 
 
 
 
ARTICLE V.
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 5.01.
Representations and Warranties
80


Section 5.02.
Survival of Representations and Warranties, Etc
87


 
 
 
 
ARTICLE VI.
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 6.01.
Financial Statements
87


Section 6.02.
Certificates; Other Information
89


Section 6.03.
Notices
90


Section 6.04.
Payment of Obligations
90


Section 6.05.
Preservation of Existence, Etc
90


Section 6.06.
Maintenance of Properties
9091


Section 6.07.
Maintenance of Insurance
9091


Section 6.08.
Compliance with Laws
91


Section 6.09.
Books and Records
91


Section 6.10.
Inspection Rights
9192


Section 6.11.
Additional Collateral; Additional Guarantors
92


Section 6.12.
Compliance with Environmental Laws
93


Section 6.13.
Further Assurances and Post-Closing Conditions
93


Section 6.14.
Designation of Subsidiaries
94


 
 
 
 
ARTICLE VII.
 
 
NEGATIVE COVENANTS
 
 
 
 
Section 7.01.
Liens
9495


Section 7.02.
Investments
98


Section 7.03.
Indebtedness
100


Section 7.04.
Fundamental Changes
103104


Section 7.05.
Dispositions
105


Section 7.06.
Restricted Payments
106107


Section 7.07.
Change in Nature of Business
109


Section 7.08.
Transactions with Affiliates
109


Section 7.09.
Burdensome Agreements    
110


Section 7.10.
Financial Covenants
111


Section 7.11.
Accounting Changes
112


Section 7.12.
Prepayments, Etc. of Indebtedness
112113


Section 7.13.
Permitted Activities
113


Section 7.14.
Amendments of Organization Documents
113114


 
 
 
 
ARTICLE VIII.
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
Section 8.01.
Events of Default
113114


Section 8.02.
Remedies upon Event of Default
115


Section 8.03.
Exclusion of Immaterial Subsidiaries
116


Section 8.04.
Application of Funds
116




-ii-

--------------------------------------------------------------------------------


Section 8.05.
Borrower’s Right to Cure
117


 
 
 
 
ARTICLE IX.
 
 
ADMINISTRATIVE AGENT AND OTHER AGENTS
 
 
 
 
Section 9.01.
Appointment and Authorization of Agents
117118


Section 9.02.
Delegation of Duties
118


Section 9.03.
Liability of Agents
118119


Section 9.04.
Reliance by Agents
118119


Section 9.05.
Notice of Default
119


Section 9.06.
Credit Decision; Disclosure of Information by Agents
119


Section 9.07.
Indemnification of Agents
119120


Section 9.08.
Agents in Their Individual Capacities
120


Section 9.09.
Successor Agents
120121


Section 9.10.
Administrative Agent May File Proofs of Claim
121


Section 9.11.
Collateral and Guaranty Matters
121122


Section 9.12.
Other Agents; Arrangers and Managers
122123


Section 9.13.
Appointment of Supplemental Agents
122123


Section 9.14.
Withholding Tax Indemnity
123124


 
 
 
 
ARTICLE X.
 
 
MISCELLANEOUS
 
 
 
 
Section 10.01.
Amendments, Etc.
123124


Section 10.02.
Notices and Other Communications; Facsimile Copies
126


Section 10.03.
No Waiver; Cumulative Remedies
127


Section 10.04.
Attorney Costs and Expenses
127


Section 10.05.
Indemnification by the Borrower
127128


Section 10.06.
Payments Set Aside
128129


Section 10.07.
Successors and Assigns
129


Section 10.08.
Confidentiality
134


Section 10.09.
Setoff
134135


Section 10.10.
Interest Rate Limitation
135


Section 10.11.
Counterparts
135136


Section 10.12.
Integration; Termination
135136


Section 10.13.
Survival of Representations and Warranties
135136


Section 10.14.
Severability
135136


Section 10.15.
GOVERNING LAW
136


Section 10.16.
WAIVER OF RIGHT TO TRIAL BY JURY
136137


Section 10.17.
Binding Effect
136137


Section 10.18.
USA Patriot Act
136137


Section 10.19.
No Advisory or Fiduciary Responsibility
137


 
 
 
 
ARTICLE XI.
 
 
GUARANTEE
 
 
 
 
Section 11.01.
The Guarantee
137138


Section 11.02.
Obligations Unconditional
138


Section 11.03.
Reinstatement
139


Section 11.04.
Subrogation; Subordination
139


Section 11.05.
Remedies
139140


Section 11.06.
Instrument for the Payment of Money
139140


Section 11.07.
Continuing Guarantee
139140


Section 11.08.
General Limitation on Guarantee Obligations
139140


Section 11.09.
Release of Guarantors
140


Section 11.10.
Right of Contribution
140141








-iii-

--------------------------------------------------------------------------------





-iv-

--------------------------------------------------------------------------------


SCHEDULES
1.01A    Commitments
1.01B    Existing Letters of Credit
1.01C    Unrestricted Subsidiaries
4.02(c)    Local Counsel Opinions
5.01(a)    Jurisdictions of Organization and Qualification
5.01(b)    Subsidiaries and Capitalization
5.01(d)    Compliance of Agreement with other Contracts
5.01(f)    Tax Returns and Payments
5.01(l)    Material Contracts
5.01(q)    Real Property
5.01(t)    Indebtedness and Guaranty Obligations
5.01(u)    Litigation
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness
7.05(k)    Dispositions
7.08    Transactions with Affiliates
7.09    Certain Contractual Obligations
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    Security Agreement
G    Intercompany Note
H    [Reserved]
I    United States Tax Compliance Certificate
J    Discounted Prepayment Option Notice
K    Lender Participation Notice
L    Discounted Voluntary Prepayment Notice
M    Affiliated Lender Assignment and Assumption
N    First Lien Intercreditor Agreement

-v-

--------------------------------------------------------------------------------


CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of July 7, 2010,
among DYNCORP INTERNATIONAL INC., a Delaware corporation (the “Borrower”), Delta
Tucker Holdings, Inc., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party hereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as L/C Issuer and Swing Line Lender. and Citigroup Global Markets
Inc., Syndication Agent and Barclays Bank PLC and Deutsche Bank Securities Inc.
as Co-Documentation Agents.
PRELIMINARY STATEMENTS
Pursuant to the Agreement and Plan of Merger dated April 11, 2010 (together with
schedules and exhibits thereto, the “Acquisition Agreement”) by and among the
Borrower, Delta Tucker Holdings, Inc. (“Parent”) and Delta Tucker Sub, Inc.
(“Merger Sub”), Parent has agreed to acquire (the “Acquisition”) all of the
outstanding equity interests of Holdings (the “Acquired Company”).
To fund a portion of the Acquisition of the Acquired Company, the Investors and
certain other investors and associated entities will make a cash equity
contribution (the “Equity Contribution”) directly or indirectly to Parent (which
shall in turn contribute the same to Holdings as cash common equity, which shall
in turn contribute the same to the Borrower as cash common equity) in an
aggregate amount equal to not less than 35% of the pro forma total consolidated
debt and equity capitalization of Holdings.
To consummate the transactions contemplated by the Acquisition Agreement, the
Borrower will issue senior unsecured notes on the Closing Date in an aggregate
initial principal amount not in excess of $455,000,000 pursuant to the terms of
the Senior Notes Documentation (as defined below).
The Borrower hasinitially requested that the Lenders extend credit to the
Borrower in the form of (i) Term Loans in an initial aggregate amount of
$570,000,000 and (ii) Revolving Credit Commitments in an initial aggregate
amount of $150,000,000. The Revolving Credit Facility may include one or more
Swing Line Loans and one or more Letters of Credit from time to time.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


--------------------------------------------------------------------------------


ARTICLE I.
Definitions and Accounting Terms
Section 1.01 Defined Terms
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acceptable Price” has the meaning set forth in Section 2.05(c)(iii).
“Acceptance Date” has the meaning set forth in Section 2.05(c)(ii).
“Acquired Company” has the meaning set forth in the preliminary statements
hereto.
“Acquisition” has the meaning set forth in the preliminary statements hereto.
“Acquisition Agreement” has the meaning set forth in the preliminary statements
hereto.
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Co-Documentation Agents and the Supplemental Agents
(if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
“Alternative Currency” means each of Euro, Saudi riyals or United Arab Emirates
dirhams and each other currency (other than Dollars) that is approved in
accordance with Section 1.12.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Amendment No. 2 Effective Date” means August 10, 2011.
“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of June 19,
2013, by and among Holdings, the Borrower, the other Loan Parties, the
Administrative Agent, the Lenders party thereto and the other parties thereto.

-1-

--------------------------------------------------------------------------------


“Amendment No. 3 Arrangers” means Bank of America, N.A., Citigroup Global
Markets Inc., Barclays Bank PLC and Deutsche Bank Securities Inc. in their
capacities as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 3.
“Amendment No. 3 Effective Date” means June 19, 2013.
“Anti-Terrorism Laws” means any Applicable Law related to terrorism financing or
money laundering including the USA Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).
“Applicable Discount” has the meaning set forth in Section 2.05(c)(iii).
“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the Secured
Leverage Ratio as of the last day of the applicable Excess Cash Flow Period is
greater than 1.50:1.00, (b) 25% if the Secured Leverage Ratio as of the last day
of the applicable Excess Cash Flow Period is less than or equal to 1.50:1.00 and
greater than 1.00:1:00 and (c) 0% if the Secured Leverage Ratio as of the last
day of the applicable Excess Cash Flow Period is less than or equal to
1.00:1.00.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term Loans, (A) for Eurocurrency Rate Loans, 4.50% and
(B) for Base Rate Loans, 3.50%; and
(b)    with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees, (i) until delivery of financial
statements for the first full fiscal quarter commencing after the Closing Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans, 4.50%, (B) for Base
Rate Loans, 3.50%, (C) for Letter of Credit fees, 4.50% and (D) for unused
commitment fees, 0.75% and (ii) thereafter, the following percentages per annum,
based upon the Secured Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Secured
Leverage Ratio
Eurocurrency Rate and Letter of Credit Fees
Base Rate
Unused
Commitment
Fee Rate
1
>1.50:1
4.50%
3.50%
0.75%
2
≤1.50:1 and >1.00:1
4.25%
3.25%
0.50%
3
≤1.00:1
4.00%
3.00%
0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, at the option of the Administrative Agent or the
Required Lenders, the higher pricing level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).
In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered or within 91 days after the date on which all Loans
have been repaid and all Commitments have been terminated, and such inaccuracy,
if corrected, would have led to a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall promptly (and in no event

-2-

--------------------------------------------------------------------------------


later than five (5) Business Days thereafter) deliver to the Administrative
Agent a correct Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined by reference to the corrected Compliance
Certificate (but in no event shall the Lenders owe any amounts to the Borrower),
and (iii) the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than five (5) Business Days after demand) any
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof. Notwithstanding anything to the
contrary in this Agreement, any additional interest hereunder shall not be due
and payable until demand is made for such payment pursuant to clause (iii) above
and accordingly, any nonpayment of such interest as result of any such
inaccuracy shall not constitute a Default (whether retroactively or otherwise),
and no such amounts shall be deemed overdue (and no amounts shall accrue
interest at the Default Rate), at any time prior to the date that is five (5)
Business Days following such demand.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.
“Approved Fund” means any Fund that is administered, advised or managed by a
Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.
“Arrangers” means Banc of America Securities LLC, Citigroup Global Markets Inc.,
Barclays Capital, the investment banking division of Barclays Bank PLC, and
Deutsche Bank Securities Inc.
“Assignees” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheets of
the Acquired Company and its Subsidiaries as of each of April 3, 2009 and April
2, 2010, and the related audited consolidated statements of operations and of
cash flows for the Acquired Company and its Subsidiaries for the fiscal years
ended March 28, 2008, April 3, 2009 and April 2, 2010.
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”; provided that in no event shall the Base Rate be less than
1.00% plus the Eurocurrency Rate applicable to one month Interest Periods on the
date of determination of the Base Rate (which Eurocurrency Rate shall be deemed
to be not less than 1.75%). The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

-3-

--------------------------------------------------------------------------------


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits are conducted by and between banks in the London interbank
eurodollar market.
“CapEx Pull-Forward Amount” has the meaning set forth on Section 7.10(c)(ii).
“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by Holdings and its Restricted Subsidiaries during such period
that, in conformity with GAAP, are or are required to be included as additions
during such period to property, plant or equipment and other charges (paid or
accrued) representing costs to acquire property, plant or equipment included in
Capital Expenditures reflected in the consolidated balance sheet of Holdings and
its Restricted Subsidiaries and (b) the value of all assets under Capitalized
Leases incurred by Holdings and its Restricted Subsidiaries during such period
(other than as a result of purchase accounting); provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration, repair or improvement of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, restored, repaired or improved or (y)
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment solely to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (iii) the purchase of plant, property or equipment or software to the
extent financed with the proceeds of Dispositions outside the ordinary course of
business that are not required to be applied to prepay Term Loans pursuant to
Section 2.05(b), (iv) expenditures that are accounted for as capital
expenditures by Holdings or any Restricted Subsidiary and that actually are paid
for by a Person other than Holdings or any Restricted Subsidiary and for which
neither Holdings nor any Restricted Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period),
(v) expenditures that constitute any part of Consolidated Lease Expense, (vi)
expenditures that constitute Permitted Acquisitions, (vii) any capitalized
interest expense reflected as additions to property, plant or equipment in the
consolidated balance sheet of Holdings and the Restricted Subsidiaries, (viii)
any non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment in the consolidated balance sheet of Holdings and
the Restricted Subsidiaries, (ix) the book value of any asset owned by such
person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (A) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired or (x) expenditures
pursuant to the Acquisition or in connection with the Transactions.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

-4-

--------------------------------------------------------------------------------


(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means:
(1)    U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;
(2)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
(5)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;
(7)    Indebtedness issued by Persons (other than the Investors) with a rating
of “A” or higher from S&P or “A-2” or higher from Moody’s in each case with
maturities not exceeding two years from the date of acquisition; and
(8)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (1) through (7) above.

-5-

--------------------------------------------------------------------------------


“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender (or Person that
was a Lender or an Affiliate of a Lender at the time such arrangement was
entered into) (a “Cash Management Bank”) in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, debit card and cash
management services or any automated clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair such equipment, fixed assets
or real property.
“Change of Control” shall be deemed to occur if:
(a)    at any time prior to a Qualified IPO, the Investors shall fail to own
beneficially (within the meaning of Rule 13d-5 of the Exchange Act as in effect
on the Closing Date), directly or indirectly, in the aggregate Equity Interests
representing at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings or any
direct or indirect parent of Holdings;
(b)    at any time after a Qualified IPO, any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than the Investors or any “group” including any Investors
(provided, that in the case of any such “group,” the Investors hold a majority
of all voting interest in Holdings’ Equity Interests held by all members of such
“group”), (x) shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests or any direct
or indirect parent of Holdings and (y) the Investors shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests or any direct or indirect parent
of Holdings;
(c)    a “change of control” (or similar event) shall occur under the Senior
Notes or any Junior Financing with an aggregate principal amount in excess of
the Threshold Amount or any Permitted Refinancing Indebtedness in respect of any
of the foregoing with an aggregate principal amount in excess of the Threshold
Amount; or
(d)    Holdings shall cease to own 100% of the Equity Interests of the Borrower.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Credit Commitments
or Term Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, or Term Loans.
“Closing Date” means the first date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02, which date
is July 7, 2010.
“Closing Fee” has the meaning set forth in Section 2.09(c).
“Co-Documentation Agents” means Barclays Bank PLC, Capital One, N.A. and
Deutsche Bank Securities Inc., as co-documentation agents under this Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged or in which a Lien is granted pursuant to any
Collateral Document, including, without limitation, the Mortgaged Property.

-6-

--------------------------------------------------------------------------------


“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    on the Closing Date the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date
pursuant to Section 4.02(e), subject to the limitations and exceptions of this
Agreement, duly executed by each Loan Party party thereto;
(b)    the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrower and (ii) all Equity
Interests of each Restricted Subsidiary of Holdings that is not an Excluded
Subsidiary directly owned by any Loan Party, in each case, subject to exceptions
and limitations otherwise set forth in this Agreement and the Collateral
Documents (to the extent appropriate in the applicable jurisdiction);
(c)    the Obligations shall have been secured by a perfected security interest
in, and Mortgages on, substantially all tangible and intangible assets of the
Borrower and each Guarantor (including Equity Interests and intercompany debt,
accounts, inventory, machinery and equipment, accounts receivable, chattel
paper, insurance proceeds, hedge agreement documents, instruments,
indemnification rights, tax refunds, cash, investment property, contract rights,
intellectual property in the United States, other general intangibles, Material
Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);
(d)    subject to limitations and exceptions of this Agreement (for the
avoidance of doubt, including the limitations and exceptions set forth in the
proviso of Section 4.02(e)) and the Collateral Documents, to the extent a
security interest in and Mortgages on any Material Real Property is required
under Section 6.11 or 6.13 (together with any Material Real Property that is
subject to a Mortgage on the Closing Date, each, a “Mortgaged Property”), the
Administrative Agent shall have received (i) counterparts of a Mortgage with
respect to such Mortgaged Property duly executed and delivered by the record
owner of such property in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected first-priority
Lien (subject only to Liens described in clause (ii) below) on the property
and/or rights described therein in favor of the Collateral Agent for the benefit
of the Secured Parties, and evidence that all filing and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax will be owed on the entire amount of the indebtedness evidenced hereby, then
the amount secured by the Mortgage shall be limited to 100% of the fair market
value of the property at the time the Mortgage is entered into if such
limitation results in such mortgage tax being calculated based upon such fair
market value), (ii) fully paid policies of title insurance (or marked-up title
insurance commitments having the effect of policies of title insurance) on the
Mortgaged Property naming the Collateral Agent as the insured for its benefit
and that of the Secured Parties and respective successors and assigns (the
“Mortgage Policies”) issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent in form and substance and in
an amount reasonably acceptable to the Administrative Agent (not to exceed 100%
of the fair market value of the real properties covered thereby), insuring the
Mortgages to be valid subsisting first-priority Liens on the property described
therein, free and clear of all Liens other than Liens permitted pursuant to
Section 7.01 and other Liens reasonably acceptable to the Administrative Agent,
each of which shall (A) to the extent reasonably necessary, include such
reinsurance arrangements (with provisions for direct access, if reasonably
necessary) as shall be reasonably acceptable to the Collateral Agent, (B)
contain a “tie-in” or “cluster” endorsement, if available under applicable law
(i.e., policies which insure against losses regardless of location or allocated
value of the insured property up to a stated maximum coverage amount), (C) have
been supplemented by such endorsements (or where such endorsements are not
available, opinions of special counsel, architects or other professionals
reasonably acceptable to the Collateral Agent) as shall be reasonably requested
by the Collateral Agent (including endorsements on matters relating to usury,
first loss, last dollar, zoning, contiguity, revolving credit (if available
after the applicable Loan Party uses commercially reasonable efforts), doing
business, non-imputation, public road access, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions; provided, however, the
applicable Loan Party shall not be obligated to obtain a “creditor’s rights”
endorsement), (iii) legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the other Secured Parties, reasonably acceptable to the
Administrative Agent and the Collateral Agent as to such matters as the
Administrative Agent and the Collateral Agent may reasonably request, (iv) a
survey or express map of each Mortgaged Property sufficient in form to delete
the standard survey exception in the title insurance policy insuring the
Mortgage and provide the Collateral Agent with endorsements to such policy as
shall be reasonably requested by the Collateral Agent and (v) a completed “life
of the loan” Federal Emergency Management Agency Standard Flood

-7-

--------------------------------------------------------------------------------


Hazard Determination with respect to each Mortgaged Property duly executed and
acknowledged by the appropriate Loan Parties; and
(e)    after the Closing Date, each Restricted Subsidiary of Holdings that is
not an Excluded Subsidiary shall become a Guarantor and signatory to this
Agreement pursuant to a joinder agreement in accordance with Section 6.11 and a
party to the applicable Collateral Documents in accordance with Section 6.11;
provided that notwithstanding the foregoing provisions, any Subsidiary of
Holdings that Guarantees the Senior Notes shall be a Guarantor hereunder for so
long as it Guarantees such Indebtedness.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, or the obtaining of title insurance or taking other actions
with respect to, (i) any fee owned real property (other than Material Real
Properties) and any leasehold rights and interests in real property (including
landlord waivers, estoppels and collateral access letters), (ii) helicopters,
motor vehicles and other assets subject to certificates of title, letters of
credit with a face value of less than $1,000,000 and commercial tort claims
where the amount of damages claimed by the applicable Loan Party is less than
$1,000,000), (iii) any particular asset, if the pledge thereof or the security
interest therein is prohibited by Law other than to the extent such prohibition
is expressly deemed ineffective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition, (iv) Margin Stock and, solely
to the extent prohibited by the Organization Documents or any shareholders
agreement with shareholders that are not direct or indirect wholly owned
Restricted Subsidiaries of Holdings, Equity Interests in any Person other than
wholly owned Restricted Subsidiaries, (v) any rights of any Loan Party with
respect to any lease, license or other agreement to the extent a grant of
security interest therein is prohibited by such lease, license or other
agreement, would result in an invalidation thereof or would create a right of
termination in favor of any other party thereto (other than a Loan Party) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Laws or principle of equity notwithstanding
such prohibition, (vi) the creation or perfection of pledges of, security
interests in, any property or assets that would result in material adverse tax
consequences to Holdings, the Borrower or any of its Subsidiaries, as reasonably
determined by the Borrower with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed), (vii) intellectual property to the extent
a security interest is not perfected by filing of a UCC financing statement or
in respect of registered intellectual property, a filing in the USPTO (if
required) or the U.S. Copyright Office (it being understood that such assets are
intended to constitute Collateral, though perfection beyond UCC, USPTO and U.S.
Copyright Office filings is not required) and (viii) any particular assets if,
in the reasonable judgment of the Administrative Agent, determined in
consultation with the Borrower, the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained therefrom by the Lenders under the Loan
Documents;
(B)    (i) the foregoing definition shall not require control agreements and
perfection by “control” with respect to any Collateral (including deposit
accounts, securities accounts, etc.) other than certificated Equity Interests of
the Borrower and, to the extent constituting Collateral, its Restricted
Subsidiaries that are Domestic Subsidiaries; and (ii) except to the extent that
perfection and priority may be achieved by the filing of a financing statement
under the Uniform Commercial Code with respect to the Borrower or a Guarantor,
or, with respect to real property and the recordation of Mortgages in respect
thereof, as contemplated by clauses (c) and (d) above, the Loan Documents shall
not contain any requirements as to perfection or priority with respect to any
assets or property described in this clause (B);

-8-

--------------------------------------------------------------------------------


(C)    the Administrative Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines, in
consultation with the Borrower, that the creation or perfection of security
interests and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; provided that the Collateral Agent shall have received on or prior to
the Closing Date, (i) UCC financing statements in appropriate form for filing
under the UCC in the jurisdiction of incorporation or organization of each Loan
Party, and (ii) any certificates or instruments representing or evidencing
Equity Interests of the Borrower and any Subsidiary Guarantors accompanied by
instruments of transfer and stock powers undated and endorsed in blank;
(D)    with respect to a stock pledge, the exclusion of an Excluded Subsidiary
shall not apply to (A) voting stock of any Subsidiary which is a first-tier
Foreign Subsidiary representing 65% of the total voting power of all outstanding
voting stock of such Subsidiary and (B) 100% of the Equity Interests not
constituting voting stock of any such Subsidiary, except that any such Equity
Interests constituting “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2) shall be treated as voting stock for this
purpose; and
(E)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.
“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent pursuant to Section 4.02, Section 6.11 or Section
6.13, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class, as the context may require.
“Commitment Fee” has the meaning set forth in Section 2.09(a).
“Commitment Letter” means the separate commitment letter agreement dated April
11, 2010 among Delta Tucker Holdings, Inc., Delta Tucker Sub, Inc., the
Administrative Agent, the Arrangers and certain other parties thereto.
“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means the Borrower, together with its successors and assigns.
“Company Material Adverse Effect” means any change, event, circumstance,
occurrence or effect that, individually or in the aggregate, would reasonably be
expected to have a material adverse effect on the financial condition, business
or results of operations of the Acquired Company and its subsidiaries taken as a
whole or would reasonably be expected to prevent or materially impair or delay
the consummation of the transactions contemplated by the Acquisition Agreement;
provided, however, that none of the following, and no effect arising out of or
resulting from the following, shall constitute or be taken into account in
determining whether a “Company Material Adverse Effect” has occurred or may,
would or could occur:
(i)    any changes, events, circumstances, occurrences or effects generally
affecting (A) any industry in which the Acquired Company and its subsidiaries
operate or in which the products or services of the Acquired Company and its
subsidiaries are used or distributed or (B) the economy, credit, financial or
securities markets in the United States or elsewhere in the world, including
changes in interest or exchange rates, or
(ii)    any changes, events, circumstances, occurrences or effects, arising out
of, resulting from or attributable to (A) changes or prospective changes in Law
(as defined in the Acquisition Agreement), in applicable

-9-

--------------------------------------------------------------------------------


regulations of any Governmental Entity (as defined in the Acquisition
Agreement), in generally accepted accounting principles or in accounting
standards, or any changes or prospective changes in the interpretation or
enforcement of any of the foregoing, or any changes or prospective changes in
general legal, regulatory or political conditions, (B) the negotiation,
execution, announcement or performance of the Acquisition Agreement or the
consummation of the transactions contemplated by the Acquisition Agreement,
including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, partners, employees or regulators, or any
litigation arising from allegations of breach of fiduciary duty or violation of
Law relating to the Acquisition Agreement or the transactions contemplated by
the Acquisition Agreement, (C) acts of war (whether or not declared), sabotage
or terrorism, military actions or any escalation or worsening of any such acts
of war (whether or not declared), sabotage, terrorism or military actions or
other similar force majeure events, (D) pandemics, earthquakes, hurricanes,
tornados or other natural disasters, (E) any action taken by the Acquired
Company or its subsidiaries that is required by the Acquisition Agreement or
taken at Parent’s written request, or the failure to take any action by the
Acquired Company or its subsidiaries if that action is prohibited by the
Acquisition Agreement, (F) any change in the Acquired Company’s credit ratings
or in analysts recommendations with respect to the Acquired Company, (G) any
change resulting or arising from the identity of, or any facts or circumstances
relating to, Parent, Merger Sub or their respective Affiliates (as defined in
the Acquisition Agreement), (H) any decline in the market price, or change in
trading volume, of any Equity Interests of the Acquired Company, (I) the failure
of any Bid (as defined in the Acquisition Agreement) to result in a Government
Contract (as defined in the Acquisition Agreement) (regardless of whether the
Acquired Company or any of its subsidiaries was a party to such Government
Contract at the time such Bid was made), any protest initiated by any third
party with respect to any Bid or Government Contract of the Acquired Company,
the failure of any protest relating to a Bid or Government Contract initiated by
the Acquired Company or the failure to be awarded task orders under Government
Contracts, or (J) any failure to meet any internal or public projections,
budgets, forecasts or estimates of revenue, earnings, cash flow or cash
position;
provided, further, however, that (w) changes, events, circumstances, occurrences
or effects set forth in clause (i)(A), (ii)(A), (ii)(C) or (ii)(D) above may be
taken into account in determining whether there has been or is a Company
Material Adverse Effect to the extent such changes, events, circumstances,
occurrences or effects have a materially disproportionate adverse effect on the
Acquired Company and its subsidiaries, taken as a whole, as compared to other
participants in the industries in which the Acquired Company and its
subsidiaries operate, but only to the extent of such materially disproportionate
adverse effect as compared to such other participants, (x) the exceptions in
clauses (ii)(F), (ii)(H) and (ii)(J) above shall not prevent or otherwise affect
a determination that the underlying cause of any decline, change or failure
referred to therein (if not otherwise falling within any of the exceptions
provided by clause (i) or clauses (ii)(A) through (J) above) is a Company
Material Adverse Effect, (y) changes, events, circumstances, occurrences,
effects or circumstances set forth in clause (ii)(C) above shall not include any
action or failure to act by the Acquired Company, any subsidiary of the Acquired
Company or any of their respective employees or agents and (z) changes, events,
circumstances, occurrences or effects resulting from a loss of a Material
Contract (as defined in the Acquisition Agreement) other than from any of the
exclusions set forth in clause (ii) above may be taken into account in
determining whether there has been or is a Company Material Adverse Effect.
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and, except with respect to clause (vi) below, to the
extent deducted (and not added back) in arriving at such Consolidated Net
Income, the sum of the following amounts for such period with respect to
Holdings, the Borrower and its Restricted Subsidiaries:
(i)    interest expense for such period, on a consolidated basis, to the extent
such expense was deducted and not added back in computing Consolidated Net
Income (including amortization of original issue discount, the interest
component of Capitalized Leases (deemed to accrue at an interest rate reasonably
determined to be the rate of interest implicit in such Capitalized Leases in
accordance with GAAP) and net payments and receipts (if any) pursuant to
interest rate Swap Contracts and excluding amortization of deferred financing
fees and expensing of any bridge or other financing fees and the non-cash
portion of interest expense resulting from the reduction in the carrying value
under purchase accounting of the

-10-

--------------------------------------------------------------------------------


Borrower’s outstanding Indebtedness); and consolidated capitalized interest for
such period, whether paid or accrued; less interest income for such period;
provided that, no effect shall be given to the discount and/or premium resulting
from the bifurcation of derivatives under FASB ASC 815 and related
interpretations as a result of the terms of Indebtedness to which such interest
expense relates,
(ii)    provision for taxes based on income, profits or capital of Holdings and
the Restricted Subsidiaries, including, without limitation, state franchise and
similar taxes (such as Delaware franchise tax) and including an amount equal to
the amount of tax distributions actually made to the holders of Capital Stock of
Holdings, the Borrower or its Restricted Subsidiaries or any direct or indirect
parent of Holdings, the Borrower or its Restricted Subsidiaries in respect of
such period in accordance with Section 7.06(h), which shall be included as
though such amounts had been paid as income taxes,
(iii)    the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation, rent and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person for such period on a consolidated basis and otherwise determined
in accordance with GAAP, but excluding (x) any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period and (y) the non-cash impact of recording the change in fair value
of any embedded derivatives under FASB ASC 815 and related interpretations as a
result of the terms of any agreement or instrument to which such charges relate,
(iv)    the amount of management, monitoring, consulting and advisory fees and
related expenses paid or accrued to the Investors (or any accruals relating to
such fees and related expenses) during such period to the extent otherwise
permitted under Section 7.08,
(v)    any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Holdings, the Borrower or its Restricted Subsidiaries without duplication or the
net cash proceeds of an issuance of Equity Interests of Holdings (other than
Disqualified Equity Interests) solely to the extent such cash proceeds are
excluded from the calculation of Cumulative Credit,
    

-11-

--------------------------------------------------------------------------------


(vi)    the amount of cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or with respect to which substantial steps have been taken (in the
good faith determination of the Borrower) during such period, other than in
connection with any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02(a), certifying that (x) such cost savings, operating expense
reductions and synergies are reasonably expected and factually supportable in
the good faith judgment of the Borrower, (y) such actions are to be taken within
12 months after the consummation of the acquisition, Disposition, restructuring
or the implementation of an initiative, which is expected to result in such cost
savings, expense reductions or synergies, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (vi) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) the aggregate amount of cost savings and operating expense reductions added
pursuant to this clause (vi) does not exceed for all initiatives, $20,000,00015%
of Consolidated EBITDA (prior to giving effect to such cost savings, operating
expense reductions and synergies) in the aggregate for any period of
four-consecutive fiscal quarters; provided that amounts added back to
Consolidated EBITDA pursuant to this clause (C) do not exceed $60,000,000 in the
aggregate for all periods following the Closing Date and (D) projected amounts
(and not yet realized) may no longer be added in calculating Consolidated EBITDA
pursuant to this clause (vi) to the extent occurring more than four full fiscal
quarters after the specified action taken in order to realize such projected
cost savings, operating expense reductions and synergies,
(vii)    losses due solely to fluctuations in currency values and the related
tax effects,
(viii)    any expenses or charges (other than the charges described in clause
(iii) above) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including (x) such fees, expenses or
charges related to this Agreement and (y) any amendment or other modification of
this Agreement or other Indebtedness, and
(ix)    any ordinary course dividend, distributions or other payment paid in
cash and received from any Person in excess of amounts included in clause (7)
pursuant to the definition of “Consolidated Net Income”
less (b) , without duplication, (i) gains due solely to fluctuations in currency
values and the related tax effects and (ii) non-cash items increasing
Consolidated Net Income for such period (excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period).
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes (x) any of the fiscal quarters ended September 30, 2009, December 31,
2009 and March 31, 2010, Consolidated EBITDA for such fiscal quarters shall be
$66,007,000, $60,594,000 and $64,420,000, respectively or (y) any other period
occurring prior to the Closing Date, Consolidated EBITDA shall be calculated on
a Pro Forma Basis to give effect to the Transaction.
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of Holdings, the Borrower and
its Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, with respect to all outstanding Indebtedness of Holdings and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, (ii) any dividends or distributions in
respect of Disqualified Equity Interests and (iii) any cash payments made during
such period in respect of obligations referred to in clause (b) below relating
to Funded Debt that were amortized or accrued in a previous period, but
excluding, however, (a) amortization of deferred financing costs and any other
amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities during such period, (c) non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to Statement of Financial Accounting
Standards No.133, (d) any cash costs associated with breakage in respect of
hedging agreements for interest rates, (e) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights

-12-

--------------------------------------------------------------------------------


obligations and financing fees, all as calculated on a consolidated basis in
accordance with GAAP, (f) fees and expenses associated with the consummation of
the Transaction, (g) annual agency fees paid to the Administrative Agent and/or
Collateral Agent, and (h) costs associated with obtaining Swap Contracts.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense (i) for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination and (ii) shall exclude the purchase
accounting effects described in the last sentence of the definition of
“Consolidated Net Income.”
“Consolidated Net Income” means, with respect to Holdings, the Borrower or any
Restricted Subsidiary for any period, the aggregate of the Net Income of
Holdings, the Borrower and its Restricted Subsidiary for such period, on a
consolidated basis; provided, however, that:
(1)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income or expenses (including the effect of all fees and expenses relating
thereto), including, without limitation, any expenses related to any
reconstruction, any severance or relocation expenses and fees, any restructuring
costs, any retention payments, any expenses or charges related to any equity
offering, Investment permitted under Section 7.02, acquisition (including
earn-out provisions) or Indebtedness permitted to be incurred by this Agreement
(in each case, whether or not successful) and any fees, expenses, charges or
payments made under or contemplated by the Acquisition Agreement or otherwise
related to the Transactions, shall be excluded;
(2)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(3)    any net after-tax income or loss from discontinued operations and any net
after-tax gains or loss on disposal of discontinued operations shall be
excluded;
(4)    any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Borrower) shall be excluded;
(5)    any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness shall be excluded;
(6)    the Net Income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or is a Person that is accounted for
by the equity method of accounting (other than a Restricted Subsidiary or a
Guarantor that is accounted for by the equity method of accounting), shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to Holdings or a
Restricted Subsidiary thereof in respect of such period;
(7)    solely for the purpose of determining the amount available under the
definition of Cumulative Credit, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that (x) the net loss of any
such Restricted Subsidiary shall be included therein and (y) the Consolidated
Net Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person, to the extent not already
included therein;

-13-

--------------------------------------------------------------------------------


(8)    any non-cash impairment charges or asset write-off resulting from the
application of FASB ASC 350 and FASB ASC 360, and the amortization of
intangibles arising pursuant to FASB ASC 80511    Company to confirm appropriate
references to codified accounting standards.,805, shall be excluded;
(9)    any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of Holdings,
the Borrower or any Restricted Subsidiary shall be excluded;
(10)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;
(11)    any (a) severance or employee relocation costs or expenses, (b) one-time
non-cash compensation charges, (c) the costs and expenses after the Closing Date
related to employment of terminated employees, or (d) costs or expenses realized
in connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Closing Date of officers, directors and
employees, in each case of such Person or any of its Restricted Subsidiaries,
shall be excluded; provided, however, that the amount of any non-cash costs,
expenses and charges described in the foregoing clauses (b), (c) and (d) of this
clause 11 excluded from the calculation of Consolidated Net Income pursuant to
this clause 11 shall not exceed $10,000,000 in any period of four consecutive
fiscal quarters;
(12)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to Holdings, the Borrower or any Restricted
Subsidiary) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded;
(13)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded; and
(14)    (a) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and (b)
non-cash gains, losses, income and expenses resulting from fair value accounting
required by FASB ASC 815 shall be excluded.
Notwithstanding the foregoing, for the purpose of Section 7.06 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries or a
Restricted Subsidiary to the extent such dividends, repayments or transfers
otherwise increase the amount of Cumulative Credit.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and its Restricted
Subsidiaries outstanding on such date, in an


_________________________________
1    Company to confirm appropriate references to codified accounting standards.

-14-

--------------------------------------------------------------------------------


amount that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but (x) excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transactions or any Permitted Acquisition and
(y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire principal amount thereof),
consisting of Indebtedness for borrowed money, Attributable Indebtedness, and
debt obligations evidenced by promissory notes or similar instruments; provided
that Consolidated Total Debt shall not include Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder.
“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning set forth in the definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the greater of (x) $0 and (y) 50% of the Cumulative Net Income Amount at
such time, plus
(b)    the cumulative amount of cash and Cash Equivalent proceeds from (i) the
sale of Equity Interests of the Borrower or of any direct or indirect parent of
the Borrower after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Borrower and (ii) the common Equity Interests of
the Borrower (or of Holdings or of any direct or indirect parent of Holdings)
(other than Disqualified Equity Interests of the Borrower) issued upon
conversion of Indebtedness incurred after the Closing Date of the Borrower or
any Restricted Subsidiary of the Borrower owed to a Person other than a Loan
Party or a Restricted Subsidiary of a Loan Party, in the case of each of
subclause (i) and subclause (ii), not previously applied for a purpose
(including a Specified Equity Contribution) other than use in the Cumulative
Credit; plus
(c)    100% of the aggregate amount of contributions to the common capital of
the Borrower (other than from a Restricted Subsidiary) received in cash and Cash
Equivalents after the Closing Date other than from a Specified Equity
Contribution; plus
(d)    without duplication of any amounts that otherwise increased the amount
available for Investments pursuant to Section 7.02, 100% of the aggregate amount
received by the Borrower or any Restricted Subsidiary of the Borrower in cash
and Cash Equivalents from:
(A)    the sale (other than to the Borrower or any such Restricted Subsidiary)
of any Equity Interests of an Unrestricted Subsidiary or any minority
Investments, or
(B)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority Investments, or
(C)    any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investments,
plus
(e)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted

-15-

--------------------------------------------------------------------------------


Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable) so long as such Investments were originally made pursuant to Section
7.02(n)(y), plus
(f)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to Section
7.02(n)(y), plus
(g)    solely for the purpose of calculating Cumulative Credit for purposes of
Section 7.02(n)(y) and 7.12, 100% of the fair market value (determined in good
faith by the Borrower and in the event of property with a fair market value in
excess of $30.0 million, to be set forth in writing by an Independent Financial
Advisor) of contributions to the common capital of the Borrower or consideration
for common Equity Interests of the Borrower (or of Holdings or of any direct or
indirect parent of Holdings) (other than Disqualified Equity Interests of the
Borrower), in each case, received in property other than cash or Cash
Equivalents after the Closing Date, minus
(h)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(y) after the Closing Date and prior to such time, minus
(i)    any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(g)(y) after the Closing Date and prior to such time,
minus
(j)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.12 after the
Closing Date and prior to such time, minus
(k)    any amount of the Cumulative Credit used to make Capital Expenditures
pursuant to Section 7.10(c)(iv) after the Closing Date and prior to such time.
“Cumulative Net Income Amount” means, at any date, an amount determined on a
cumulative basis equal to the aggregate cumulative Consolidated Net Income for
the period from July 3, 2010 to the last day of the then most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
6.01.
“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Holdings and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, Pension Plan assets, deferred bank
fees and derivative financial instruments).
“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Holdings and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any Revolving
Credit Exposure or Revolving Credit Loans.
“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide
diversified debt fund.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default

-16-

--------------------------------------------------------------------------------


Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
“Designated Preferred Stock” means Preferred Stock of Holdings or any direct or
indirect parent of Holdings, as applicable (other than Disqualified Equity
Interests), that is issued for cash (other than to Holdings or any of its
Subsidiaries or an employee stock ownership plan or trust established by
Holdings or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officers’ Certificate, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in clause (c) of the definition of “Cumulative Credit.”
“Designation Date” has the meaning set forth in Section 6.14.
“Discount Range” has the meaning set forth in Section 2.05(c)(ii).
“Discounted Prepayment Option Notice” has the meaning set forth in Section
2.05(c)(ii).
“Discounted Voluntary Prepayment” has the meaning set forth in Section
2.05(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning set forth in Section
2.05(c)(v).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Maturity Date of the Term Loans; provided that
if such Equity Interests are issued pursuant to a plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof), the Borrower
or the Restricted Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations; provided further that only the portion of the Equity Interests that
so mature or are mandatorily redeemable, are so convertible or exchangeable or
are so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Equity Interests.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Eligible Assignee” has the meaning set forth in Section 10.07(a).
“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC

-17-

--------------------------------------------------------------------------------


sanctions or embargo programs or (ii) is publicly identified as prohibited from
doing business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Applicable Law.
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Loan Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Contribution” has the meaning set forth in the preliminary statements
hereto.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Loan Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b) or (c) of the Code (and Section 414(m) or (o) for purposes of Section 412
of the Code) or Section 4001(b) of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan, or the failure to make a required contribution to a
Multiemployer Plan; (f) with respect to a Pension Plan, the failure to satisfy
the minimum funding standard of Section 412 of the Code, whether or not waived;
(g) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to a Loan Party or any Restricted Subsidiary; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

-18-

--------------------------------------------------------------------------------


“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that the Eurocurrency Rate shall
not be less than 1.75% per annum.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning set forth in Section 8.01.

-19-

--------------------------------------------------------------------------------


“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital of the Borrower and its
Restricted Subsidiaries for such period (other than any such decreases arising
from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries completed during such period) and (iv) an amount equal to the
aggregate net non-cash loss on Dispositions by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income
minus (b) the sum, without duplication, of (i) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income and
cash charges included in clauses (1) through (14) of the definition of
Consolidated Net Income, (ii) without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the amount of Capital Expenditures
accrued or made in cash or accrued during such period, to the extent that such
Capital Expenditures or acquisitions were financed with internally generated
cash, (iii) the aggregate amount of all principal payments of Indebtedness of
Holdings or its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07 but excluding (X) all other
voluntary and mandatory prepayments of Term Loans, (Y) all prepayments of
Revolving Credit Loans and Swing Line Loans made during such period and (Z) all
payments in respect of any other revolving credit facility made during such
period, except in the case of clause (Z) to the extent there is an equivalent
permanent reduction in commitments thereunder), to the extent financed with
internally generated cash, (iv) an amount equal to the aggregate net non-cash
gain on Dispositions by Holdings and its Restricted Subsidiaries during such
period (other than Dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital of Holdings and its Restricted Subsidiaries for
such period (other than any such increases arising from acquisitions or
dispositions by Holdings and its Restricted Subsidiaries during such period),
(vi) scheduled cash payments by Holdings and its Restricted Subsidiaries during
such period in respect of long-term liabilities of Holdings and its Restricted
Subsidiaries other than Indebtedness, (vii) without duplication of amounts
deducted pursuant to clause (xi) below in prior fiscal years, the amount of
Investments and acquisitions made during such period by Holdings and its
Restricted Subsidiaries on a consolidated basis pursuant to Section 7.02 to the
extent that such Investments and acquisitions were financed with internally
generated cash, (viii) the amount of Restricted Payments paid during such period
pursuant to Sections 7.06(f) and 7.06(h) to the extent such Restricted Payments
were financed with internally generated cash, (ix) the aggregate amount of
expenditures actually made by Holdings and its Restricted Subsidiaries in cash
during such period (including expenditures for the payment of financing fees) to
the extent that such expenditures are not expensed during such period, (x) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by Holdings and its Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, (xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by Holdings and its
Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to acquisitions and Investments permitted pursuant to Section
7.02, Permitted Acquisitions or Capital Expenditures or acquisitions of
intellectual property to the extent not expensed to be consummated or made, plus
any restructuring cash expenses, pension payments or tax contingency payments
that have been added to Excess Cash Flow pursuant to clause (a)(ii) above
required to be made, in each case during the period of four consecutive fiscal
quarters of Holdings following the end of such period; provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such acquisitions, Investments, Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (xii) the amount of cash
taxes paid in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period and any cash
taxes to be paid within six months after the close of such Excess Cash Flow
Period, (xiii) cash expenditures in respect of Swap Contracts during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income and
(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset. Notwithstanding anything in the definition of any
term used in the definition of Excess Cash Flow to the contrary, all components
of Excess Cash Flow shall be computed for Holdings and its Restricted
Subsidiaries on a consolidated basis.
“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 30, 2011.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means (a) any Subsidiary that does not have total assets
or annual revenues in excess of $1,000,000 individually or in the aggregate with
all other Subsidiaries excluded via this clause (a), (b) any Subsidiary acquired
following the Closing Date that is prohibited by applicable Law or Contractual
Obligations that are in existence at the time of acquisition and not entered
into in contemplation thereof from guaranteeing the Obligations or if
guaranteeing the Obligation would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent,

-20-

--------------------------------------------------------------------------------


approval license or authorization has been obtained), (c) any Subsidiary that is
a Foreign Subsidiary or a direct or indirect Subsidiary of a Foreign Subsidiary,
(d) any non-for-profit Subsidiaries, (e) any Unrestricted Subsidiaries and (f)
at Borrower’s election, any Domestic Subsidiary formed or acquired after the
Closing Date that Holdings and its Affiliates do not, directly or indirectly,
own (x) 90% or more of the total voting power of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees of such Subsidiary or (y) 90% or more of the
economic interests, capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable, of
such Subsidiary; provided that no Subsidiary that guarantees the Senior Notes or
any other Junior Financing shall be deemed to be an Excluded Subsidiary at any
time any such guarantee is in effect.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
“Excluded Taxes” means, with respect to any Agent, any Lender (including any L/C
Issuer), or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document, (a)
any Taxes imposed on (or measured by) its net income or net profits (or any
franchise or similar Taxes in lieu thereof) a jurisdiction due to the lender’s
present or former connection to such jurisdiction (other than a connection
arising solely by virtue of any of the transactions contemplated by the Loan
Document) or, in the case of any Lender, in which its Lending Office is located,
(b) any Taxes in the nature of branch profits tax within the meaning of section
884(a) of the Code or any similar Taxes imposed by any jurisdiction described in
clause (a), (c) any United States federal withholding tax that is imposed on any
amount payable hereunder to such Person pursuant to any Law in effect at the
time such Person becomes a party to this Agreement (or designates a new Lending
Office), except to the extent that such Person (or its assignor, if any) was
entitled, at the time of designation of a new applicable Lending Office (or
assignment), to receive additional amounts with respect to such United States
federal withholding Tax pursuant to Section 3.01(a), or (d) any withholding tax
(including backup withholding tax) that is attributable to such Person’s failure
to comply with Section 3.01(d).
“Existing Letters of Credit” means those letters of credit in existence on the
Closing Date and listed on Schedule 1.01B hereto.
“Existing Notes” means the 9.50% Senior Subordinated Notes due 2013 issued by
Dyncorp International LLC and DIV Capital Corporation outstanding on the Closing
Date.
“Extended Revolving Credit Commitment” has the meaning set forth in Section
2.15(a).
“Extended Term Loan” has the meaning set forth in Section 2.15(a).
“Extending Revolving Credit Lender” has the meaning set forth in Section
2.15(a).
“Extending Term Lender” has the meaning set forth in Section 2.15(a).
“Extension” has the meaning set forth in Section 2.15(a).
“Extension Offer” has the meaning set forth in Section 2.15(a).
“Extraordinary Event” means any event not in the ordinary course of business
resulting in cash received by or paid to or for the account of any Person,
including tax refunds, pension plan reversions, proceeds of insurance (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments that do not
otherwise constitute Net Proceeds.
“Facility” means the Term Loans or the Revolving Credit Facility, as the context
may require.

-21-

--------------------------------------------------------------------------------


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the separate fee letter agreement dated April 11, 2010 among
Delta Tucker Holdings, Inc., Merger Sub, the Administrative Agent, the Arrangers
and certain other parties thereto.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit N (or otherwise reasonably satisfactory to
the Collateral Agent) between the Collateral Agent and one or more collateral
agents or representatives for the holders of Permitted Notes issued pursuant to
Section 7.03(s) that are intended to be secured on a pari passu basis with the
Obligations.
“Foreign L/C Facility” means that certain credit facility established by the
Borrower or a Subsidiary on or after the Closing Date with a foreign domiciled
bank, the sole purpose of which facility is to provide for the issuance of
letters of credit in support of the Borrower’s and its Subsidiaries’ pursuit and
performance of contracts with customers located in the Specified Gulf States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such provision
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, further, that if reasonably
requested by the Administrative Agent, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
“GLS” means Global Linguist Solutions LLC, a Delaware limited liability company.
“GLS Loan Documents” means that certain Offering Basis Loan Agreement dated as
of February 15, 2008, by and between Dyncorp International LLC and GLS pursuant
to which intercompany loans are made by Dyncorp International LLC to GLS, and
any notes, security agreements and other documents executed and delivered in
connection therewith (in each case, as amended, restated, supplemented or
otherwise modified from time to time after the Closing Date in accordance with
the terms of this Agreement).
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities

-22-

--------------------------------------------------------------------------------


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” means Holdings and the Subsidiaries of Holdings (other than the
Borrower and any Excluded Subsidiary) and any other Domestic Subsidiary and GLS
that, at the option of the Borrower, issues a Guarantee of the Obligations after
the Closing Date.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Guaranty Obligation” means, with respect to Holdings and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.
“Hazardous Materials” means any substances, materials, chemicals, wastes,
pollutants, contaminants or compounds in any form, including, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or radioactive materials, regulated by, or which can give rise to liability
under, any Environmental Law.
“Holdings” means Delta Tucker Holdings, Inc., a Delaware corporation or any
Domestic Subsidiary of Delta Tucker Holdings, Inc. that directly owns 100% of
the issued and outstanding Equity Interests in the Borrower, and issues a
Guarantee of the Obligations and agrees to assume the obligations of “Holdings”
pursuant to this Agreement and the other Loan Documents pursuant to one or more
instruments in form and substance reasonably satisfactory to the Administrative
Agent.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).

-23-

--------------------------------------------------------------------------------


“Immaterial Subsidiary” has the meaning set forth in Section 8.03.
“Increased Amount Date” has the meaning set forth in Section 2.14(a).
“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Credit Lenders entered into pursuant to Section 2.14.
“Incremental Amount” means, at any time, the excess, if any, of (a) $275,000,000
over (b) the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Credit Commitments established prior to
such time pursuant to Section 2.14 plus (y) the aggregate amount of Permitted
Notes issued in reliance on Section 7.03(s)(i).
“Incremental Revolving Credit Commitment” means any increased or incremental
Revolving Credit Commitment provided pursuant to Section 2.14.
“Incremental Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment or an outstanding Revolving Credit Loan as a result of an Incremental
Revolving Credit Commitment.
“Incremental Revolving Credit Loans” means Revolving Credit Loans made by one or
more Lenders to the Borrower pursuant to Section 2.14. Incremental Revolving
Credit Loans may be made in the form of additional Revolving Credit Loans or, to
the extent permitted by Section 2.14 and provided for in the relevant
Incremental Amendment, Other Revolving Loans.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.14, to make Incremental Term Loans to
Borrower.
“Incremental Term Loans” means Terms Loans made by one or more Lenders to the
Borrower pursuant to Section 2.14. Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.14 and
provided for in the relevant Incremental Amendment, Other Term Loans.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred and unpaid purchase
price of property, except any such balance that constitutes a trade account
payable or similar obligation to a trade creditor due within six months from the
date on which it is incurred, in each case incurred in the ordinary course of
business, which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto,
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;

-24-

--------------------------------------------------------------------------------


if and to the extent that the foregoing would constitute indebtedness or a
liability on the balance sheet in accordance with GAAP; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Person’s liability for such Indebtedness is otherwise
limited and only to the extent such Indebtedness would be included in the
calculation of Consolidated Total Debt, and (B) in the case of the Borrower and
its Restricted Subsidiaries, exclude (i) all intercompany Indebtedness among the
Borrower and its Restricted Subsidiaries made in the ordinary course of business
and (ii) prepaid or deferred revenue arising in the ordinary course of business.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” means any Taxes other than Excluded Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.
“Information” has the meaning set forth in Section 10.08.
“Initial Lenders” means Bank of America, Barclays Bank PLC, Citibank, N.A. and
Deutsche Bank Trust Company Americas.
“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
G.
“Interest Coverage Ratio” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of
Holdings for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made (with Swing
Line Loans being deemed made under the Revolving Credit Facility for purposes of
this definition); provided that the Amendment No. 3 Effective Date shall be an
Interest Payment Date with respect to the Revolving Credit Loans and Revolving
Credit Commitments outstanding on such date.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months, as selected by the Borrower in
its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

-25-

--------------------------------------------------------------------------------


(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances or Indebtedness
among the Borrower and its Restricted Subsidiaries and made in the ordinary
course of business consistent with past practice) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions received by such Person with respect thereto.
“Investors” means (a) Cerberus Capital Management L.P. (“Cerberus”) and its
Affiliates and any investment funds advised or managed by any of the foregoing
(other than any portfolio operating companies of Cerberus of which Cerberus or
investment fund advised, managed or controlled by Cerberus or a combination
thereof does not own or control, directly or indirectly, more than 50% of both
the economic interests and total voting power of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof at the time of determination), and (b)
the Management Investors.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Document” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Junior Financing” has the meaning set forth in Section 7.12(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“JV Subsidiary” means any Subsidiary of a Loan Party that is not a wholly owned
Subsidiary and as to which the business and management thereof is determined by
the holders of the Equity Interests therein pursuant to customary joint venture
arrangements and that does not at any time have any rights under any Material
Contract in existence on the Closing Date (including any renewal, extension,
replacement or modification thereof); provided, that if any JV Subsidiary
becomes a Subsidiary Guarantor pursuant to the terms hereof and otherwise
complies with the requirements of Section 6.11, such JV Subsidiary shall no
longer be deemed to be a “JV Subsidiary” for purposes of this Agreement.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

-26-

--------------------------------------------------------------------------------


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder as
well as any person that becomes a “Lender” hereunder pursuant to Sections 2.14
and 2.15, each of which is referred to herein as a “Lender.”
“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or reimbursement obligations under
Section 2.03(c), which refusal or failure is not cured within one Business Day
after the date of such refusal or failure; (ii) the failure of any Lender to pay
over to the Administrative Agent, any L/C Issuer or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute; or (iii) a Lender has
admitted in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event.
“Lender Participation Notice” has the meaning set forth in Section 2.05(c)(iii).
“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft. Letters of
Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Commitment” means the commitment of the L/C Issuer to issue
Letters of Credit pursuant to Section 2.03.
“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

-27-

--------------------------------------------------------------------------------


“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan, Incremental Revolving Credit Loan,
Extended Term Loan or Extended Revolving Loans ).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) each Letter of Credit Application and (v) any
amendment to any of the foregoing (including any Incremental Amendment or
Extension).
“Loan Parties” means, collectively, the Borrower and each Guarantor; provided
that any reference in Article VII hereof (or any defined term as used in such
Article) to “Loan Parties” or “Loan Party” shall not include GLS.
“Management Investor” means any Person who is a director, officer or otherwise a
member of management of the Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies on the Closing Date, immediately after
giving effect to the Transactions.
“Margin Stock” has the meaning set forth in Regulation U.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Master Consulting and Advisory Services Agreement” means that certain Master
Consulting and Advisory Services Agreement to be entered into on the Closing
Date between the Borrower and Cerberus Operations and Advisory Company LLC,
together with any specific engagement letters entered into from time to time
after the Closing Date as expressly contemplated thereunder (it being expressly
understood that entering into such specific engagement letters shall not be
deemed to be an amendment to the Master Consulting and Advisory Services
Agreement).
“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or financial condition of Borrower and its Subsidiaries,
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents, (c) the legality, validity,
binding effect or enforceability against a Loan Party of a material Loan
Document to which it is a party or (d) the rights, remedies and benefits
available to, or conferred upon, the Administrative Agent or any Secured Party
under any material Loan Document.
“Material Contract” means any other contract or written agreement of any Loan
Party or any of its Subsidiaries (other than the Loan Documents) the failure to
comply with which could reasonably be expected to have a Material Adverse
Effect.
“Material Real Property” means any fee owned real property owned by any Loan
Party (other than any owned real property subject to a Lien permitted by clause
(u) or (w) of Section 7.01 to the extent and for so long as the documentation
governing such Lien prohibits the granting of a Mortgage thereon to secure the
Obligations) with a fair market value in excess of $5,000,000 (at the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith); provided that if at any time the fair market value of all fee owned
real properties that are not “Material Real Property” owned by the Loan Parties
would exceed $5,000,000 in the aggregate, the Loan Parties shall designate
additional fee owned real properties as “Material Real Property” and comply with
the Collateral and Guarantee Requirement with respect thereto such that such
threshold is no longer exceeded.
“Maturity Date” means (i) with respect to the Term Loans, July 7, 2016, (ii)
with respect to the Revolving Credit Facility and the Swing Line Facility, July
7, 20142016 and (iii) with respect to any other Class of Term Loans or Revolving
Credit Loans, the maturity dates specified therefor in the applicable
Incremental Amendment or Extension; provided that if either such day is not a
Business Day, the Maturity Date shall be the Business Day immediately succeeding
such day.
“Maximum Rate” has the meaning set forth in Section 10.10.

-28-

--------------------------------------------------------------------------------


“Minimum Extension Condition” has the meaning set forth in Section 2.15(c).
“MNPI” has the meaning set forth in Section 2.05(c)(1).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”
“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”
“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the Collateral
Agent on behalf of the Secured Parties creating and evidencing a Lien on a
Mortgaged Property, in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower, and any other mortgages executed and
delivered pursuant to Sections 6.11 and 6.13.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is making, or
is accruing an obligation to make, contributions or with respect to which any
Loan Party or any ERISA Affiliate may incur any liability.
“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition, Casualty Event or Extraordinary Event, net of (i)
attorneys’ fees, accountants’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) any amount required to repay (x) Indebtedness (other than pursuant to the
Loan Documents) that is secured by a Lien on the assets disposed of and which
ranks prior to the Lien securing the Obligations or (y) Indebtedness or other
obligations of any Subsidiary that is disposed of in such transaction, (iii) in
the case of any Disposition or Casualty Event by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (iii)) attributable to non-controlling interests or not
available for distribution to or for the account of Holdings or a wholly owned
Restricted Subsidiary as a result thereof, (iv) taxes paid or reasonably
estimated to be payable as a result thereof, and (v) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by Holdings or any of the Restricted Subsidiaries including, without limitation,
Pension Plan and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
(however, the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Proceeds of such Disposition or Casualty Event occurring on the date of
such reduction); provided that, if no Default exists, Holdings and its
Restricted Subsidiaries may reinvest any portion of such proceeds in assets
(other than current assets) useful for its business within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12 month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within 18 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso; it being
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $5,000,000 or (y) the aggregate net proceeds exceeds $15,000,000 in
any fiscal year (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds under this clause (a)), and

-29-

--------------------------------------------------------------------------------


(b)    100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.
“non-cash charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Borrower Party.
“Non-extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Not Otherwise Applied” means, with reference to any amount of net cash
proceeds, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (y)
obligations of the Borrower or any Restricted Subsidiary arising under Cash
Management Obligations or any Secured Hedge Agreement; provided that the
Obligations shall exclude any Excluded Swap Obligations. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Restricted Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit fees,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that the Administrative Agent, the Collateral Agent or any Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party.
“Offered Loans” has the meaning set forth in Section 2.05(c)(iii).
“OID” has the meaning set forth in Section 2.14(b).
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Revolving Loans” has the meaning set forth in Section 2.14(a).
“Other Taxes” has the meaning set forth in Section 3.01(b).
“Other Term Loans” has the meaning set forth in Section 2.14(a).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under

-30-

--------------------------------------------------------------------------------


Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.
“Parent” has the meaning set forth in the preliminary statements hereto.
“Participant” has the meaning set forth in Section 10.07(e).
“Participant Register” has the meaning set forth in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained for the employees of any Loan Party or any ERISA
Affiliate or with respect to which any Loan Party or any ERISA Affiliate may
incur any liability.
“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Notes” means (i) unsecured senior or senior subordinated debt
securities of the Borrower, (ii) debt securities of the Borrower that are
secured by a Lien on the Collateral ranking junior to the Liens securing the
Obligations pursuant to a Second Lien Intercreditor Agreement or (iii) debt
securities of the Borrower that are secured by a Lien ranking pari passu with
the Liens securing the Obligations pursuant to a First Lien Intercreditor
Agreement; provided that (a) the terms of such debt securities do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Maturity Date of the Term Facility (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default), (b) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums), taken as a whole, are not more restrictive to the
Borrower and the Restricted Subsidiaries than those in this Agreement; provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such debt
securities, stating that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement, (c)
at the time that any such Permitted Notes are issued (and after giving effect
thereto) no Event of Default shall exist, (d) the Borrower shall be in
compliance with the covenants set forth in Section 7.10(a) and (b) determined on
a Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements were required to have been delivered pursuant to
Section 6.01(a) or (b), as applicable, in each case, as if such Permitted Notes
had been outstanding on the last day of such four quarter period, and (e) no
Subsidiary of the Borrower (other than a Guarantor) shall be an obligor and no
Permitted Notes shall be secured by any collateral other than the Collateral.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium (including any customary tender premiums) thereon plus other amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent stating that the
Borrower has determined in good faith that such

-31-

--------------------------------------------------------------------------------


terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement and
(f) such modification, refinancing, refunding, renewal, replacement or extension
is incurred by the Person who is the obligor or guarantor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning set forth in Section 6.01.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Principal L/C Issuer” means Bank of America and any other L/C Issuer that has
issued Letters of Credit having an aggregate Outstanding Amount in excess of
$10,000,000.
“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.
“Pro Forma Compliance” means, with respect to any covenant set forth in Section
7.10(a) and (b), compliance on a Pro Forma Basis with such covenant in
accordance with Section 1.09.
“Pro Forma Financial Statements” means the pro forma balance sheet and related
statement of operations of Holdings and its subsidiaries for the fiscal year
ended April 2, 2010 after giving effect to the Transactions.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Projections” has the meaning set forth in Section 6.01(c).
“Proposed Discounted Prepayment Amount” has the meaning set forth in Section
2.05(c)(ii).
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
“Public Lender” has the meaning set forth in Section 6.01.
“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
(x) makes a Discounted Voluntary Prepayment pursuant to Section 2.05(c) or (y)
becomes an Eligible Assignee or Participant pursuant to Section 10.07(k).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten public offering
(other than a public offering pursuant to a registration statement on Form S-8)
(i) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering) or (ii) after
which the common Equity

-32-

--------------------------------------------------------------------------------


Interests of Holdings or any direct or indirect parent of Holdings are listed on
an internationally recognized securities exchange or dealer quotation system.
“Qualifying Lenders” has the meaning set forth in Section 2.05(c)(iv).
“Qualifying Loans” has the meaning set forth in Section 2.05(c)(iv).
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Register” has the meaning set forth in Section 10.07(d).
“Rejection Notice” has the meaning set forth in Section 2.05(b)(vii).
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Repricing Transaction” means (1) the incurrence by Holdings or any of its
Restricted Subsidiaries of any Indebtedness (including, without limitation, any
new or additional term loans under this Agreement (including Replacement Term
Loans), whether incurred directly or by way of the conversion of Term Loans into
a new tranche of replacement term loans under this Agreement) that is broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the facilities provided for in this Agreement (i) having an
“effective” yield for the respective Type of such Indebtedness that is less than
the “effective” yield for Term Loans of the respective Type (with the
comparative determinations to be made in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, upfront or similar fees or
“original issue discount”, in each case, shared with all lenders or holders of
such Indebtedness or Term Loans, as the case may be, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such Indebtedness
or Term Loans, as the case may be, and without taking into account any
fluctuations in LIBOR or comparable rate), but excluding Indebtedness incurred
in connection with a Change of Control, and (ii) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Term Loans or (2) any effective
reduction in the Applicable Rate for Term Loans (e.g., by way of amendment,
waiver or otherwise) (with such determination to be made in the reasonable
judgment of the Administrative Agent, consistent with generally accepted
financial practices). Any such determination by the Administrative Agent as
contemplated by preceding clauses (1) and (2) shall be conclusive and binding on
all Lenders holding Term Loans absent manifest error.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Class Lenders” means, as of any date of determination and subject to
the limitations set forth in Section 10.07(l), Term Lenders having more than 50%
of the aggregate principal amount of outstanding Term Loans of all Term Lenders.
“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of the
sum of the (a) Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition), (b)
aggregate unused Term Commitments and (c) aggregate unused Revolving Credit
Commitments; provided that the unused Term Commitment and unused Revolving
Credit Commitment of, and the portion of

-33-

--------------------------------------------------------------------------------


the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interest of Holdings or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation, termination of, or other acquisition for value of,
any such Equity Interest.
“Restricted Subsidiary” means (i) any Subsidiary of Holdings and (ii) GLS, in
each case, other than an Unrestricted Subsidiary; provided that GLS shall cease
to be a Restricted Subsidiary at such time that the Borrower, directly or
indirectly, ceases to own (x) 50% or more of the total voting power of Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees of GLS or (y) more than 50%
of the economic interests, capital accounts, distribution rights, total equity
and voting interests or general and limited partnership interests, as
applicable, of GLS.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A to Amendment No. 3 under
the caption “Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Sections 2.14, 2.15 and 10.07(b)). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $150,000,000181,000,000 on
the ClosingAmendment No. 3 Effective Date, as such amount may be adjusted from
time to time in accordance with the terms of this Agreement. After the Closing
Date, additional Classes of Revolving Credit Commitments may be added or created
pursuant to Incremental Amendments or Extensions.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the L/C Obligations
and the Swing Line Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b), any Other
Revolving Loans and any Extended Revolving Loans.
“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower

-34-

--------------------------------------------------------------------------------


to such Revolving Credit Lender resulting from the Revolving Credit Loans made
by such Revolving Credit Lender to the Borrower.
“Rollover Amount” has the meaning set forth in Section 7.10(c)(ii).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Holdings or a Restricted Subsidiary whereby Holdings or
a Restricted Subsidiary transfers such property to a Person and Holdings or such
Restricted Subsidiary leases it from such Person, other than leases between
Holdings and a Restricted Subsidiary of Holdings or between Restricted
Subsidiaries of Holdings.
“Same Day Funds” means immediately available funds.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means an intercreditor agreement by and
among the Collateral Agent and the collateral agents or other representatives
for the holders of Indebtedness secured by Liens that are intended to rank
junior to the Liens securing the Obligations and that are otherwise permitted
pursuant to Section 7.01 providing that all proceeds of Collateral shall first
be applied to repay the Obligations in full prior to being applied to any
obligations under the Indebtedness secured by such junior Liens and that until
the termination of the Aggregate Commitments and the repayment in full (or cash
collateralization of Letters of Credit) of all Obligations outstanding under
this Agreement, the Collateral Agent shall have the sole right to exercise
remedies against the Collateral (subject to customary exceptions for limited
protective actions that may be taken by the holders of such junior Lien
Indebtedness and standstill periods) and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between (a) (i) the Borrower, or (ii) any
Subsidiary, or (iii) GLS (only for so long as GLS is a Restricted Subsidiary),
on the one hand, and (b) any Person that is a Lender or an Affiliate of a Lender
(or was a Lender or an Affiliate of a Lender at the time such Swap Contract was
entered into (a “Hedge Bank”)), on the other hand, in each case, to the extent
designated by the Borrower and such Lender as a Secured Hedge Agreement in
writing to the Collateral Agent. The designation of any Swap Contract as a
Secured Hedge Agreement shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the
Collateral Documents.
“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt that is then secured by Liens on property or assets
of the Borrower or its Restricted Subsidiaries less unrestricted cash and Cash
Equivalents in an aggregate amount not to exceed $25,000,00075,000,000 as of any
date of determination to (b) Consolidated EBITDA for such Test Period.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Senior Notes” means $455,000,000 in aggregate principal amount of 10.375%
senior notes due 2017 issued by the Borrower on or prior to the Closing Date.
“Senior Notes Documentation” means any indenture or other loan or purchase
agreement governing the Senior Notes and any other documents delivered pursuant
thereto.

-35-

--------------------------------------------------------------------------------


“Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date and any business or other activities
that are reasonably similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.
“Solvent” and “Solvency” mean, when used with respect to any Person, that, as of
any date of determination, (a) the amount of the “fair saleable value” of the
assets of such Person will, as of such date, exceed (i) the value of all
“liabilities of such Person, including contingent and other liabilities,” as of
such date, as such quoted terms are generally determined in accordance with
applicable Laws governing determinations of the insolvency of debtors, and (ii)
the amount that will be required to pay the probable liabilities of such Person
on its existing debts (including contingent and other liabilities) as such debts
become absolute and mature, (b) such Person will not have, as of such date, an
unreasonably small amount of capital for the operation of the businesses in
which it is engaged as of such date and (c) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature. For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged” means that such
Person will be able to generate enough cash from operations, asset dispositions
or refinancing, or a combination thereof, to meet its obligations as they become
due.
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Acquisition Agreement Representations” means those representations
and warranties relating to the Acquired Company and its Subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that Parent has the right to terminate its obligations under the
Acquisition Agreement as a result of a breach of such representations and
warranties in the Acquisition Agreement.
“Specified Default” means a Default under Section 8.01(a), (f) or (g).
“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.
“Specified Gulf States” means Saudi Arabia, Kuwait, Qatar, Oman, Bahrain, and
the United Arab Emirates.
“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Incremental Term Loan or Incremental
Revolving Credit Commitment or Investment or capital contribution that results
in a Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any
Permitted Acquisition or any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person, any Disposition of a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.  
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Loan Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person (1) (a) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or trustees thereof is at the
time of determination owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof or (b) any partnership, joint venture or limited liability company of
which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other

-36-

--------------------------------------------------------------------------------


Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity and (2) any Person that is
consolidated in the consolidated financial statements of the specified Person in
accordance with GAAP. In addition, for purposes of Article V and Article VI only
(other than Sections 5.01(n) and 6.01 as each relates to consolidated financial
statements), any reference in such Article (or a defined term as used in such
Article) to a “Subsidiary” or “Subsidiaries” shall include GLS until such time
that the Borrower, directly or indirectly, ceases to own (x) 50% or more of the
total voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees of GLS or (y) more than 50% of the economic interests, capital
accounts, distribution rights, or similar economic interests, as applicable, of
GLS. Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Successor Company” has the meaning set forth in Section 7.04(d).
“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.04.
“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

-37-

--------------------------------------------------------------------------------


“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Syndication Agent” means Citigroup Global Markets Inc., as syndication agent
under this Agreement.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Sections 2.14 and 2.15). The initial aggregate amount of the Term Commitments is
$570,000,000. After the Closing Date, additional Classes of Term Commitments may
be added or created pursuant to Incremental Amendments or Extensions.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means a Loan made pursuant to Section 2.01(a), any Other Term Loans
and any Extended Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of Holdings for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.
“Threshold Amount” means $25,000,000.
“Total Assets” means the total consolidated assets of Holdings and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of Holdings and its Restricted Subsidiaries.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of (a)
Consolidated Total Debt less unrestricted cash and Cash Equivalents in an
aggregate amount not to exceed $50,000,00075,000,000 as of any date of
determination (it being understood that for purposes of determining compliance
with Section 7.10(a), such date of determination shall be the last day of the
applicable Test Period) to (b) Consolidated EBITDA for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“tranche” has the meaning set forth in Section 2.15(a).

-38-

--------------------------------------------------------------------------------


“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the Equity
Contribution, (c) the issuance and the funding of the Senior Notes, (d) the
funding of the Loans on the Closing Date and the execution and delivery of Loan
Documents to be entered into on the Closing Date, (e) the repayment of certain
Indebtedness of the Acquired Company and its subsidiaries existing on the
Closing Date (if any) and (f) the payment of Transaction Expenses.
“Transferred Guarantor” has the meaning set forth in Section 11.09.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C as of the Closing Date, (ii) any Subsidiary of Holdings
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the Closing Date and (iii) any Subsidiary
of an Unrestricted Subsidiary.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
Section 1.02.    Other Interpretitive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.
(c)Article, Section, Exhibit and Schedule references are to the Loan Document in
which such reference appears.
(d)The term “including” is by way of example and not limitation.
(e)The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form.

-39-

--------------------------------------------------------------------------------


(f)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


Section 1.03.    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. In addition, for purposes of this Agreement, all
references to codified accounting standards specifically named herein shall be
deemed to include any successor, replacement, amended or updated accounting
standard under GAAP.
Section 1.04.    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).
Section 1.05.    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, amendments and
restatements, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, amendments and
restatements, restatements, extensions, supplements and other modifications are
permitted by the Loan Documents; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law (including by succession of comparable
successor laws).
Section 1.06.    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.07.    Timing of Payment of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.
Section 1.08.    Cumulative Credit Transactions.
If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.
Section 1.09.    Pro Forma Calculations.
(a)Notwithstanding anything to the contrary herein, the Total Leverage Ratio,
the Secured Leverage Ratio and the Interest Coverage Ratio shall be calculated
in the manner prescribed by this Section 1.09; provided that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.09, when
calculating the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, as applicable, for purposes of (i) the Applicable ECF
Percentage of Excess Cash Flow and (ii) determining actual compliance (and not
Pro Forma Compliance or compliance on a Pro Forma Basis) with any covenant set
forth in Section 7.10(a) or (b), the events described in this Section 1.09 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect.

-40-

--------------------------------------------------------------------------------


(b)For purposes of calculating the Total Leverage Ratio, the Secured Leverage
Ratio and the Interest Coverage Ratio, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period and (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.09,
then the Total Leverage Ratio, the Secured Leverage Ratio and the Interest
Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.09.


(c)Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower to the extent consistent with Regulation S-X
or are otherwise reasonably identifiable and factually supportable, including
the amount of cost savings, operating expense reductions and synergies that have
been realized or are expected to be realized within 12 months after the closing
date of such Specified Transaction (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions.


(d)In the event that the Borrower or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Total Leverage Ratio, the Secured Leverage Ratio and the Interest Coverage
Ratio, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (i) during the applicable Test Period and (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio, the Secured Leverage Ratio and the Interest
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the Total
Leverage Ratio or the Secured Leverage Ratio and (B) the first day of the
applicable Test Period in the case of the Interest Coverage Ratio. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided, in the case of repayment of any Indebtedness, to the extent actual
interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capitalized Lease shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capitalized Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chose, or if none, then
based upon such optional rate chosen as the Borrower or Restricted Subsidiary
may designate.
Section 1.10.    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

-41-

--------------------------------------------------------------------------------


Section 1.11.    Exchange Rates; Currency Equivalents.
The Administrative Agent or the L/C Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. Wherever in this
Agreement in connection with the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
Section 1.12.    Additional Alternative Currencies.
The Company may from time to time request that Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency,” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and the L/C Issuer, in their sole discretion). The Administrative Agent
shall promptly notify the L/C Issuer thereof. The L/C Issuer shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the issuance of
Letters of Credit in such requested currency. Any failure by the L/C Issuer to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by the L/C Issuer to permit Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
the L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.12, the Administrative Agent shall promptly so notify the
Company.


Section 1.13.    Change of Currency.
Each obligation of the Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency. Each provision
of this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be appropriate to
reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro. Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
ARTICLE II.
The Commitments and Credit Extensions
Section 2.01.    The Loans.
(a)The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the Borrower on the Closing Date
loansLoans denominated in Dollars in an aggregate amount not to exceed the
amount of such Term Lender’s Term Commitment. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

-42-

--------------------------------------------------------------------------------




(b)The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars pursuant to Section 2.02 to the Borrower
from its applicable Lending Office (each such loan, a “Revolving Credit Loan”)
from time to time, on any Business Day during the period after the Closing Date
until the Maturity Date of the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.


Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)Each Term Borrowing, each Revolving Credit Borrowing, each conversion of Term
Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (except that, subject to Section
3.05, a notice in connection with the initial Credit Extensions hereunder may be
revoked if the Closing Date does not occur on the proposed date of borrowing),
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon (New York City time) three
(3) Business Days prior to the requested date of any Borrowing or continuation
of Eurocurrency Rate Loans or any conversion of Base Rate Loans to Eurocurrency
Rate Loans, and (ii) 11:00 a.m. (New York City time) on the Business Day of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.14, each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a minimum principal amount of $2,500,000 or a whole
multiple of $500,000, in excess thereof. Except as provided in Section 2.03(c),
2.04(c), 2.14(a) or the last sentence of this paragraph, each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowing, second, to the payment in full of any such Swing
Line Loans, and third, to the Borrower as provided above.
(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

-43-

--------------------------------------------------------------------------------


(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to all Revolving Credit Borrowings and not more than five (5) Interest
Periods in effect with respect to all Term Borrowings.
(f)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


Section 2.03.    Letters of Credit.
(a)The Letter of Credit Commitment.
(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period after the Closing Date (other than Letters of Credit issued to
back-stop Existing Letter of Credit not to exceed $27.0 million) until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Borrower
(provided that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower) and to amend or renew Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)An L/C Issuer shall be under no obligation to issue any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
(B)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Lenders
holding a majority of the Revolving Credit Commitments have approved such expiry
date; provided that the backstop Letter of Credit issued on the Closing Date to
backstop the Existing Letters of Credit shall be permitted to have an expiry
date of August 1, 2011;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;
(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;
(E)    such Letter of Credit is denominated in a currency other than Dollars or
an Alternative Currency;

-44-

--------------------------------------------------------------------------------


(F)    any Revolving Credit Lender is at such time a Defaulting Lender, unless
such L/C Issuer has received (as set forth in clause (a)(iv) below) Cash
Collateral or similar security satisfactory to such L/C Issuer (in its sole
discretion) from either the Borrower or such Defaulting Lender or such
Defaulting Lender’s Pro Rata Share of the L/C Obligations has been reallocated
pursuant to clause (a)(iv) below in respect of such Defaulting Lender’s
obligation to fund under Section 2.03(c); or
(G)    such Letter of Credit is in an initial amount less than $100,000.
(iii)An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(iv)In the case where any Revolving Credit Lender is at any time a Defaulting
Lender, the Defaulting Lender’s Pro Rata Share of the L/C Obligations will be
reallocated among all Revolving Credit Lenders that are not Defaulting Lenders
(pro rata in accordance with their respective Pro Rata Shares) but only to the
extent (x) the total Revolving Credit Exposure of all Revolving Credit Lenders
that are not Defaulting Lenders plus such Defaulting Lender’s Pro Rata Share of
the L/C Obligations and any Swing Line Loans, in each case, except to the extent
Cash Collateralized, does not exceed the aggregate Revolving Credit Commitments
(excluding the Revolving Credit Commitment of any Defaulting Lender) and (y) the
conditions set forth in Section 4.01 are satisfied at such time (in which case
the Revolving Credit Commitments of all Defaulting Lenders shall be deemed to be
zero (except to the extent Cash Collateral has been posted by such Defaulting
Lender in respect of any portion of such Defaulting Lender’s L/C Obligations or
participations in Swing Line Loans) for purposes of any determination of the
Revolving Credit Lenders’ respective Pro Rata Shares of L/C Obligations
(including for purposes of all fee calculations hereunder)); provided, that if
such reallocation cannot be made as provided above, the Borrower and such
Defaulting Lender, on a joint and several basis, hereby agree, within two
Business Days following written notice by the Administrative Agent, to cause to
be deposited with the Administrative Agent for the benefit of the L/C Issuer,
Cash Collateral in the full amount of such Defaulting Lender’s Pro Rata Share of
the outstanding L/C Obligations. The Borrower and/or such Defaulting Lender
hereby grant to the Administrative Agent, for the benefit of such L/C Issuer, a
security interest in any Cash Collateral and all proceeds of the foregoing with
respect to such Defaulting Lender’s participations in Letters of Credit
deposited hereunder. Such Cash Collateral shall be maintained in blocked deposit
accounts at Bank of America and may be invested in Cash Equivalents reasonably
acceptable to the Administrative Agent. If at any time the Administrative Agent
determines that any funds held as Cash Collateral under this clause (a)(iv) are
subject to any right or claim of any Person other than the Administrative Agent
for the benefit of such L/C Issuer or that the total amount of such funds is
less than such Defaulting Lender’s Pro Rata Share of all L/C Obligations that
has not been reallocated as provided above, the Borrower and/or such Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (I) such Defaulting Lender’s Pro Rata Share of all
L/C Obligations that have not been so reallocated over (II) the total amount of
funds, if any, then held as Cash Collateral in respect thereof under this clause
(a)(iv) that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse such L/C Issuer. If the Lender
that triggers the Cash Collateral requirement under this clause (a)(iv) ceases
to be a Defaulting Lender (as determined by such L/C Issuer in good faith), or
if there are no L/C Obligations outstanding, any funds held as Cash Collateral
pursuant to the foregoing provisions shall thereafter be returned to the
Borrower or the Defaulting Lender, whichever provided the funds for the Cash
Collateral, and the Pro Rata Share of the L/C Obligations of each Revolving
Credit Lender shall thereafter take into account such Revolving Credit Lender’s
Revolving Credit Commitment.


(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount and
currency thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in

-45-

--------------------------------------------------------------------------------


form and detail reasonably satisfactory to the relevant L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer may reasonably request.


(ii)Promptly after receipt of any Letter of Credit Application, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.


(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-extension
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the relevant L/C Issuer shall (A) not be required
to permit any such extension if the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.03(a)(ii) or otherwise), and (B) shall not permit any such extension if it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-extension Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.01 is not then
satisfied.


(iv)Promptly after issuance of any Letter of Credit or any amendment to a Letter
of Credit, the relevant L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 2:00 p.m. (New York City time) on the Business Day immediately
following any payment by an L/C Issuer under a Letter of Credit to be reimbursed
in Dollars or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency with notice
to the Borrower (each such date, an “Honor Date”), the Borrower shall reimburse
such L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing in the applicable currency. The L/C Issuer shall notify
the Borrower of the amount of the drawing promptly following the determination
or revaluation thereof. If the Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in Section
4.01 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

-46-

--------------------------------------------------------------------------------


(ii)Each Appropriate Lender (including any Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.01 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate for Revolving Credit Loans. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.


(iv)Until each Appropriate Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the relevant
L/C Issuer.


(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans (but not L/C Advances) pursuant to this Section 2.03(c)
is subject to the conditions set forth in Section 4.01 (other than delivery by
the Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
relevant L/C Issuer for the amount of any payment made by such L/C Issuer under
any Letter of Credit, together with interest as provided herein.


(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the relevant L/C Issuer any amount required to be paid
by such Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. A
certificate of the relevant L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.


(d)Repayment of Participations.


(i)If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the amount received by the Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

-47-

--------------------------------------------------------------------------------


(e)Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(v)any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;


(vi)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or


(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.
(f)Role of L/C Issuers. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vii) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as

-48-

--------------------------------------------------------------------------------


opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


(g)Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or (iii) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be), and shall do so
not later than 2:00 P.M., New York City time, on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 Noon, New York City time, or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked accounts at the Administrative Agent and may be invested in readily
available Cash Equivalents. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Administrative Agent (on behalf of the
Secured Parties) or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Borrower.


(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided that (x) if any portion of a Defaulting Lender’s Pro Rata
Share of any Letter of Credit is Cash Collateralized by the Borrower or
reallocated to the other Revolving Credit Lenders pursuant to Section
2.03(a)(iv), then the Borrower shall not be required to pay a Letter of Credit
fee with respect to such portion of such Defaulting Lender’s Pro Rata Share so
long as it is Cash Collateralized by the Borrower or reallocated to the other
Revolving Credit Lenders and (y) if any portion of a Defaulting Lender’s Pro
Rata Share is not Cash Collateralized or reallocated pursuant to Section
2.03(a)(iv), then the Letter of Credit fee with respect to such Defaulting
Lender’s Pro Rata Share shall be payable to the applicable L/C Issuer until such
Pro Rata Share is Cash Collateralized or such Lender ceases to be a Defaulting
Lender. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum

-49-

--------------------------------------------------------------------------------


amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it to the Borrower
equal to the greater of (x) 0.25% per annum (or such other amount as may be
mutually agreed by the Borrower and the applicable L/C Issuer) of the Dollar
Equivalent of the daily maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit) and (y) to the extent the L/C Issuer is the
Administrative Agent or an Affiliate thereof, $1,500 per annum. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account with respect to each Letter of
Credit issued to the Borrower the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within ten
(10) Business Days of demand and are nonrefundable.


(j)Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.


(k)Addition of an L/C Issuer. A Revolving Credit Lender may become an additional
L/C Issuer hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Credit Lender. The Administrative Agent
shall notify the Revolving Credit Lenders of any such additional L/C Issuer.


(l)Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if one or more other tranches
of Revolving Credit Commitments in respect of which the Maturity Date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to Section
2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Except to the extent of reallocations
of participations pursuant to clause (i) of the immediately preceding sentence,
the occurrence of a Maturity Date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Maturity Date.


Section 2.04.    Swing Line Loans.
(a)The Swing Line. Subject to the terms and conditions set forth herein, Bank of
America, in its capacity as Swing Line Lender, may in its sole discretion, agree
to make loans in Dollars to the Borrower (each such loan, a “Swing Line Loan”),
from time to time on any Business Day during the period beginning after the
Closing Date and until the Maturity Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Swing Line Lender’s
Revolving Credit Commitment; provided that, after giving effect to any Swing
Line Loan, (i) the Revolving Credit Exposure shall not exceed the aggregate
Revolving Credit Commitment and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender (other than the relevant Swing Line
Lender), plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further that the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and

-50-

--------------------------------------------------------------------------------


unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.


Notwithstanding the foregoing, if at any time any Revolving Credit Lender is a
Defaulting Lender, such Defaulting Lender’s Pro Rata Share of the Swing Line
Loans will be reallocated among all Revolving Credit Lenders that are not
Defaulting Lenders (pro rata in accordance with their respective Pro Rata
Shares) but only to the extent (x) the total Revolving Credit Exposure of all
Revolving Credit Lenders that are not Defaulting Lenders plus such Defaulting
Lender’s Pro Rata Share of the Swing Line Loans and any L/C Obligations, in each
case, except to the extent Cash Collateralized, does not exceed the aggregate
Revolving Credit Commitments (excluding the Revolving Credit Commitment of any
Defaulting Lender) and (y) the conditions set forth in Section 4.01 are
satisfied at such time (in which case the Revolving Credit Commitments of all
Defaulting Lenders shall be deemed to be zero (except to the extent Cash
Collateral has been posted by such Defaulting Lender in respect of any portion
of such Defaulting Lender’s participations in Swing Line Loans or L/C
Obligations) for purposes of any determination of the Revolving Credit Lenders’
respective Pro Rata Shares of the Swing Line Loans (including for purposes of
all fee calculations hereunder)); provided that if such reallocation cannot be
made, the Borrower and such Defaulting Lender, on a joint and several basis,
hereby agree, within two Business Days following notice by the Administrative
Agent, to cause to be deposited with the Administrative Agent for the benefit of
the Swing Line Lender Cash Collateral or similar security reasonably
satisfactory to such Swing Line Lender (in its sole discretion) in the full
amount of such Defaulting Lender’s Pro Rata Share of outstanding Swing Line
Loans. The Borrower and/or such Defaulting Lender hereby grants to the
Administrative Agent, for the benefit of the Swing Line Lender, a security
interest in all such Cash Collateral and all proceeds of the foregoing. Such
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swing Line Lender or that the total amount of such funds is less than the
aggregate risk participation of such Defaulting Lender in the applicable Swing
Line Loan, the Borrower and/or such Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of (x)
such aggregate risk participation over (y) the total amount of funds, if any,
then held as Cash Collateral under this paragraph that the Administrative Agent
determines to be free and clear of any such right and claim. If the Revolving
Credit Lender that triggers the Cash Collateral requirement under this paragraph
ceases to be a Defaulting Lender (as determined by the Swing Line Lender in good
faith), or if the Swing Line Commitments have been permanently reduced to zero,
the funds held as Cash Collateral shall thereafter be returned to the Borrower
or the Defaulting Lender, whichever provided the funds for the Cash Collateral.
(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. (New
York City time) on the requested borrowing date and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the relevant Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice (by telephone or
in writing), the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, such Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless (x) the relevant Swing Line Lender has received notice (by telephone or
in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. (New York City time) on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied or (y)
such Swing Line Lender has determined in its sole discretion not to make such
Swing Line Loan, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 5:00 p.m. (New York City time) on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.


(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf the Borrower (which hereby irrevocably authorizes such Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding (provided that such request shall be
deemed to have been automatically given upon the occurrence of a Default or
Event of Default under Section 8.01(f) or (g) or upon the exercise of any of the
remedies provided in Section 8.02). Such request shall be made in writing (which
written request shall be deemed to

-51-

--------------------------------------------------------------------------------


be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.01. The relevant Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.


(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.01. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.


(d)Repayment of Participations.


(i)At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the relevant Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by such Swing Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan,

-52-

--------------------------------------------------------------------------------


Eurocurrency Rate Loan or risk participation pursuant to this Section 2.04 to
refinance such Lender’s Pro Rata Share of any Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swing Line
Lender.


(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


(g)Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(l)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest Maturity Date.


Section 2.05.    Prepayments.
(a)Optional.


(i)The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time thereafter, without premium or penalty except as provided in
clause (d) below, voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part; provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (New York City time) (A) three (3)
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a minimum principal amount of $2,500,000, or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans and the order
of Borrowing(s) to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or, if such prepayment is being made pursuant to
Section 2.05(c) or Section 10.07(k), such Lender’s share, of such prepayment. If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares (other than if
pursuant to Section 2.05(c) or Section 10.07(k)).


(ii)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (New York City time) on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed. Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be
applied in an order of priority to repayments thereof required pursuant to
Section 2.07(a) as directed by the Borrower and, absent such direction, shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

-53-

--------------------------------------------------------------------------------


(b)Mandatory.


(i)Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) (commencing with the fiscal year ended December 30,
2011) and the related Compliance Certificate has been delivered pursuant to
Section 6.02(a), the Borrower shall cause to be prepaid an aggregate amount of
Loans in an amount equal to (A) the Applicable ECF Percentage of Excess Cash
Flow, if any, for the Excess Cash Flow Period covered by such financial
statements minus (B) the sum of (1) all voluntary prepayments of Term Loans
during such fiscal year pursuant to Section 2.05(a) and the amount expended by
any Purchasing Borrower Party to prepay any Term Loans pursuant to Section
2.05(c) or Section 10.07(k) and (2) all voluntary prepayments of Revolving
Credit Loans and Swing Line Loans during such fiscal year to the extent the
Revolving Credit Commitments are permanently reduced by the amount of such
payments, in the case of each of the immediately preceding clauses (1) and (2),
to the extent such prepayments are not funded with the proceeds of Indebtedness.
Prepayments pursuant to this Section 2.05(b)(i) shall be applied first, to the
Term Loan Facility and, second, to the Revolving Credit Facility in accordance
with clause (v) below.


(ii)If (1) Holdings or any Restricted Subsidiary of Holdings Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (l), (n), (q)
or (s), (2) any Casualty Event occurs, which results in the realization or
receipt by Holdings or any Restricted Subsidiary of Net Proceeds or (3) any
Extraordinary Event occurs, which results in the realization or receipt by
Holdings or any Restricted Subsidiary of Net Proceeds, Holdings shall cause to
be offered to be prepaid on or prior to the date which is ten (10) Business Days
after the date of the realization or receipt by Holdings or any Restricted
Subsidiary of such Net Proceeds an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Proceeds received; provided that if any
Permitted Notes have been issued in compliance with Section 7.01 and 7.03 with
Liens ranking pari passu with the Liens securing the Obligations pursuant to the
First Lien Intercreditor Agreement, then Holdings or the Borrower may, to the
extent required pursuant to the terms of the documentation governing such
Permitted Notes, prepay Term Loans and purchase such Permitted Notes (at a
purchase price no greater than par plus accrued and unpaid interest) on a pro
rata basis in accordance with the respective principal amounts thereof.


(iii)If Holdings or any Restricted Subsidiary incurs or issues any Indebtedness
after the Closing Date (x) pursuant to Section 7.03(s)(ii) or (y) that is not
otherwise permitted to be incurred pursuant to Section 7.03, the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans in an amount
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five (5) Business Days after the receipt by Holdings or such Restricted
Subsidiary of such Net Proceeds.


(iv)If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.


(v)Each prepayment of Term Loans pursuant to Section 2.05(b)(i), (ii) or (iii)
shall be applied ratably to the principal installments of the Term Loan Facility
required pursuant to Section 2.07(a) in the direct order of maturity; and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares, subject to clause (vii) of this Section 2.05(b). Each
prepayment of Revolving Credit Loans pursuant to Section 2.05(b) shall be paid
to the Lenders in accordance with their respective Pro Rata Shares.


(vi)Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

-54-

--------------------------------------------------------------------------------


(vii)The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (ii)
of this Section 2.05(b) at least four (4) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clause (ii)
of this Section 2.05(b) by providing written notice (each, a “Rejection Notice”)
to the Administrative Agent and the Borrower no later than 5:00 p.m. one (1)
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be retained by the Borrower.


(c)

(i)Notwithstanding anything to the contrary in Section 2.05(a), 2.12(a) or 2.13
(which provisions shall not be applicable to this Section 2.05(c)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay Term Loans to the Lenders at a discount to the par value of such Loans
and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant
to the procedures described in this Section 2.05(c); provided that (A) no
Discounted Voluntary Prepayment shall be made from the proceeds of any Revolving
Credit Loan or Swing Line Loan, (B) immediately after giving effect to any
Discounted Voluntary Prepayment, the sum of (x) the excess of the aggregate
Revolving Credit Commitments at such time less the aggregate Revolving Credit
Exposure plus (y) the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries shall be not less than $75,000,000, (C)
any Discounted Voluntary Prepayment shall be offered to all Lenders with Term
Loans on a pro rata basis, (D) such Purchasing Borrower Party shall deliver to
the Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) each of
the conditions to such Discounted Voluntary Prepayment contained in this Section
2.05(c) has been satisfied, (3) such Purchasing Borrower Party does not have any
material non-public information (“MNPI”) with respect to Holdings or any of its
Subsidiaries that (a) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive MNPI with respect to Holdings, any of its
Subsidiaries or Affiliates) prior to such time and (b) could reasonably be
expected to have a material effect upon, or otherwise be material, (i) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment or (ii)
to the market price of the Term Loans.


(ii)To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit J hereto (each,
a “Discounted Prepayment Option Notice”) that such Purchasing Borrower Party
desires to prepay Term Loans in an aggregate principal amount specified therein
by the Purchasing Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans shall
not be less than $10,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A) the Proposed Discounted Prepayment Amount of Term Loans, (B) a discount
range (which may be a single percentage) selected by the Purchasing Borrower
Party with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”), and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).


(iii)Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.05(c)(ii), the Administrative Agent shall promptly notify each Term
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit K hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a minimum price (the
“Acceptable Price”) within the Discount Range (for example, 80% of the par value
of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Term Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Term Loans specified by the Lenders in the
applicable Lender Participation Notice,

-55-

--------------------------------------------------------------------------------


the Administrative Agent, in consultation with the Purchasing Borrower Party,
shall determine the applicable discount for Term Loans (the “Applicable
Discount”), which Applicable Discount shall be (A) the percentage specified by
the Purchasing Borrower Party if the Purchasing Borrower Party has selected a
single percentage pursuant to Section 2.05(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range. The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Discounted Voluntary Prepayment and have Qualifying Loans (as defined
below). Any Lender with outstanding Term Loans whose Lender Participation Notice
is not received by the Administrative Agent by the Acceptance Date shall be
deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Term Loans at any discount to their par value within the Applicable
Discount.


(iv)The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.


(v)Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 3.05), upon irrevocable notice substantially in
the form of Exhibit L hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 11:00 a.m. (New York City
time), three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment Notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any Discounted Voluntary Prepayment Notice is given, the amount specified in
such notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.


(vi)To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.05(c)(iii) above) established by the Administrative Agent in
consultation with the Borrower.


(vii)Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.


(d)Prepayment Premium. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the six month anniversary of the
Amendment No. 2 Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with outstanding Term Loans which
are repaid or prepaid pursuant to such Repricing Transaction (including each
Lender that withholds its consent to such Repricing Transaction and is replaced
as a Non-Consenting Lender under Section 3.07), a fee in an amount equal to 1.0%
of (x) in the case of a Repricing Transaction of the type described in clause
(1) of the definition thereof, the aggregate principal amount of all Term Loans
prepaid (or converted) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (2) of the definition
thereof, the aggregate principal amount of all Term Loans outstanding on such
date that are subject to an effective reduction of the Applicable Rate pursuant
to such Repricing Transaction. Such fees shall be due and payable upon the date
of the effectiveness of such Repricing Transaction.

-56-

--------------------------------------------------------------------------------




Section 2.06.    Termination or Reduction of Commitments.
(a)Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, as applicable, or any whole multiple of $1,000,000, in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of any of the Facilities in its entirety, which refinancing shall
not be consummated or otherwise shall be delayed.


(b)Mandatory. The Term Commitment of each Term Lender shall be automatically and
permanently reduced to $0 upon the funding of Term Loans to be made by it on the
Closing Date or if the Closing Date does not occur on or prior to 5:00 p.m. (New
York, New York time) on the date of this Agreement. The Revolving Credit
Commitment of each Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date or if the Closing Date does not occur on or prior
to 5:00 p.m. (New York, New York time) on the date of this Agreement.


(c)Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.


Section 2.07.    Repayment of Loans.
(a)Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the first full quarter after the
Closing Date, an aggregate amount equal to 0.25% of the aggregate principal
amount of all Term Loans outstanding on the Closing Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
the Term Loans, the aggregate principal amount of all Term Loans outstanding on
such date.


(b)Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Facility the aggregate principal amount of all of the
Borrower’s Revolving Credit Loans under such Facility outstanding on such date.


(c)Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.



-57-

--------------------------------------------------------------------------------


Section 2.08.    Interest.
(a)Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate Loan
(which shall not include any Swing Line Loan) shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate, for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan (other than a Swing Line Loan) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.


(b)During the continuance of a Default under Section 8.01(a), the Borrower shall
pay interest on past due amounts owing by it hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws; provided that no interest at the Default Rate
shall accrue or be payable to a Defaulting Lender so long as such Lender shall
be a Defaulting Lender. Accrued and unpaid interest on such amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


Section 2.09.    Fees.
In addition to certain fees described in Sections 2.03(h) and (i):
(a)Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Facility in accordance
with its Pro Rata Share, a commitment fee (“Commitment Fee”) equal to the
Applicable Rate with respect to commitment fees times the actual daily amount by
which the aggregate Revolving Credit Commitment exceeds the sum of (A) the
Outstanding Amount of Revolving Credit Loans (which shall exclude, for the
avoidance of doubt, any Swing Line Loans) and (B) the Outstanding Amount of L/C
Obligations; provided that (x) any commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time and (y) no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.


(b)Other Fees. The Borrower shall pay to the Agents in Dollars such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).


(c)Closing Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement on the Closing Date, as fee compensation for the funding
of such Lender’s Term Loan and making of such Lender’s Revolving Credit
Commitment, a closing fee (the “Closing Fee”) in an amount equal to (x) 2.00% of
the stated principal amount of such Lender’s Revolving Credit Commitment on the
Closing Date and (y) 2.00% of the stated principal amount of such Lender’s Term
Loan made on the Closing Date. Such Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and, in the case of the Term Loans, such Closing Fee
shall be netted against Term Loans made by such Lender.

-58-

--------------------------------------------------------------------------------


Section 2.10.    Computation of Interest and Fees.
All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.11.    Evidence of Indebtedness.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.


(b)In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.


(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.


Section 2.12.    Payments Generally.
(a)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Same Day Funds not later than 2:00 p.m. (New York City time) on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided in Section 2.05(c) or as otherwise provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York City time), shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. For
the avoidance of doubt, all payments to be made hereunder shall be made in
Dollars or the Alternative Currency in which such Borrowing was initially made.



-59-

--------------------------------------------------------------------------------


(b)If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.


(c)Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:


(i)if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and


(ii)if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the applicable Federal Funds Rate from time to
time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking rules governing interbank compensation. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.


(e)The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.


(f)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.


(g)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be

-60-

--------------------------------------------------------------------------------


applied, the Administrative Agent may (to the fullest extent permitted by
mandatory provisions of applicable Law), but shall not be obligated to, elect to
distribute such funds to each of the Lenders in accordance with such Lender’s
Pro Rata Share of the sum of (a) the Outstanding Amount of all Loans outstanding
at such time and (b) the Outstanding Amount of all L/C Obligations outstanding
at such time, in repayment or prepayment of such of the outstanding Loans or
other Obligations then owing to such Lender.


(h)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), 2.03(c), 2.04(c), 2.12(c) or 2.13, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


Section 2.13.    Sharing of Payments.
If, other than as expressly provided in Section 2.05(c), Section 2.15, Section
7.03(s), Section 10.07 or as otherwise provided elsewhere herein, any Lender
shall obtain on account of the Loans made by it, or the participations in L/C
Obligations and Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or such subparticipations in the participations in L/C Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
Section 2.14.    Incremental Credit Extensions.
(a)The Borrower may, by written notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders)
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments, as applicable, in an aggregate amount not to
exceed the Incremental Amount from one or more Incremental Term Lenders and/or
Incremental Revolving Credit Lenders (which, in each case, may include any
existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Credit Commitments, as the case may be, in their own
discretion. Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments and/or Incremental Revolving Credit Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$25,000,000 or equal to the remaining Incremental Amount), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments are requested to become effective (the “Increased Amount Date”), and
(iii) (a) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be Term Commitments or commitments to
make term loans with interests rates and/or amortization and/or maturity and/or
other terms different from the Term Loans (“Other Term Loans”) and/or (b)
whether such Incremental Revolving Credit Commitments are to be Revolving Credit
Commitments or commitments to make revolving loans with pricing and/or
amortization terms and/or maturity and/or other terms different from the
Revolving Credit Loans (“Other Revolving Loans”).


(b)The Borrower and each Incremental Term Lender and/or Incremental Revolving
Credit Lender shall execute and deliver to the Administrative Agent an
Incremental Amendment and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Lender and/or Incremental Revolving Credit Commitment of
such Incremental Revolving Credit Lender. Each Incremental

-61-

--------------------------------------------------------------------------------


Amendment shall specify the terms of the applicable Incremental Term Loans
and/or Incremental Revolving Credit Commitments; provided, that (i) except as to
pricing, amortization and final maturity date (which shall, subject to clause
(ii) and (iii) of this proviso, be determined by the Borrower and the
Incremental Term Lenders in their sole discretion), the Other Term Loans shall
have (x) the same terms as the Term Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent, (ii) the final maturity
date of any Other Term Loans shall be no earlier than the Maturity Date of the
Term Loans, (iii) the Weighted Average Life to Maturity of any Other Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans, (iv) except as to pricing, amortization and final maturity date
(which shall, subject to clause (v) of this proviso, be determined by the
Borrower and the Incremental Revolving Credit Lenders in their sole discretion),
the Other Revolving Loans shall have (x) the same terms as the Revolving Credit
Facility or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent and (v) the final maturity date of any Other Revolving
Loans shall be no earlier than the Maturity Date of the Revolving Credit
Facility; provided further that the interest rate margin (which shall be deemed
to include all upfront or similar fees or original issue discount payable by the
Borrower to all Lenders providing such Other Term Loan and/or Other Revolving
Loan in the initial primary syndication thereof but exclude customary arranger
and underwriting fees) in respect of any Other Term Loan and/or Other Revolving
Loan shall be the same as that applicable to the Term Loans and/or the Revolving
Credit Loans, as applicable; except that the interest rate margin in respect of
any Other Term Loan and/or Other Revolving Loan (which shall be deemed to
include all upfront or similar fees or original issue discount payable by the
Borrower to all Lenders providing such Other Term Loan and/or Other Revolving
Loan in the initial primary syndication thereof but exclude customary arranger
and underwriting fees) may exceed the Applicable Rate for the Term Loans and/or
the Revolving Credit Loans (which shall, for such purposes only, be deemed to
include all upfront or similar fees or original issue discount payable by the
Borrower to all Lenders providing the Term Loans and/or the Revolving Credit
Loans in the initial primary syndication thereof but exclude customary arranger
and underwriting fees), respectively, by no more than 25 basis points (it being
understood that any such increase may take the form of original issue discount
(“OID”), with OID being equated to the interest rates in a manner reasonably
determined by the Administrative Agent based on an assumed four-year life to
maturity), or if it does so exceed such Applicable Rate (which shall, for such
purposes only, be deemed to include all upfront or similar fees or original
issue discount payable by the Borrower to all Lenders providing the Term Loans
and/or the Revolving Credit Loans in the initial primary syndication thereof but
exclude customary arranger and underwriting fees), such Applicable Rate shall be
increased so that the interest rate margin in respect of such Other Term Loan or
Other Revolving Loan, as the case may be (which shall be deemed to include all
upfront or similar fees or original issue discount payable by the Borrower to
all Lenders providing such Other Term Loan and/or Other Revolving Loan in the
initial primary syndication thereof but exclude customary arranger and
underwriting fees), is no more than 25 basis points higher than the Applicable
Rate for the Term Loans or the Revolving Credit Loans, respectively (which
shall, for such purposes only, be deemed to include all upfront or similar fees
or original issue discount payable by the Borrower to all Lenders providing the
Term Loans and/or the Revolving Credit Loans in the initial primary syndication
thereof but exclude customary arranger and underwriting fees) and if the lowest
permissible Eurocurrency Rate is greater than 1.75% or the lowest permissible
Base Rate is greater than 2.75% for such Other Term Loan or Other Revolving
Loan, the difference between such “floor” and 1.75% in the case of Eurocurrency
Rate Incremental Loans, or 2.75% in the case of Base Rate Incremental Term
Loans, shall be equated to interest rate margin for purposes of the this
proviso.


(c)The Incremental Term Loans or Incremental Revolving Credit Commitments shall
rank pari passu or junior in right of payment and of security with the Term
Loans and Revolving Credit Loans; provided that, if such Incremental Term Loans
or Incremental Revolving Credit Commitments rank junior in right of security
with the Term Loans or Revolving Credit Loans, such Incremental Term Loan or
Incremental Revolving Credit Commitments will be established as a separate
facility from the Terms Loans or Revolving Credit Facility, respectively. In the
case of any second lien Incremental Term Loans, such Indebtedness (x) shall be
subject to restrictions on voluntary prepayments as contemplated under Section
7.12, (y) shall be subject to a Second Lien Intercreditor Agreement and (z)
shall not be subject to the second proviso in clause (b) above.


(d)Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.14 unless (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment, no Event of Default shall exist and
at the time that any such Incremental Term Loan or Incremental Revolving Credit
Commitment is made (and after giving effect thereto) no Event of Default shall
exist, (ii) the Borrower shall be in compliance with the covenants set forth in
Sections 7.10(a) and (b) determined on a Pro Forma Basis as of the date of the
most recently ended Test Period as if such Incremental Term Loans or any
borrowing under any such Incremental Revolving Credit Commitment, as applicable,
had been outstanding on the last day of such fiscal quarter of the Borrower for
testing compliance therewith and (iii) the Secured Leverage Ratio shall not be
greater than 2.75 to 1.0 determined on a Pro Forma Basis as of the last four
quarters ended as if such Incremental Term Loans or any borrowings under any
such Incremental Revolving Credit Commitment, as applicable, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Amendment,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms

-62-

--------------------------------------------------------------------------------


of the Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments evidenced thereby. Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the applicable Borrower’s consent (not
to be unreasonably withheld) and furnished to the other parties hereto.


(e)The Incremental Amendment may, without the consent of Borrower, or any other
Loan Party, Agents or Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14. The Borrower will use the proceeds of the Incremental Term
Loans and Incremental Revolving Credit Loans for any purpose not prohibited by
this Agreement. Incremental Term Loans and Incremental Revolving Credit
Commitments may be made by any existing Lender (but each existing Lender will
not have an obligation to make a portion of any Incremental Term Loan or
Incremental Revolving Credit Commitments) or by any other bank or other
financial institution; provided that any bank or financial institution other
than the existing Lenders providing Incremental Revolving Credit Commitments
shall be reasonably satisfactory to the Administrative Agent and the Borrower.
No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolving Credit Commitments, unless it so agrees.


(f)This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.


Section 2.15.    Extension Offers.
(a)Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Credit Commitments with a like Maturity Date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with the same Maturity Date, as the case
may be) and on the same terms to each such Lender, the Borrower may from time to
time extend the maturity date of any Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity, the Revolving Credit Commitment of any Revolving Credit
Lender (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.03(l) and 2.04(g) to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a Maturity Date when
there exist Extended Revolving Credit Commitments with a longer Maturity Date,
all Swing Line Loans and Letters of Credit shall be participated in on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their Pro Rata Share of the Revolving Credit Facility (and except as provided in
Sections 2.03(l) and 2.04(g), without giving effect to changes thereto on an
earlier Maturity Date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) which have more than three different Maturity Dates, (iii) except
as to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (iv), (v) and (vi), be determined by the Borrower
and set forth in the relevant Extension Offer), the Term Loans of any Term
Lender (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer, (iv) the final maturity date of any Extended
Term Loans shall be no earlier than the then latest Maturity Date hereunder and
the amortization schedule applicable to Term Loans pursuant to Section 2.07(a)
for periods prior to the original Term Loan Maturity Date may not be increased,
(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby, (vi) any Extended Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder,

-63-

--------------------------------------------------------------------------------


in each case as specified in the respective Extension Offer, (vii) if the
aggregate principal amount of Term Loans (calculated on the face amount thereof)
or Revolving Credit Commitments, as the case may be, in respect of which Term
Lenders or Revolving Credit Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Credit Commitments, as the case may be, offered to be
extended by the Borrower pursuant to such Extension Offer, then the Term Loans
or Revolving Credit Loans, as the case may be, of such Term Lenders or Revolving
Credit Lenders, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Term Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer, (viii) all
documentation in respect of such Extension shall be consistent with the
foregoing, and (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower. For the avoidance of doubt, no Lender
shall be required to participate in any Extension.


(b)If, at the time any Extension of Revolving Credit Commitments becomes
effective, there will be Extended Revolving Credit Commitments which remain in
effect from a prior Extension, then if the “effective interest rate”, “effective
unused commitment fee rate” or “effective letter of credit fronting fee rate”
(which, for this purpose, shall, in each case, be reasonably determined by the
Administrative Agent and shall take into account any interest rate floors or
similar devices and be deemed to include (without duplication) all fees (except
to the extent independently taken into account as commitment fees under Section
2.09 or Letter of Credit fronting fees under Section 2.03(i)), including up
front or similar fees or original issue discount (amortized over the shorter of
(x) the life of such new Extended Revolving Credit Commitments and (y) the four
years following the date of the respective Extension) payable to Lenders with
such Extended Revolving Credit Commitments, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant extending Lenders) and customary consent fees paid
generally to consenting Lenders in respect of the Extended Revolving Credit
Commitments (and related extensions of credit) shall at any time (over the life
of the Extended Revolving Credit Commitments and related extensions of credit)
exceed by more than 25 basis points the “effective interest rate”, “effective
unused commitment fee rate” or “effective letter of credit fronting fee rate”
applicable to Revolving Credit Commitments (or outstanding extensions of credit
pursuant thereto) which were extended pursuant to one or more prior Extensions
(determined on the same basis as provided in the first parenthetical in this
sentence), then the Applicable Rate and/or Letter of Credit fronting fee
applicable thereto shall be increased to the extent necessary so that at all
times thereafter the Extended Revolving Credit Commitments made pursuant to
previous Extensions (and related extensions of credit) do not receive less
“effective interest rate”, “effective unused commitment fee rate” and/or
“effective letter of credit fronting fees” than are applicable to the Revolving
Credit Commitments (and related extensions of credit) made (or extended)
pursuant to such Extension. If at the time any Extension of Term Loans becomes
effective, there will be Extended Term Loans which remain outstanding from a
prior Extension, then if the “effective interest rate” (which, for this purpose,
shall be reasonably determined by the Administrative Agent and shall take into
account any interest rate floors or similar devices and be deemed to include
(without duplication) all fees, including up front or similar fees or original
issue discount (amortized over the shorter of (x) the life of such new Extended
Term Loans and (y) the four years following the date of the respective
Extension) payable to Lenders with such Extended Term Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant extending Lenders) in respect of the
Extended Term Loans shall at any time (over the life of the Extended Term Loans)
exceed by more than 25 basis points the “effective interest rate” applicable to
Term Loans which were extended pursuant to one or more prior Extensions
(determined on the same basis as provided in the first parenthetical in this
sentence), then the Applicable Rate applicable thereto shall be increased to the
extent necessary so that at all times thereafter the Extended Term Loans made
pursuant to previous Extensions do not receive less “effective interest rate”
than are applicable to the Term Loans made (or extended) pursuant to such
Extension.


(c)With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans or Revolving Credit
Commitments (as applicable) of any or all applicable tranches be tendered. The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.15 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Credit Commitments on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 2.05 and 2.13) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.15.


(d)The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical

-64-

--------------------------------------------------------------------------------


amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.15. Notwithstanding the foregoing, each of the Administrative Agent
and the Collateral Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to the manner in
which the amendments contemplated by this Section 2.15(d) are drafted and
implemented and, if either the Administrative Agent or the Collateral Agent
seeks such advice or concurrence, it shall be permitted to enter into such
amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence, it being understood that this provision
relates solely to the manner of implementation; provided, however, that whether
or not there has been a request by the Administrative Agent or the Collateral
Agent for any such advice or concurrence, all such amendments entered into with
the Borrower by the Administrative Agent or the Collateral Agent hereunder shall
be binding and conclusive on the Lenders. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Collateral Agent).


(e)In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.15.


ARTICLE III.
Taxes, Increased Costs Protection and Illegality
Section 3.01.    Taxes.
(a)Unless required by applicable Laws (as determined in good faith by the
applicable withholding agent), any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction for Taxes. If the Loan Party or other applicable withholding agent
shall be required by any Laws to withhold or deduct any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to any
Agent or any Lender (which term, for purposes of this Section 3.01, shall
include any L/C Issuer), (i) the sum payable by such Loan Party shall be
increased as necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) have
been made, each of such Agent and such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions, (iii) the applicable withholding
agent shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Laws, and (iv) within thirty (30)
days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
relevant Loan Party is the applicable withholding agent, the relevant Loan Party
shall furnish to such Agent or Lender (as the case may be) the original or a
copy of a receipt evidencing payment thereof or other evidence reasonably
acceptable to such Agent or Lender.


(b)In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document, other than any
such Taxes that are imposed as a result of a Lender’s voluntary assignment in
such Lender’s interest in the Loan hereunder, but only to the extent such
assignment-related Taxes are imposed as a result of such Lender’s current or
former connection with the jurisdiction imposing such Taxes (other than any
connections arising from such Lender having executed, delivered, enforced,
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, any Loan Document) (the “Other Taxes”).


(c)Each of the Loan Parties agrees to indemnify each Agent and each Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including any
additional amounts attributable to such Indemnified Taxes or Other Taxes)
payable by such Agent or such Lender (whether or not such Taxes are legally
imposed) and (ii) any expenses arising therefrom or with respect thereto,
provided such Agent or Lender, as the case may be, provides the relevant Loan
Party with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. If the Borrower reasonably believes that
such Indemnified Taxes or Other Taxes were not correctly or legally asserted,
the Administrative Agent and each Lender and L/C Issuer will use reasonable
efforts to cooperate with Borrower for the Borrower to file for and obtain a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent, such Lender, or such
L/C Issuer, result in any unreimbursed costs, expenses or be otherwise
disadvantageous to it.

-65-

--------------------------------------------------------------------------------


(d)Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Law certifying as to any entitlement of
such Lender to an exemption from, or reduction in, withholding tax with respect
to any payments to be made to such Lender under the Loan Documents. Each such
Lender shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate. Without
limiting the foregoing:


(i)Each Lender that is a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Administrative Agent on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding.


(ii)Each Lender that is not a United States person (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:


(A)two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,


(B)two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),


(C)in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I (any such certificate a “United States Tax Compliance
Certificate”) and (B) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN,


(D)to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
from each beneficial owner, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner). Each Lender shall deliver to the Borrower and the
Administrative Agent two further original copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower or the Administrative
Agent, or promptly notify the Borrower and the Administrative Agent that it is
unable to do so. Each Lender shall promptly notify the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered form or certification to the Borrower or the Administrative
Agent, or


(E)two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a deduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.



-66-

--------------------------------------------------------------------------------


Notwithstanding any other provision of this clause (d), a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.
(e)Any Lender claiming any additional amounts payable pursuant to this Section
3.01 shall use its reasonable efforts to change the jurisdiction of its Lending
Office (or take any other measures reasonably requested by the Borrower) if such
a change or other measures would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.


(f)If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to the Loan
Party, net of all out-of-pocket expenses (including any Taxes) of the Lender or
Agent, as the case may be and without interest (other than any interest paid by
the relevant taxing authority with respect to such refund net of any Taxes
payable by any Agent or Lender on such interest); provided that the Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the Borrower or any other person.


Section 3.02.    Illegality.
If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans,
or to determine or charge interest rates based upon the Eurocurrency Rate, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
or to convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
Section 3.03.    Inability to Determine Rates.
If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of such Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request, if applicable, into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

-67-

--------------------------------------------------------------------------------


Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans.
(a)If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans (or in the case of Taxes, any Loan) or (as the case
may be) issuing or participating in Letters of Credit, or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
(which are covered by Section 3.01), or any Excluded Taxes or (ii) reserve
requirements contemplated by Section 3.04(c)) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
the Eurocurrency Rate Loan (or, in the case of Taxes, of maintaining its
obligations to make any Loan), or to reduce the amount of any sum received or
receivable by such Lender, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.


(b)If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.


(c)The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable fifteen (15) days from receipt of such notice.


(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.04 shall not constitute a waiver of such Lender’s right to demand
such compensation.


(e)If any Lender requests compensation under this Section 3.04, then such Lender
will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).



-68-

--------------------------------------------------------------------------------


Section 3.05.    Funding Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or


(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;


including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
Section 3.06.    Matters Applicable to All Requests for Compensation.
(a)Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.


(b)With respect to any Lender’s claim for compensation under Section 3.01, 3.02,
3.03 or 3.04, the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.


(c)If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:


(i)to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and


(ii)all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurocurrency Rate Loans shall be made or continued
instead as Base Rate Loans (if possible), and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.


(d)If any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof
that gave rise to the conversion of any of such Lender’s Eurocurrency Rate Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders under the applicable Facility are outstanding,
if applicable, such Lender’s Base Rate Loans shall be automatically converted,
on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Eurocurrency Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurocurrency Rate
Loans under such Facility and by such Lender are held pro

-69-

--------------------------------------------------------------------------------


rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.


Section 3.07.    Replacement of Lenders Under Certain Circumstances.
(a)If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, (x)
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuer as of such termination date and cancel
or backstop on terms satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).


(b)Any Lender being replaced pursuant to Section 3.07(a) above shall (i) execute
and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.


(c)Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.


(d)In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or

-70-

--------------------------------------------------------------------------------


amendment involving all affected Lenders of a certain Class, the Required
Lenders with respect to such Class) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”


Section 3.08.    Survival.
All of the Borrower’s obligations under this Article III shall survive any
assignment of rights by, or the replacement of, a Lender (including any L/C
Issuer) and termination of the Aggregate Commitments and repayment, satisfaction
and discharge of all other Obligations hereunder.
ARTICLE IV.
Conditions Precedent to Credit Extensions
Section 4.01.    All Credit Events After the Closing Date.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) after the Closing Date is
subject to satisfaction of the following conditions precedent:
(i)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
(ii)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(iii)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.01(i) and (ii) have been satisfied on and as of the date of the applicable
Credit Extension.
Section 4.02.    First Credit Event.
Each Lender shall make the Credit Extension to be made by it on the Closing Date
subject only to the following conditions precedent, unless otherwise waived by
the Initial Lenders in their sole discretion:
(a)This Agreement shall have been duly executed and delivered by the Borrower
and each Guarantor.


(b)The Administrative Agent and, if applicable, the relevant L/C Issuer or the
relevant Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(c)The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer, an opinion of (i) Akin Gump
Strauss Hauer & Feld LLP, special counsel for the Loan Parties, and (ii) from
each local counsel for the Loan Parties listed on Schedule 4.02(c), in each
case, dated the Closing Date and addressed to each L/C Issuer, the
Administrative Agent, the Collateral Agent and the Lenders, in each case in form
and substance customary for senior secured credit facilities in transactions of
this kind.


(d)The Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation or organization, including all amendments thereto, of
each Loan Party, certified, if applicable, as of a recent date by the Secretary
of State of the state of its organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority and (ii) a certificate of
the Secretary or Assistant Secretary of each Loan Party dated the Closing Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating (or limited liability company) agreement of such Loan Party
as in effect on the Closing Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent

-71-

--------------------------------------------------------------------------------


governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (C)
that the certificate or articles of incorporation or organization of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document on behalf of such Loan Party and countersigned by another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (ii) above.


(e)(i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, together with (in the
case of clause (y)) copies of the financing statements (or similar documents)
disclosed by such search and (ii) the Security Agreement shall have been duly
executed and delivered by each Loan Party that is to be a party thereto,
together with (x) certificates, if any, representing the Pledged Equity (as
defined in the Security Agreement) of the Borrower and the Domestic Subsidiaries
accompanied by undated stock powers executed in blank and (y) documents and
instruments to be recorded or filed that the Administrative Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement;
provided, however, that each of the requirements set forth in clause (ii) above
(other than the pledge and perfection of domestic assets with respect to which a
lien may be perfected by the filing of a financing statement under the Uniform
Commercial Code or, to the extent applicable, the delivery of a stock
certificate and related stock power of the Borrower and any Domestic Subsidiary
on the Closing Date) shall not constitute conditions precedent to the Credit
Extension on the Closing Date after the Borrower’s use of commercially
reasonable efforts to provide such items on or prior to the Closing Date if the
Borrower agrees to deliver or cause to be delivered such search results,
documents and instruments, or take or cause to be taken such other actions as
may be required to perfect such security interests within 90 days after the
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).


(f)The Acquisition shall have been, or shall concurrently with the funding of
the Facilities be, consummated in accordance with the terms of the Acquisition
Agreement and in compliance with applicable law and regulatory approvals and
shall not have been altered, amended or otherwise changed or supplemented or
waived and no consent shall have been given in either case in a manner which
would be materially adverse to the Lenders (it being understood that any change
in the purchase price shall be a materially adverse change), without the prior
written consent of the Arrangers.


(g)The Administrative Agent shall have received confirmation from the Investors
or their representatives that the Equity Contribution and the Senior Notes shall
have been consummated, or substantially simultaneously with the initial
borrowing hereunder shall be consummated.


(h)The Administrative Agent shall have received a certificate in form and
substance reasonably satisfactory to the Arrangers, dated the Closing Date and
signed by the Chief Financial Officer of Holdings and the Borrower, certifying
that Holdings, the Borrower and their Subsidiaries, on a consolidated basis
after giving effect to the Transactions on the Closing Date, are Solvent as of
the Closing Date.


(i)On the Closing Date, (x) the Specified Acquisition Agreement Representations
and (y) the representations and warranties made by the Loan Parties in Sections
5.01(a) (solely as to the Borrower), 5.01(c) (solely as to the Loan Parties and,
as to the binding effect, solely as to the Loan Documents), 5.01(d) (solely as
to the Loan Documents), 5.01(j), 5.01(k), 5.01(p), 5.01(u), 5.01(y) and 5.01(bb)
shall be true and correct in all material respects.


(j)The Administrative Agent shall have received confirmation from the Investors
or their representatives that (i) the Equity Contribution shall have been
consummated, or substantially simultaneously with the initial borrowing
hereunder shall be consummated, and, if comprised of equity other than common
equity, shall be on terms and conditions reasonably satisfactory to the
Arrangers and (ii) no less than 65% of the Equity Interests in Holdings shall be
owned by the Investors, all ownership interests in the Borrower shall be owned
by Holdings and all ownership interests in the Borrower’s Subsidiaries shall be
owned by the Borrower or one or more of the Borrower’s Subsidiaries, in each
case free and clear of any Lien other than Liens permitted pursuant to Section
7.01.


(k)Since April 2, 2010 there shall not have occurred a Company Material Adverse
Effect or any changes, events, circumstances, occurrences, effects or
developments that would reasonably be likely to have, individually or in the
aggregate, a Company Material Adverse Effect.


(l)All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter shall have been paid.

-72-

--------------------------------------------------------------------------------


(m)Immediately following the Transactions, neither Holdings nor any of its
subsidiaries will have any Indebtedness other than (i) the Obligations, (ii)
Indebtedness permitted under Section 7.03(b) and 7.03(q) and (iii) preferred
stock of Holdings which must be treated as equity for rating agency and GAAP
purposes and otherwise on terms reasonably satisfactory to the Arrangers. The
Administrative Agent shall have received reasonably satisfactory evidence of
repayment of all Indebtedness to be repaid on the Closing Date and the discharge
(or the making of arrangements for discharge) of all Liens other than Liens
permitted pursuant to Section 7.01.


(n)The Arrangers and the Lenders shall have received: (A) forecasts prepared by
management of the Borrower, each in form reasonably satisfactory to the
Arrangers, of balance sheets, income statements and cash flow statements for
each month for the first twelve months following the Closing Date and for each
year commencing with the first fiscal year following the Closing Date for the
term of the Facilities, (B) evidence satisfactory to the Arrangers that (1) the
ratio of (x) consolidated debt for borrowed money of Borrower and its
subsidiaries at the Closing Date after giving effect to the Transaction to (y)
Consolidated EBITDA as set forth in the Pro Forma Financial Statements is not
greater than 4.25:1.0 and (2) a certificate of the Chief Financial Officer of
Holdings and the Borrower to the effect that the Pro Forma Financial Statements
and the forecasts delivered pursuant to clause (A) above were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are fair
in light of the then existing conditions and (C) evidence reasonably
satisfactory to the Arrangers that on the Closing Date, Holdings and its
subsidiaries will have unrestricted cash (with working capital management being
done in the ordinary course and consistent with past practice) together with
availability under the Revolving Credit Facility in an amount not less than
$165.0 million less up to $27.0 million of Existing Letters of Credit.


(o)The Initial Lenders shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
reasonably requested by the Initial Lenders under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act; provided that the Initial Lenders shall use
commercially reasonable efforts to ensure that such requests are delivered at
least 3 days prior to the Closing Date and are not unduly burdensome on any
person unless required by applicable Law.


(p)The Initial Lenders shall have received the Audited Financial Statements and
any additional audited and unaudited financial statements for all recent,
probable or pending acquisitions by the Acquired Company that would be required
to be filed in a Form 8‑K of the Acquired Company and the Pro Forma Financial
Statements.


ARTICLE V.
Representations and Warranties
Section 5.01.    Representations and Warranties.
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Credit Extensions, the Loan Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Article IV, that:
(a)Organization; Power; Qualification. Each Loan Party and each Subsidiary
thereof is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Loan Party and each Subsidiary thereof are organized and qualified
to do business as of the Closing Date are described on Schedule 5.01(a).


(b)Ownership. Each Subsidiary of each Loan Party as of the Closing Date is
listed on Schedule 5.01(b). As of the Closing Date, the capitalization of each
Loan Party and its Subsidiaries consists of the number of shares or other equity
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 5.01(b). All shares or other equity
interests outstanding as of the Closing Date have been duly authorized and
validly issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights, except as described in Schedule 5.01(b). The shareholders or other
owners, as applicable, of each Loan Party and its Subsidiaries and the number of
shares or other equity interests owned by each as of the Closing Date are
described on Schedule 5.01(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or

-73-

--------------------------------------------------------------------------------


otherwise provide for or permit the issuance of Equity Interests of any Loan
Party or any Subsidiary thereof, except as described on Schedule 5.01(b).


(c)Authorization; Enforceability. Each Loan Party and each Subsidiary thereof
has the right, power and authority and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Loan Party and each Subsidiary thereof that is a party thereto,
and each such document constitutes the legal, valid and binding obligation of
each Loan Party and each Subsidiary thereof that is a party thereto, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.


(d)Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which each such Person is a party, in accordance with their respective terms,
the Credit Extensions hereunder and the transactions contemplated hereby do not
and will not, by the passage of time, the giving of notice or otherwise, (i)
require any Governmental Approval or violate any Applicable Law relating to any
Loan Party where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect, (ii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of any Loan Party,
(iii) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could reasonably be expected to have a Material Adverse
Effect or as set forth on Schedule 5.01(d), (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority or any other
Person other than (A) consents, authorizations, filings or other acts or
consents for which the failure to obtain or make could not reasonably be
expected to have a Material Adverse Effect, (B) consents or filings under the
UCC, (C) filings with the United States Copyright Office and/or the United
States Patent and Trademark Office and (D) as may be required with respect to
vehicles registered under a certificate of title.


(e)Compliance with Law; Governmental Approvals. Each Loan Party and each
Subsidiary thereof (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.


(f)Tax Returns and Payments. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:


(i)    Each Loan Party and each Subsidiary thereof has duly filed or caused to
be filed all Tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all Taxes (including in the
capacity of a withholding agent) upon it and its property, income, profits and
assets (other than any amount that is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person). Such returns
accurately reflect in all material respects all liability for Taxes of any Loan
Party or any Subsidiary thereof for the periods covered thereby;
(ii)    Except as set forth on Schedule 5.01(f), there is no ongoing audit or
examination or, to the knowledge of Holdings or any Subsidiary thereof, other
investigation by any Governmental Authority of the Tax liability of any Loan
Party or any Subsidiary thereof;
(iii)    No Governmental Authority has asserted in writing any Lien or other
claim against any Loan Party or any Subsidiary thereof with respect to unpaid
Taxes which has not been discharged or resolved (other than (A) any amount that
is currently being contested in good faith by appropriate proceedings and

-74-

--------------------------------------------------------------------------------


with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person) and (B) Liens permitted by Section 7.01; and
(iv)    The charges, accruals and reserves on the books of each Loan Party and
each Subsidiary thereof in respect of Taxes for all fiscal year and portions
thereof since the organization of any Loan Party or any Subsidiary thereof are
in the judgment of Holdings and the Borrower adequate.
(g)Intellectual Property Matters. To the knowledge of Holdings and its
Subsidiaries, each Loan Party and each Subsidiary thereof owns or possesses
rights to use all material copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, service marks and trade
names which are reasonably necessary to conduct its business. To the knowledge
of Holdings and its Subsidiaries, (i) no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights and (ii) no Loan Party nor any Subsidiary thereof
is liable to any Person for infringement under Applicable Law with respect to
any such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.


(h)Environmental Matters.


(i)    To their knowledge, the properties owned, leased or operated by each Loan
Party and each Subsidiary thereof now do not contain, and have not previously
contained, any Hazardous Materials in amounts or concentrations which (A)
constitute or constituted a violation of applicable Environmental Laws or (B)
could give rise to liability under applicable Environmental Laws, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect;
(ii)    Each Loan Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and, to the knowledge of
Holdings and its Subsidiaries, there is no contamination at, under or about such
properties or such operations which could interfere in any material respect with
the continued operation of such properties or impair the fair saleable value
thereof, except, in each case, as could not reasonably, individually or in the
aggregate, be expected to have a Material Adverse Effect;
(iii)    No Loan Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding Hazardous Materials or Environmental Laws, nor does any Loan
Party or any Subsidiary thereof have knowledge or reason to believe that any
such notice will be received or is being threatened, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect;
(iv)    To the knowledge of Holdings and its Subsidiaries, (a) Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Loan Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor (b) have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except, in each case, where such violation or
liability could not reasonably be expected to have a Material Adverse Effect;
(v)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of Holdings and its Subsidiaries, threatened,
under any Environmental Law to which any Loan Party or any Subsidiary thereof is
or will be named as a potentially responsible party with respect to such
properties or operations conducted in connection therewith, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary thereof or such
properties or such operations except where such proceeding, action, decree,
order or other requirement could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect; and
(vi)    To the knowledge of Holdings, there has been no release or threat of
release of Hazardous Materials at or from properties owned, leased or operated
by any Loan Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws except where such violation or liability could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
(i)Employee Benefit Matters.

-75-

--------------------------------------------------------------------------------


(i)     Each Loan Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. No liability has been incurred by any Loan Party or any ERISA
Affiliate which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan or any Multiemployer Plan except for a liability that
could not reasonably be expected to have a Material Adverse Effect;
(ii)    As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has any Loan Party or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan, in each case, where any of the foregoing could reasonably be
expected to have a Material Adverse Effect;
(iii)    No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect;
(iv)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (A) employee welfare benefit plan (as defined in
Section 3(1) of ERISA) or (B) Pension Plan, in each case, currently maintained
or contributed to by any Loan Party or any Subsidiary thereof.
(j)Margin Stock. No Loan Party nor any Subsidiary thereof is engaged principally
or as one of its activities in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each such term is defined
or used, directly or indirectly, in Regulation U of the Board of Governors of
the Federal Reserve System). No part of the proceeds of any of the Loans or
Letters of Credit will be used for purchasing or carrying margin stock or for
any purpose which violates, or which would be inconsistent with, the provisions
of Regulation T, U or X of such Board of Governors. If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, Holdings will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1
referred to in Regulation U.


(k)Government Regulation. No Loan Party nor any Subsidiary thereof is an
“investment company” (as such term is defined or used in the Investment Company
Act of 1940, as amended) nor is any Loan Party or any Subsidiary thereof
“controlled” by an “investment company” that is required to register under the
Investment Company Act of 1940, as amended, and no Loan Party nor any Subsidiary
thereof is, or after giving effect to any Credit Extensions will be, subject to
regulation under the Interstate Commerce Act, as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.


(l)Material Contracts. Schedule 5.01(l) sets forth a complete and accurate list
of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 5.01(l), each
such Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, each Loan Party and each Subsidiary thereof has delivered
to the Administrative Agent a true and complete copy of each Material Contract
required to be listed on Schedule 5.01(l). No Loan Party nor any Subsidiary
thereof (nor, to the knowledge of the Borrower, any other party thereto) is in
breach of or in default under any Material Contract in any material respect.


(m)Employee Relations. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.


(n)Financial Statements. The Audited Financial Statements delivered pursuant to
Section 4.02(p) are complete and correct and fairly present on a Consolidated
basis the assets, liabilities and financial position of Holdings and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP.

-76-

--------------------------------------------------------------------------------


Such financial statements show all material Indebtedness and other material
liabilities, direct or contingent, of Holdings and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments,
and Indebtedness, in each case, to the extent required to be disclosed under
GAAP. The projections delivered pursuant to Section 4.02(n) and the Pro Forma
Financial Statements delivered pursuant to Section 4.02(p) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable at the date of delivery in light of then existing
conditions except that (i) such balance sheet shall be subject to normal year
end closing and audit adjustments and (ii) with respect to such projections, it
is recognized that actual results for the periods covered may differ from the
projections and such differences may be material.


(o)No Material Adverse Change. Since April 2, 2010, no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.


(p)Solvency. As of the Closing Date and after giving effect to the Transactions,
the Loan Parties and their Subsidiaries, taken as a whole, are Solvent.


(q)Titles to Properties. As of the Closing Date, the real property listed on
Schedule 5.01(q) constitutes (i) all of the Material Real Property that is owned
and (ii) all real property that is leased or subleased by any Loan Party or any
of its Subsidiaries with annual rent payments in excess of $5,000,000. Each Loan
Party and each Subsidiary thereof has such title to the real property owned by
it or such valid leasehold interest in the real property leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets.


(r)Insurance. The properties of each Loan Party and each Subsidiary thereof are
insured with financially sound and reputable insurance companies not Affiliates
of the Loan Parties and their Subsidiaries, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in locations where
the Loan Parties and their Subsidiaries operate.


(s)Liens. None of the properties and assets (including, without limitation,
intellectual property and licenses) of any Loan Party or any Subsidiary thereof
is subject to any Lien, except Liens permitted by Section 7.01. No Loan Party or
any Subsidiary thereof has signed any financing statement or any security
agreement authorizing any secured party thereunder to file any financing
statement, except to perfect Liens permitted by Section 7.01.


(t)Indebtedness and Guaranty Obligations. Schedule 5.01(t) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Loan Parties
and their respective Subsidiaries as of the Closing Date in excess of the
Threshold Amount, after giving effect to the Transactions. As of the Closing
Date, the Loan Parties and their respective Subsidiaries have performed and are
in compliance with all of the material terms of such Indebtedness and Guaranty
Obligations and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with notice or lapse of time or
both would constitute such a default or event of default on the part of any of
the Loan Parties or any of their respective Subsidiaries exists with respect to
any such Indebtedness or Guaranty Obligation.


(u)Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 5.01(u), there are no actions, suits, investigations or proceedings
pending nor, to the knowledge of the Borrower, threatened against or in any
other way relating adversely to or affecting any Loan Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that has or
could reasonably be expected to have, individually, a Material Adverse Effect.


(v)Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Loan Party or any Subsidiary thereof under
any Material Contract or judgment, decree or order to which any Loan Party or
any Subsidiary thereof is a party or by which any Loan Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Loan Party or any Subsidiary thereof to make any payment thereunder
prior to the scheduled maturity date therefor that, in any case under this
clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. (A) No Loan Party or any Subsidiary
thereof has been debarred or suspended from any contracting with the United
States government, (B) a final decision of debarment or a final decision of
suspension has not been issued to any Loan Party or any Subsidiary thereof, (C)
the actual termination for default of any Material Contract has not been issued
to or received by any Loan Party or any Subsidiary thereof.


(w)Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to

-77-

--------------------------------------------------------------------------------


all Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.
 
(x)[Reserved].


(y)Anti-Terrorism Laws. No Loan Party, none of its Subsidiaries and, to the
knowledge of each Loan Party, none of its controlled Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or Affiliate (i) has violated or is in violation of Anti-Terrorism
Laws or (ii) has engaged or engages in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organisation for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.


(i)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate that is acting or benefiting in any capacity in connection with the
Loans is an Embargoed Person.
(ii)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its Affiliates and none of the respective officers,
directors, brokers or agents of such Loan Party, such Subsidiary or such
Affiliate acting or benefiting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (ii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
(z)[Reserved].


(aa)Disclosure. Holdings and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which to their knowledge any Loan Party and any
Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Loan Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed at
the time of delivery to be reasonable in light of then existing conditions, it
being recognized that actual results for periods covered by projections or
estimates may differ from such projections or estimates and such differences may
be material.


(bb)    Collateral Documents.


(i)    Valid Liens. Each Collateral Document delivered pursuant to Sections
4.02, 6.11 and 6.13 will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 4 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent possession or control by the Collateral Agent is required by the
Security Agreement), the Liens created by the Collateral Documents shall
constitute fully perfected Liens on, and security interests in (to the extent
intended to be created thereby), all right, title and interest of the grantors
in such Collateral to the extent perfection can be obtained by filing financing
statements, in each case subject to no Liens other than Liens permitted
hereunder.
(ii)    PTO Filing; Copyright Office Filing. When the Security Agreement or a
short form thereof is properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by such Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark

-78-

--------------------------------------------------------------------------------


Office or Copyrights (as defined in such Security Agreement) registered or
applied for with the United States Copyright Office, as the case may be, in each
case free and clear of Liens other than Liens permitted under Section 7.01
hereof (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
registered or applied for by the grantors thereof after the Closing Date).
(iii)    Mortgages. Upon recording thereof in the appropriate recording office,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected first-priority Liens on, and security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Liens permitted hereunder, and when
the Mortgages are filed in the offices specified on Schedule 4 to the Perfection
Certificate dated the Closing Date (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
6.11 and 6.13, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 6.11 and 6.13), the Mortgages shall constitute fully perfected
first-priority Liens on, and security interests in, all right, title and
interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by hereunder.
(iv)    Notwithstanding anything herein (including this Section 5.01) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral Documents or
(C) on the Closing Date and until required pursuant to Section 6.13 or Section
4.02(e), the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Section 4.02(e).
(cc)    Use of Proceeds. The proceeds of the Term Loans, together with the
Equity Contribution, and the proceeds of the Senior Notes, shall be used solely
to pay the cash consideration for the Acquisition (and related transactions) and
to pay Transaction Expenses and for other purposes contemplated by, or otherwise
fund, the Transactions. The proceeds of the Revolving Credit Loans and Swing
Line Loans, shall be used to pay the cash consideration for the Acquisition and
to pay Transaction Expenses, for working capital, general corporate purposes,
and any other purpose not prohibited by this Agreement including Permitted
Acquisitions, and other Investments; provided that on the Closing Date, after
consummating the Transactions, the sum of (x) the excess of the aggregate
Revolving Credit Commitments at such time less the aggregate Revolving Credit
Exposure plus (y) the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries shall be not less than $165.0 million
less up to $27.0 million of Existing Letters of Credit. The Letters of Credit
shall be used solely to support obligations of the Borrower and its Subsidiaries
incurred for working capital, general corporate purposes and any other purpose
not prohibited by this Agreement.


Section 5.02.    Survival of Representations and Warranties, Etc.
All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VI.
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations, obligations under Secured
Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) hereunder which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is

-79-

--------------------------------------------------------------------------------


in place), then from and after the Closing Date, Holdings and the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02 and 6.03) cause each of the Restricted Subsidiaries to:
Section 6.01.    Financial Statements.
(a)Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within ninety (90) days after the
end of each fiscal year, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;


(b)Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Holdings as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;


(c)Deliver to the Administrative Agent for prompt further distribution to each
Lender, as soon as available, and in any event no later than seventy-five (75)
days after the end of each fiscal year of Holdings, a detailed consolidated
budget for the following fiscal year on a quarterly basis (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
and


(d)Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.


Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B)
Holdings’ (or any direct or indirect parent thereof), as applicable, Form l0-K
or 10-Q, as applicable, containing the information required to be contained
therein if Holdings (or any direct or indirect parent thereof), as applicable,
were required to file such forms with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
Holdings, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
Holdings and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualifications or
exception as to the scope of such audit.
Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(c)
and (d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or Holdings or any
other direct or indirect parent of the Borrower) posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access

-80-

--------------------------------------------------------------------------------


(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. In the event any financial statements delivered under Section 6.01(a)
or (b) above shall be restated, Holdings and the Borrower shall deliver,
promptly after such restated financial statements become available, revised
Compliance Certificates with respect to the periods covered thereby that give
effect to such restatement, signed by a Responsible Officer of each of Holdings
and the Borrower.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC,” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08; (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and each Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”
Section 6.02.    Certificates; Other Information.
Deliver to the Administrative Agent for prompt further distribution to each
Lender:
(a)no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), commencing with the first full fiscal
quarter completed after the Closing Date, a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings;


(b)no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), but only if available after the use of
commercially reasonable efforts, a certificate (or other appropriate reporting
means in accordance with applicable auditing standards) of its independent
registered public accounting firm stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default or, if any
Event of Default shall exist, stating the nature and status of such event;


(c)promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;


(d)promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Senior Notes Documentation, or Junior Financing Documentation in each case
in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any clause of this Section
6.02;



-81-

--------------------------------------------------------------------------------


(e)together with the delivery of each annual Compliance Certificate pursuant to
Section 6.02(a), (i) a report setting forth the information required by sections
describing the legal name and the jurisdiction of formation of each Loan Party
and the location of the Chief Executive Office of each Loan Party of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the last such report and (ii)
a list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity of such Subsidiaries since the Closing Date or the most recent
list provided); and


(f)promptly, such additional customary information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.


Section 6.03.    Notices.
Promptly after a Responsible Officer of Holdings or any Subsidiary Guarantor has
obtained knowledge thereof, notify the Administrative Agent:
(a)of the occurrence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;


(c)of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity including with respect to any
Environmental Law which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect; and


(d)the occurrence of any ERISA Event that has resulted or could reasonably be
expected to result in a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action
Holdings has taken and proposes to take with respect thereto.
Section 6.04.    Payment of Obligations.
Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its Taxes (whether or not shown on a Tax
return), except, in each case, to the extent any such Tax is being contested in
good faith and by appropriate proceedings for which appropriate reserves have
been established in accordance with GAAP or the failure to pay or discharge the
same would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
Section 6.05.    Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.
Section 6.06.    Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades,

-82-

--------------------------------------------------------------------------------


extensions and additions thereof or thereto in accordance with prudent industry
practice and in the normal conduct of its business.
Section 6.07.    Maintenance of Insurance.
(a)Generally. Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings and the Restricted Subsidiaries)
as are customarily carried under similar circumstances by such other Persons.


(b)Requirements of Insurance. Not later than ninety (90) days after the Closing
Date (or the date any such insurance is obtained, in the case of insurance
obtained after the Closing Date), the Borrower shall use commercially reasonable
efforts to ensure that (i) all such insurance with respect to any Collateral
shall provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 10 days (or, to the
extent reasonably available, 30 days) after receipt by the Collateral Agent of
written notice thereof (and within ninety (90) days after such written notice
the Borrower shall deliver an updated insurance certificate with respect
thereto) and (ii) all such insurance with respect to any Collateral shall name
the Collateral Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) and loss payee (in the case of property insurance), as applicable.


(c)Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent or the Required
Lenders may from time to time reasonably require, if at any time the area in
which any material improvements are located on any Mortgaged Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.


Section 6.08.    Compliance with Laws.
(a)Comply in all material respects with the requirements of all Laws (including,
without limitation, ERISA and Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


(b)Any Loan Party or any Subsidiary thereof shall not be debarred or suspended
from any contracting with a United States governmental agency from which 20% of
the revenue of Holdings and its Subsidiaries for the four-quarter period most
recently ended was generated.


Section 6.09.    Books and Records.
Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).
Section 6.10.    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than records of the Board of Directors of such Loan Party or
such Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent

-83-

--------------------------------------------------------------------------------


shall not exercise such rights more often than two (2) times during any calendar
year and only one (1) such time shall be at the Borrower’s expense; provided
further that when an Event of Default exists, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower nor any Restricted Subsidiary shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes trade secrets or
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney client or
similar privilege or constitutes attorney work-product.
Section 6.11.    Additional Collateral; Additional Guarantors.
At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:
(a)Upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (in each case, other than an Excluded Subsidiary) by Holdings, (y)
any Excluded Subsidiary ceasing to constitute an Excluded Subsidiary or (z) or
the designation in accordance with Section 6.14 of any existing direct or
indirect Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary:


(i)within 45 days after such formation, acquisition, cessation or designation,
or such longer period as the Administrative Agent may agree in writing in its
reasonable discretion:


(A)cause each such Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as Guarantors, Security Agreement Supplements, Intellectual Property
Security Agreements, a counterpart of the Intercompany Note and other security
agreements and documents (including, with respect to such Mortgages, the
documents listed in Section 6.13(b)), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent,
subject to local law requirements, with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting first-priority Liens required
by the Collateral and Guarantee Requirement;


(B)cause each such Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement (and the parent of each such Subsidiary
that is a Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated) and intercompany notes (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;


(C)take and cause such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Collateral Agent to vest in the Collateral
Agent (or in any representative of the Collateral Agent designated by it) valid
and perfected Liens to the extent required by the Collateral and Guarantee
Requirement or the Collateral Documents, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement or the Collateral
Documents;


(ii)as promptly as practicable after the request therefor by the Administrative
Agent or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than Holdings or one of its Subsidiaries, where, despite the commercially
reasonable efforts of the Borrower to obtain such consent, such consent cannot
be obtained; and

-84-

--------------------------------------------------------------------------------


(iii)if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Collateral Agent any other items necessary from time to time to satisfy
the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement or the Collateral Documents, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.


(b)Not later than sixty (60) days after the acquisition by any Loan Party of
Material Real Property as determined by the Borrower (acting reasonably and in
good faith) (or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, which property
would not be automatically subject to another Lien pursuant to pre-existing
Collateral Documents, cause such property to be subject to a first-priority Lien
and Mortgage in favor of the Collateral Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.


(c)Always ensuring that the Obligations are secured by a first-priority security
interest in all the Equity Interests of the Borrower, subject to any Liens
permitted under Section 7.01.


Section 6.12.    Compliance with Environmental Laws.
Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations and ownership, use
or occupation of its properties; and, in each case to the extent the Loan
Parties are required by Environmental Laws, conduct any investigation, remedial
or other corrective action necessary to address Hazardous Materials at any
property or facility in accordance with applicable Environmental Laws.
Section 6.13.    Further Assurances and Post-Closing Conditions.
(a)Within ninety (90) days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion), deliver each Collateral
Document required to satisfy the Collateral and Guarantee Requirement or
required pursuant to the terms of any Collateral Document, duly executed by each
Loan Party required to be party thereto, together with all documents and
instruments required to perfect the security interest or Lien of the Collateral
Agent in the Collateral (if any) free of any other pledges, security interests
or mortgages, except Liens permitted under the Collateral and Guarantee
Requirement, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.


(b)Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement or
the Collateral Documents. If the Administrative Agent or the Collateral Agent
reasonably determines that it is required by applicable Law to have appraisals
prepared in respect of the Real Property of any Loan Party subject to a mortgage
constituting Collateral, the Borrower shall provide to the Administrative Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA.


Section 6.14.    Designation of Subsidiaries.
The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the

-85-

--------------------------------------------------------------------------------


Borrower shall be in compliance with the covenants set forth in Section 7.10(a)
and (b), determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period (or, if no Test Period cited in Section 7.10(a) or (b), as
applicable, has passed, the covenants in Section 7.10(a) and (b) for the first
Test Period cited in such Section shall be satisfied as of the last four
quarters ended), in each case, as if such designation had occurred on the last
day of such fiscal quarter of the Borrower and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary”
for the purpose of the Senior Notes, or any Junior Financing, as applicable and
(iv) if a Restricted Subsidiary is being designated as an Unrestricted
Subsidiary hereunder, the sum of (A) the fair market value of assets of such
Restricted Subsidiary as of such date of designation (the “Designation Date”),
plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries (in each case measured as of the date of each such Unrestricted
Subsidiary’s designation as an Unrestricted Subsidiary) shall not exceed
$250,000,000 as of such Designation Date pro forma for such designation. The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the applicable Loan Party therein
at the date of designation in an amount equal to the fair market value of the
applicable Loan Party’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s
Investment in such Subsidiary. Notwithstanding the foregoing, neither the
Borrower nor any direct or indirect parent of the Borrower shall be permitted to
be an Unrestricted Subsidiary.
ARTICLE VII.
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations, obligations under
Secured Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claims has been made) which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:
Section 7.01.    Liens.
None of Holdings, Borrower or the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)Liens pursuant to any Loan Document;


(b)Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of $1,000,000 individually or $5,000,000 in the aggregate
shall only be permitted to the extent such Lien is listed on Schedule 7.01(b),
and any modifications, replacements, renewals, refinancings or extensions
thereof; provided that (i) the Lien does not extend to any additional property
beyond such property subject to a Lien on the Closing Date, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;


(c)Liens for Taxes, assessments or other governmental charges (i) that are not
yet due and payable or (ii) that are being contested in good faith and by
appropriate proceedings that have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien for which adequate
reserves are being maintained to the extent required by GAAP;


(d)Lien imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens,
in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against Holdings, the Borrower or any of its Restricted Subsidiaries with
respect to Holdings, the Borrower or any of its Restricted Subsidiaries shall
then be proceeding with an appeal or other proceedings for review (or which, if
due and payable, are being contested in good faith by appropriate proceedings
and for which adequate reserves are being maintained, to the extent required by
GAAP and such proceedings have the effect of preventing the forfeiture or sale
of the property or assets subject to any such Lien);

-86-

--------------------------------------------------------------------------------


(e)pledges or deposits in the ordinary course of business under workmen’s
compensation laws, unemployment insurance laws or similar legislation, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of Indebtedness) or leases to which Holdings, the Borrower or any of its
Restricted Subsidiaries is a party, or deposits to secure public or statutory
obligations of Holdings, the Borrower or any of its Restricted Subsidiaries or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which Holdings, the Borrower or any of its Restricted Subsidiaries is a party,
or deposits as security for contested taxes or import duties or for the payment
of rent, in each case incurred in the ordinary course of business;


(f)Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;


(g)minor survey exceptions, minor encumbrances, easements, reservations of, or
rights of others for, licenses, rights-of-way, encroachments, protrusions,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning and other restrictions as to the use of real properties or
Liens incidental to the conduct other business of Holdings, the Borrower or its
Restricted Subsidiaries or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially affect the value of said properties or materially impair their use in
the operation of the business of Holdings, the Borrower or its Restricted
Subsidiaries, as applicable;


(h)judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings for which adequate reserves
have been made;


(i)leases or subleases of real property which do not materially interfere with
the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries;


(j)Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;


(k)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;


(l)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;


(m)Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party or (ii) in favor of Holdings or
any other Loan Party;


(n)any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business;


(o)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;


(p)Liens deemed to exist in connection with Investments in repurchase agreements
under Section 7.02;


(q)[Reserved.]

-87-

--------------------------------------------------------------------------------


(r)Liens that are contractual rights of setoff or rights of pledge (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;


(s)[Reserved.]


(t)Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created prior to or within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits;


(u)Liens incurred by a Restricted Subsidiary that is not a Loan Party securing
Indebtedness of a Restricted Subsidiary that is not a Loan Party permitted under
Section 7.03;


(v)Liens on assets, property or shares of stock at the time of its acquisition
or of a Person at the time such Person becomes a Restricted Subsidiary (other
than by designation as a Restricted Subsidiary pursuant to Section 6.14), in
each case after the Closing Date (including Capitalized Leases); provided that
(i) such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition or such other Person becoming a Restricted
Subsidiary, (ii) such Liens do not extend to any other property owned by
Holdings, the Borrower or the Restricted Subsidiaries and (iii) (a) the
obligations secured thereby do not exceed $100,000,000 at any time outstanding
(other than such secured obligations that are repaid in full or otherwise
extinguished substantially concurrently with such acquisition or when such
Person becomes a Restricted Subsidiary) and (b) the Indebtedness secured thereby
is permitted under Section 7.03(g);


(w)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;


(x)Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Holdings and its Restricted
Subsidiaries in the ordinary course of business;


(y)deposits made in the ordinary course of business to secured liability to
insurance carriers;


(z)Liens to secure any refinancing, refunding, extension, renewal or replacement
(or successive refinancings, refundings, extensions, renewals or replacements)
as a whole, or in part, of any Indebtedness secured by any Lien referred to in
the foregoing clauses (b), (t), (u), (v), (m)(ii), (gg) and (ii) of this Section
7.01; provided, however, that (x) such new Lien shall be limited to all or part
of the same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (b), (t), (u), (v), (m)(ii), (gg) and (ii) of this Section 7.01 at the
time the original Lien became a Lien permitted under Section 7.01, and (B) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;


(aa)other Liens (which may be Liens on the Collateral so long as any such Liens
securing Indebtedness for money borrowed in excess of $10,000,000 in the
aggregate (i) are junior to the Liens securing the Obligations and (ii) any such
obligations secured by a junior Lien on the Collateral shall be expressly
subject to a Second Lien Intercreditor Agreement) securing obligations in an
aggregate principal amount outstanding at any time not to exceed the greater of
$50,000,000 and 2.5% of Total Assets;


(bb)    Liens securing Permitted Notes issued pursuant to Section 7.03(s) so
long as such Liens are subject to the First Lien Intercreditor Agreement or a
Second Lien Intercreditor Agreement;


(cc)    [Reserved.]

-88-

--------------------------------------------------------------------------------


(dd)    [Reserved.]


(ee)    Liens on the assets of a joint venture to secure Indebtedness of such
joint venture incurred pursuant to Section 7.03(u);


(ff)    Liens on the Equity Interests of Unrestricted Subsidiaries;


(gg)    Liens on Collateral securing Indebtedness permitted to be incurred under
Section 7.03 in an amount not to exceed the maximum amount of Indebtedness such
that the Secured Leverage Ratio, determined on a Pro Forma Basis as of the last
day of the most recently ended Test Period for which financial statements were
required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended), would not be greater than 2.50 to 1.00Borrower would be in compliance
with a Total Leverage Ratio that is 0.25 to 1.00 lower than the Total Leverage
Ratio for the applicable period set forth in Section 7.10(a) (i.e. if the
required ratio in Section 7.10(a) is 4.50 to 1.0 the requirement to incur
Indebtedness under this clause (x) shall be 4.25 to 1.0) and such Liens are
subject to a Second Lien Intercreditor Agreement;


(hh)    Liens on assets of Foreign Subsidiaries to secure Indebtedness permitted
under Sections 7.03(v) and (w); and


(ii)    Liens securing Secured Hedge Agreements so long as the related
Indebtedness is, and is permitted to be under Section 7.03, secured by a Lien on
the same property securing such Secured Hedge Agreement.


Section 7.02.    Investments.
None of Holdings, the Borrower or the Restricted Subsidiaries shall directly or
indirectly, make or hold any Investments, except:
(a)Investments by Holdings or any of its Restricted Subsidiaries in Cash
Equivalents;


(b)loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof (provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity) and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount outstanding at any time under clause (iii) above
shall not exceed $5,000,000;


(c)Investments (i) by Holdings or any Restricted Subsidiary in any Loan Party
and (ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party;


(d)Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) received or acquired (A) in exchange for
any other Investment or accounts receivable in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (B) as a result of a foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;


(e)Investments consisting of (x) transactions permitted under Sections 7.01,
7.03 (other than 7.03(b) and (d)), 7.04 (other than 7.04(d) and (e)) and 7.05
(other than 7.05(e)), (y) Restricted Payments permitted by Section 7.06 and (z)
repayments or other acquisitions of Indebtedness of the Company or a Subsidiary
Guarantor not prohibited by Section 7.12;


(f)Investments (i) existing or contemplated on the Closing Date and set forth on
Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Holdings or any
Restricted Subsidiary in Holdings or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of any
original Investment under this clause (f) is not increased except by the terms
of such Investment as of the Closing Date or as otherwise permitted by Section
7.02;


(g)Investments in Swap Contracts permitted under Section 7.03;



-89-

--------------------------------------------------------------------------------


(h)Investments resulting from the receipt of non-cash consideration received in
connection with Dispositions permitted by Section 7.05;


(i)any acquisition of all or substantially all the assets of, or all or
substantially all the Equity Interests (other than directors’ qualifying shares
or any options for Equity Interests that cannot, as a matter of law, be
cancelled, redeemed or otherwise extinguished without the express agreement of
the holder thereof at or prior to acquisition) in, a Person or division or line
of business of a Person (or any subsequent investment made in a Person, division
or line of business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom (other than in respect of any Permitted
Acquisition made pursuant to a legally binding commitment entered into at a time
when no Default exists or would result therefrom); (ii) the Borrower and the
Restricted Subsidiaries shall be in Pro Forma Compliance with the covenants in
Section 7.10(a) and (b) after giving effect to such acquisition or investment
and any related transactions; (iii) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 7.03; (iv) to the extent required by the
Collateral and Guarantee Requirement, (A) the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
(B) any such newly created or acquired Subsidiary (other than an Excluded
Subsidiary or an Unrestricted Subsidiary (it being understood that the
acquisition of an Unrestricted Subsidiary as part of a Permitted Acquisition
shall be deemed to be an Investment made in reliance on a provision of this
Section 7.02 other than this clause (i)) shall become Guarantors, in each case,
in accordance with Section 6.11, and (v) the aggregate amount of such
Investments by Loan Parties in assets that are not (or do not become) owned by a
Loan Party or in Equity Interests in Persons that do not become Loan Parties
upon consummation of such acquisition shall not exceed $50,000,000 (any such
acquisition, a “Permitted Acquisition”);


(j)Investments made in connection with the Transactions;


(k)Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;


(l)[Reserved.]


(m)loans and advances to Holdings and any other direct or indirect parent of the
Borrower, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof) Restricted Payments
permitted to be made to such parent in accordance with Section 7.06(f), (g) or
(h);


(n)other Investments (including in connection with Permitted Acquisitions as
contemplated pursuant to Sections 7.02(i)(iv) and (i)(v)) in an aggregate amount
outstanding pursuant to this clause (n) (valued at the time of the making
thereof, and without giving effect to any write downs or write offs thereof) at
any time not to exceed (x) the greater of $100,000,000 (net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) and 5.00% of
Total Assets plus (y) if the Secured Leverage Ratio determined on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to Section
6.01(a) or (b), as applicable (or, if no Test Period has passed, as of the last
four quarters ended), as if such Investment had been made on the last day of
such four quarter period, is less than or equal to 2.00:1.00, the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this subsection (y), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;


(o)advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;


(p)(i) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of business
and (ii) Investments the payment for which consists of Equity Interests of the
Borrower (other than Disqualified Equity Interests) or any direct or indirect
parent of the Borrower;


(q)Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged into or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of such acquisition, merger or consolidation and
were in existence on the date of such acquisition, merger or consolidation;

-90-

--------------------------------------------------------------------------------


(r)Investments made by any Restricted Subsidiary that is not a Loan Party to the
extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(n) or permitted under Section 7.02(i)(v);


(s)Guarantees by Holdings or any of its Restricted Subsidiaries of leases (other
than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;


(t)Investments by Holdings or any other Loan Party made after the Closing Date
in any Subsidiary that is not a Loan Party in an aggregate outstanding amount
not to exceed at any time (i) the greater of $50,000,000 and 2.5% of Total
Assets less (ii) the outstanding amount of Investments made pursuant to Section
7.02(i)(v);


(u)Investments in the form of loans from the Borrower or any Restricted
Subsidiary to GLS under the GLS Loan Documents (whether or not GLS is a
Subsidiary of Holdings at that time); provided that upon the designation of GLS
as an Unrestricted Subsidiary or the release of GLS from its guarantee hereunder
pursuant to Section 11.09 any such Investments outstanding upon such designation
or release shall be deemed to be an incurrence of such Investment no longer be
permitted under this Section 7.02(u); provided that, no such loans will be
evidenced by a promissory note unless such note shall be pledged by the Borrower
as Collateral to secure the Obligations;


(v)Investments in joint ventures (other than Investments in an Unrestricted
Subsidiary made after its designation pursuant to Section 6.14) made after the
Closing Date in an aggregate outstanding amount not to exceed the greater of
$75,000,000150,000,000 and 3.757.50% of Total Assets;


(w)Investments in a Similar Business (other than an Investment in an
Unrestricted Subsidiary) in an aggregate outstanding amount not to exceed at any
time the greater of $50,000,000 and 2.5% of Total Assets; and


(x)any Investment (i) deemed to exist as a result of a Subsidiary of Holdings
that is not a Loan Party distributing a note or other intercompany debt to a
parent of such Subsidiary that is a Loan Party (to the extent there is no cash
consideration or services rendered for such note) and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Holdings and its Subsidiaries.


Section 7.03.    Indebtedness.
None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)Indebtedness under the Loan Documents;


(b)Indebtedness (i) outstanding on the Closing Date (provided that with respect
to any Indebtedness in excess of $1,000,000 individually and $5,000,000 in the
aggregate, such Indebtedness will only be permitted under this Section 7.03(b)
if listed on Schedule 7.03(b)) and any refinancing thereof and (ii) Indebtedness
of Holdings to any Subsidiary of Holdings and of any Subsidiary of Holdings to
Holdings or any other Subsidiary of Holdings; provided that, other than in the
case of intercompany current liabilities incurred in the ordinary course of
business in connection with cash management, tax and accounting operations of
Holdings and its Subsidiaries, (x) Indebtedness of any Subsidiary of Holdings
that is not a Loan Party owing to a Loan Party shall be (A) subject to Section
7.02 and (B) evidenced by an Intercompany Note and (y) any Indebtedness of any
Loan Party to a Subsidiary of Holdings that is not a Loan Party shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;


(c)Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of the Senior Notes or any
Junior Financing shall be permitted unless such guaranteeing party shall have
also provided a Guarantee of the Obligations on the terms set forth herein and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;


(d)Indebtedness of Holdings or any Restricted Subsidiary owing to any Loan Party
or any other Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an

-91-

--------------------------------------------------------------------------------


Investment permitted by Section 7.02; provided that no such Indebtedness shall
be evidenced by a promissory note unless such note is pledged as Collateral to
secure the Obligations;


(e)(i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) to finance the purchase, lease, construction or improvement of property
(real or personal) or equipment (whether through the direct purchase of the
assets or the Capital Stock of any Person owning such assets) by Holdings or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of $30,000,000 and 1.5% of
Total Assets (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;


(f)Indebtedness in respect of Swap Contracts that are incurred in the ordinary
course of business (and not for speculative purposes): (A) for the purpose of
fixing or hedging interest rate risk with respect to any Indebtedness that is
permitted to be incurred under Section 7.03; (B) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(C) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;


(g)Indebtedness of Holdings or any Restricted Subsidiary (A) existing at the
time such Person was acquired or contributed; provided that such Indebtedness is
not incurred in contemplation of such acquisition or contribution, and any
Permitted Refinancing thereof or (B) incurred to finance a Permitted Acquisition
and any Permitted Refinancing thereof; provided that (w) in the case of clauses
(A) and (B), such Indebtedness and all Indebtedness resulting from a Permitted
Refinancing thereof is unsecured (except for Liens permitted by Section 7.01(v)
securing Indebtedness (together with Permitted Refinancings thereof) incurred
pursuant to clause (A) in an aggregate principal outstanding not to exceed
$50,000,000 (other than such Indebtedness that is repaid in full or otherwise
extinguished substantially concurrently with such acquisition or when such
Person becomes a Restricted Subsidiary) and Liens securing Indebtedness incurred
pursuant to clause (A) permitted by Section 7.01(aa)), (x) in the case of
clauses (A) and (B), both immediately prior and after giving effect thereto, (1)
no Default shall exist or result therefrom (other than a Permitted Acquisition
made pursuant to a legally binding commitment entered into at a time when no
Default exists or would result therefrom), (2) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants in Section
7.10(a) and (b) and (3) the Total Leverage Ratio shall not be greater than 4.50
to 1.0 determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period and (y) in the case of any such incurred Indebtedness under
clause (B), such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the seventh
anniversary of the Closing Date; provided, further, that the amount of
Indebtedness incurred by Restricted Subsidiaries that are not Loan Parties under
this Section 7.03(g) shall not exceed $50,000,000 in the aggregate;


(h)Indebtedness representing deferred compensation to employees of Holdings or
any of its Restricted Subsidiaries incurred in the ordinary course of business;


(i)Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of Holdings or any direct or
indirect parent of the Borrower permitted by Section 7.06;


(j)Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred in connection with a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;


(k)Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;


(l)(A) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements or (B) Indebtedness arising from
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, provided that such Indebtedness is extinguished within five Business
Days of its incurrence;



-92-

--------------------------------------------------------------------------------


(m)Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $75,000,000 and 3.75% of
Total Assets;


(n)Indebtedness consisting of (a) the financing of insurance premiums or (b)
take-or-pay obligations contained in supply arrangements, in each case, in the
ordinary course of business;


(o)Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit, such
obligations are reimbursed within 30 days following such drawing;


(p)obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business;


(q)Indebtedness constituting the Senior Notes and any Permitted Refinancing
thereof;


(r)Indebtedness supported by a Letter of Credit or bank guarantee, in a
principal amount not in excess of the stated amount of such Letter of Credit or
bank guarantee;


(s)(i) Permitted Notes in an aggregate principal amount, when aggregated with
the amount of Incremental Term Loans and Incremental Revolving Credit
Commitments pursuant to Section 2.14, not to exceed $275,000,000; provided that
(A) both at the time of any such incurrence (and after giving effect thereto),
no Event of Default shall exist, (B) Holdings and the Borrower shall be in
compliance with the covenants set forth in Section 7.10(a) and (b) determined on
a Pro Forma Basis as of the date of the most recently ended Test Period as if
Permitted Notes had been outstanding on the last day of such fiscal quarter of
the Borrower for testing compliance therewith and (C) the Secured Leverage Ratio
shall not be greater than 2.75 to 1.0 determined on a Pro Forma Basis as of the
last four quarters ended as if such Permitted Notes had been outstanding on the
last day of such fiscal quarter of Holdings and the Borrower for testing
compliance therewith, (ii) Permitted Notes, the Net Proceeds of which are
applied to the permanent repayment of Term Loans pursuant to Section
2.05(b)(iii), (iii) Permitted Notes that are offered on a pro rata basis to all
Lenders that are “Qualified Institutional Buyers” (as defined in Rule 144A under
the Securities Act of 1933, as amended) holding Term Loans and in a principal
amount not to exceed the amount of Term Loans exchanged for such Permitted Notes
pursuant to procedures reasonably acceptable to the Administrative Agent
(including procedures designed to comply with securities laws); provided that
any Term Loans exchanged for such Permitted Notes shall be deemed to have been
repaid immediately upon the effectiveness of such exchange, and (iv) in the case
of Permitted Notes incurred under any of the foregoing clauses (i), (ii) and
(iii), Permitted Refinancings thereof;


(t)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s) above;


(u)Indebtedness of a joint venture to Holdings or any other Loan Party and to
the other holders of Equity Interests of such joint venture, so long as the
percentage of the aggregate amount of such Indebtedness of such joint venture
owed to such other holders of its Equity Interests does not exceed the
percentage of the aggregate outstanding amount of the Equity Interests of such
joint venture held by such other holders; provided, that any such Indebtedness
owed to Holdings or any other Loan Party shall be evidenced by a promissory note
in form and substance satisfactory to the Administrative Agent and shall be
pledged and delivered (together with all collateral or other security securing
such promissory note) to the Administrative Agent pursuant to the Collateral
Documents;
 
(v)Indebtedness incurred by Foreign Subsidiaries to third parties other than
Holdings or any of its Subsidiaries in an aggregate principal amount not to
exceed the greater of $25,000,00050,000,000 and 1020% of total assets of all
Foreign Subsidiaries at the time of such incurrence at any time outstanding and
any Permitted Refinancing thereof;


(w)Indebtedness under the Foreign L/C Facility in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding; provided that only up to
$50,000,000 of such Indebtedness may be recourse to Holdings, but shall not be
secured by a Lien on the assets of Holdings and any Permitted Refinancing
thereof; and

-93-

--------------------------------------------------------------------------------


(x)Indebtedness of Holdings or any Restricted Subsidiary; provided that (i) the
Borrower shall be in compliance with a Total Leverage Ratio shall not be greater
than (A) at any time through the fiscal quarter ending June 28, 2013, 4.50 to
1.0 and (B) at any time thereafter, the lower of 4.00 to 1.0 and the ratiothat
is 0.25 to 1.00 lower than the Total Leverage Ratio for the applicable period
set forth in Section 7.10(a) for such fiscal quarter, in each case, determined
on a Pro Forma Basis as of the last day of the most recently ended Test Period,
(ii) the Secured Leverage Ratio shall not be greater than 2.50 to 1.0, in each
case, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period and (iii(i.e. if the required ratio in Section 7.10(a) is 4.50
to 1.0 the requirement to incur Indebtedness under this clause (x) shall be 4.25
to 1.0) and (ii) any Indebtedness incurred pursuant to this Section 7.03(x)
shall (a) mature or be mandatorily redeemable (other than solely for Qualified
Equity Interests), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments)
after the Maturity Date of the Term Loans, (b) not be redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part.


For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (t) above, the Borrower shall, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (i) all Indebtedness outstanding under the Loan
Documents will at all times be deemed to be outstanding in reliance only on the
exception in clause (a) of Section 7.03, and (ii) all Indebtedness constituting
the Senior Notes will be deemed to be outstanding in reliance only on the
exception in clause (q) of Section 7.03.
Section 7.04.    Fundamental Changes.
None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (other than as part of the Transactions), except that:
(a)any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction in the United States); provided that the Borrower shall
be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;


(b)(i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary may
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);


(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Holdings or to another
Restricted Subsidiary other than GLS; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must be a Guarantor or the
Borrower or (ii) to the extent constituting an Investment, such Investment must
be a permitted Investment in or Indebtedness of a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e))
and 7.03, respectively;


(d)so long as no Default exists or would result therefrom, the Borrower may
merge with any other Person; provided that (i) the Borrower shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the Laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guarantee shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if requested by the Administrative Agent, each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have by an amendment to or

-94-

--------------------------------------------------------------------------------


restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;


(e)so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to Section
7.02; provided that the continuing or surviving Person shall be a Restricted
Subsidiary or the Borrower, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 to the
extent required pursuant to the Collateral and Guarantee Requirement;


(f)Holdings and the Restricted Subsidiaries may consummate the Acquisition,
related transactions contemplated by the Acquisition Agreement (and documents
related thereto) and the Transactions; and


(g)so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.


Section 7.05.    Dispositions.
None of Holdings, the Borrower or any of the Restricted Subsidiaries shall,
directly or indirectly, make any Disposition or enter into any agreement to make
any Disposition (other than as part of or in connection with the Transaction),
except:
(a)(i) Dispositions of obsolete, surplus or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions in
the ordinary course of business of property no longer used or useful in the
conduct of the business of Holdings or any of its Restricted Subsidiaries and
(ii) Dispositions of property no longer used or useful in the conduct of the
business of Holdings and its Restricted Subsidiaries outside the ordinary course
of business;


(b)Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;


(c)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property;


(d)Dispositions of property to Holdings or any Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party, (i) the transferee
thereof must be a Loan Party or (ii) if such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;


(e)to the extent constituting Dispositions, the granting of Liens permitted by
Section 7.01, the making of Investments permitted by Section 7.02, mergers,
consolidations, liquidations and the sale of all or substantially all assets
permitted by Section 7.04 (other than Section 7.04(g)) and Restricted Payments
permitted by Section 7.06;


(f)Dispositions made on the Closing Date to consummate the Transaction;


(g)Dispositions of Cash Equivalents;


(h)leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Restricted Subsidiaries, taken as a whole;


(i)transfers of property subject to Casualty Events;


(j)Dispositions of property not otherwise permitted under this Section 7.05 in
an aggregate amount during the term of this Agreement not to exceed
$100,000,000; provided that (i) at the time of such Disposition (other than any

-95-

--------------------------------------------------------------------------------


such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition and (ii) with respect to any Disposition pursuant to this clause (j)
for a purchase price in excess of $10,00,000, the Borrower or any of its
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a), (f), (k), (p), (q), (bb) and (ee) and
clauses (i) and (ii) of Section 7.01(r)); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash: (A)
any liabilities (as shown on Holdings’ or the applicable Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of Holdings
or such Subsidiary (other than liabilities that are by their terms subordinated
to the Obligations) that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings and all of its Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by Holdings or the applicable Subsidiary from such
transferee that are converted by Holdings or such Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by Holdings, the Borrower or the applicable
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of (x) $25,000,000 and (y) 1.25% of the total
consolidated assets of the Borrower and its Restricted Subsidiaries, as shown on
the most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries;


(k)Dispositions listed on Schedule 7.05(k);


(l)Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and sales of assets received by Holdings, the Borrower or any
Subsidiary upon foreclosure on a Lien;


(m)Dispositions to any Subsidiary that is not a Loan Party in an aggregate
amount not to exceed $25,000,000;


(n)any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of the Borrower and its Restricted Subsidiaries as a
whole, as determined in good faith by the Borrower;


(o)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


(p)the unwinding of any Swap Contracts pursuant to its terms;


(q)Dispositions of any Equity Interests of a JV Subsidiary or interests in any
joint venture entity not constituting a Subsidiary in accordance with the
applicable joint venture agreement or arrangement relating thereto;


(r)the sale of any property in a Sale/Leaseback Transaction within six months of
the original acquisition of such property; and


(s)sales of receivables and related assets by a Restricted Subsidiary pursuant
to any factoring arrangement that would not constitute Indebtedness, provided
that the fair market value of any receivables sold pursuant to this Section
7.05(s) in any four quarter period shall not exceed $50,000,000 in the
aggregate;
provided that any Disposition of any property pursuant to Section 7.05(j) or (m)
shall be for no less than the fair market value of such property at the time of
such Disposition. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05 to any Person other than a Loan Party, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
Section 7.06.    Restricted Payments.
None of Holdings, the Borrower shall, nor shall the Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:

-96-

--------------------------------------------------------------------------------


(a)each Restricted Subsidiary may make Restricted Payments to Holdings and its
Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Holdings and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);


(b)Holdings and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;


(c)Restricted Payments made (i) on the Closing Date to consummate the
Transactions and (ii) in order to satisfy indemnity and other similar
obligations under the Acquisition Agreement;


(d)to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02 (other than 7.02(e)), 7.04 or Section 7.08 (other
than Section 7.08(f));


(e)repurchases of Equity Interests in Holdings (or any direct or indirect parent
thereof) or any Restricted Subsidiary of Holdings deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;


(f)the repurchase, retirement or other acquisition (or dividends to Holdings or
any other direct or indirect parent of the Borrower to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Borrower or Holdings or any other direct or indirect parent of the Borrower
held by any future, present or former employee, director or consultant of the
Borrower or Holdings or any other direct or indirect parent of the Borrower or
any Subsidiary of the Borrower pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or other agreement
or arrangement; provided, however, that the aggregate amounts paid under this
clause (f) do not exceed (i) $5,000,000 in any calendar year or (ii) subsequent
to the consummation of an underwritten Qualified IPO of the Borrower or any
direct or indirect parent thereof, as the case may be, $10,000,000 in any
calendar year (with unused amounts in any calendar year being permitted to be
carried over to succeeding calendar years subject to a maximum of (A)
$10,000,000 in the aggregate in any calendar year or (B) subsequent to the
consummation of a Qualified IPO of the Borrower or any direct or indirect parent
thereof, as the case may be, $20,000,000 in the aggregate in any calendar year);
provided further that such amount in any calendar year may be increased by an
amount not to exceed:


(i)the Net Proceeds received by Holdings or any of its Restricted Subsidiaries
from the sale of Equity Interests (other than Disqualified Equity Interests) of
the Borrower or Holdings or any other direct or indirect parent of Holdings (to
the extent contributed to Holdings) to members of management, directors or
consultants of Holdings, the Borrower, any of its Restricted Subsidiaries or any
other direct or indirect parent of the Borrower that occurs after the Closing
Date; plus


(ii)the Net Proceeds of key man life insurance policies received by the Borrower
or Holdings or any other direct or indirect parent of the Borrower (to the
extent contributed to the Borrower) and its Restricted Subsidiaries after the
Closing Date; less


(iii)the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);


(g)Holdings may make Restricted Payments in an aggregate amount equal to (x) (i)
$50,000,000 minus (ii) the aggregate principal amount of Junior Financings
prepaid, redeemed, purchased or otherwise paid pursuant to Section 7.12(a)(vi),
plus (y) if the Secured Leverage Ratio determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period for which financial statements
were required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Test Period has passed, as of the last four quarters
ended), as if such Restricted Payment had been made on the last day of such four
quarter period, is less than or equal to 2.00:1.00, the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this
paragraph, such election to be specified in a written notice of a Responsible
Officer of the Borrower calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that with respect to any Restricted Payment
made pursuant to clause (y) above, no Default has occurred and is continuing or
would result therefrom;


(h)Holdings may make Restricted Payments to any direct or indirect parent of the
Borrower:

-97-

--------------------------------------------------------------------------------


(i)to pay amounts equal to the fees and expenses (including franchise or similar
taxes) required to its maintain the corporate existence of Holdings or any other
direct or indirect parent of the Borrower, the customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers and
employees of Holdings or any other direct or indirect parent of the Borrower, if
applicable, and the general corporate operating and overhead expenses of
Holdings or any other direct or indirect parent of the Borrower, if applicable,
in each case to the extent such fees, expenses, salaries, bonuses, benefits and
indemnities are attributable to the ownership or operation of the Borrower, if
applicable, and its Subsidiaries;


(ii)to pay dividends or other distributions to Holdings or any other direct or
indirect parent of the Borrower in amounts required for Holdings or such other
parent company to pay U.S. federal, state or local income taxes (as the case may
be) imposed directly on such entity to the extent such income taxes are
attributable to the income of the Borrower and its Restricted Subsidiaries by
virtue of such entity being the common parent of a consolidated or combined tax
group of which the Borrower and/or its Restricted Subsidiaries are members;
provided, however, that in each case the amount of such payments in respect of
any tax year does not exceed the amount that the Borrower and its Restricted
Subsidiaries would have been required to pay in respect of U.S. federal, state
or local taxes (as the case may be) for such year had the Borrower and its
Restricted Subsidiaries paid such taxes as a stand-alone taxpayer (or
stand-alone group) (reduced by any such taxes paid directly by the Borrower or
any of its Restricted Subsidiaries);


(iii)to pay, if applicable, amounts equal to amounts required for Holdings or
any other direct or indirect parent of Holdings, if applicable, to pay interest
and/or principal on Indebtedness the proceeds of which have been contributed to
Holdings or any of its Restricted Subsidiaries and that has been guaranteed by,
or is otherwise considered Indebtedness of Holdings or any of its Restricted
Subsidiaries incurred in accordance with Section 7.03; and


(iv)to pay fees and expenses incurred by Holdings or any other direct or
indirect parent, other than to Affiliates of Holdings, related to any
unsuccessful equity or debt offering of such parent;


(i)payments made or expected to be made by Holdings or any of the Restricted
Subsidiaries in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;
(j)after a Qualified IPO, (i) any Restricted Payment by Holdings or any other
direct or indirect parent of Holdings to pay listing fees and other costs and
expenses attributable to being a publicly traded company which are reasonable
and customary and (ii) Restricted Payments of up to 6% per annum of the net
proceeds received by (or contributed to) Holdings and its Restricted
Subsidiaries from such Qualified IPO;
(k)the payment of any dividend or other distribution within 60 days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of Section 7.06;
(l)any joint venture may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements to holders of its
Equity Interests;
(m)the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Equity
Interests) issued after the Closing Date and the declaration and payment of
dividends to Holdings or any other direct or indirect parent of the Borrower,
the proceeds of which will be used to fund the payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Equity Interests) of Holdings or any other direct or indirect parent of the
Borrower issued after the Closing Date; provided, however, that (A) for the most
recently ended four full fiscal quarters for which financial statements are
required to be delivered pursuant to Section 6.01(a) or (b) preceding the date
of issuance of such Designated Preferred Stock, after giving effect to such
issuance (and the payment of dividends or distributions) on a Pro Forma Basis,
Holdings would have had an Interest Coverage Ratio of at least 2.00 to 1.00 (it
being agreed that the dividend or distribution paid pursuant to this clause (m)
shall be included in the calculation of Consolidated Interest Expense) and (B)
the aggregate amount of dividends declared and paid pursuant to this clause (m)
does not exceed the net cash proceeds actually received by Holdings, the
Borrower or any Subsidiary from any such sale of Designated Preferred Stock
(other than Disqualified Equity Interests) issued after the Closing Date;
(n)any Restricted Payments made in connection with the consummation of the
Transactions or as contemplated by the Acquisition Agreement, including any
payments or loans made to Holdings or any other direct or indirect parent to
enable it to make any such payments, in each case, as described in or
contemplated by the offering memorandum related to the Senior Notes; and

-98-

--------------------------------------------------------------------------------


(o)the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Equity Interests of Holdings or any of its
Restricted Subsidiaries issued or incurred in accordance with Section 7.03.


Section 7.07.    Change in Nature of Business.
Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by Holdings and the Restricted Subsidiaries on the Closing Date or any
business reasonably related, complementary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof.
Section 7.08.    Transactions with Affiliates.
Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of Holdings, whether or not in the
ordinary course of business, other than (a) (i) transactions between or among
Holdings and/or any of its Restricted Subsidiaries (or an entity that becomes a
Restricted Subsidiary as a result of such transaction) and (ii) any merger or
consolidation of the Borrower and Holdings or any other direct parent company of
the Borrower, provided that such parent company shall have no material
liabilities and no material assets other than cash, Cash Equivalents and the
Equity Interests of the Borrower and such merger or consolidation is otherwise
in compliance with the terms of this Agreement and effected for a bona fide
business purpose, (b) on terms substantially as favorable to Holdings or such
Restricted Subsidiary as would be obtainable by Holdings or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) transactions to effect the Transactions and the
payment of all fees and expenses related to the Transactions, (d) transactions
for which the board of directors of Holdings has received (and delivered to the
Administrative Agent) a written opinion from an Independent Financial Advisor to
the effect that the financial terms of such transaction are fair, from a
financial standpoint, to Holdings and its Restricted Subsidiaries or not less
favorable to Holdings and its Restricted Subsidiaries than could reasonably be
expected to be obtained at the time in an arm’s-length transaction with a Person
who was not an Affiliate, (e) the entering into of any agreement (and any
amendment or modification of any such agreement) to pay, and the payment of,
annual management, consulting, monitoring and advisory fees to the Investors in
an aggregate amount in any fiscal year not to exceed the greater of (x)
$5,000,000 and (y) 2.5% of Consolidated EBITDA, plus all out-of-pocket
reasonable expenses incurred by the Investors in connection with the performance
of management, consulting, monitoring, advisory or other services with respect
to the Borrower and any Restricted Subsidiaries, (f) Restricted Payments
permitted under Section 7.06, (g) [reserved], (h) employment and severance
arrangements between Holdings and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (i) the payment of reasonable
and customary fees paid to, and indemnity provided on behalf of, officers,
directors, employees or consultants of Holdings or any Restricted Subsidiary or
Holdings or any other direct or indirect parent of the Borrower, (j) any
agreement as in effect as of the Closing Date and set forth on Schedule 7.08
including, without limitation, the Master Consulting and Advisory Services
Agreement or any amendment thereto (so long as any such agreement together with
all amendments thereto, taken as a whole, is not more disadvantageous to the
Lenders in any material respect than the original agreement as in effect on the
Closing Date) or any transaction contemplated thereby, (k) payments by Holdings
or any of its Restricted Subsidiaries to the Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures, which payments are (x) made pursuant to agreements
with the Investors described in the offering memorandum related to the Senior
Notes or (y) approved by a majority of the Board of Directors of the Borrower or
Holdings or any other direct or indirect parent of the Borrower in good faith,
(l) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.06(h)(ii), (m) the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Borrower or Holdings to the
Investors or to Holdings or any other direct or indirect parent of the Borrower
or Holdings or to any director, officer, employee or consultant thereof and any
contribution to the capital of Holdings, (n) (i) transactions with customers,
clients, suppliers or purchasers or sellers of goods or services, in each case
in the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to Holdings and its Restricted Subsidiaries in
the reasonable determination of the Board of Directors or the senior management
of Holdings, and are on terms at least as favorable as might reasonably have
been obtained at such time from an unaffiliated party or (ii) transactions with
joint ventures or Unrestricted Subsidiaries entered into in the ordinary course
of business, (o) [reserved], (p) the existence of, or the performance by the
Borrower or any Restricted Subsidiaries of its obligations under the terms of
the Acquisition Agreement, any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Closing Date and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any Restricted

-99-

--------------------------------------------------------------------------------


Subsidiaries of its obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (p) to the extent that the terms of any
such existing agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date,
(q) transactions between the Borrower or any Restricted Subsidiaries and any
Person that is an Affiliate solely due to the fact that a director of such
Person is also a director of the Borrower or Holdings or any other direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person and
(r) pledges of Equity Interests of Unrestricted Subsidiaries.
Section 7.09.    Burdensome Agreements.
Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of Holdings that is not
a Guarantor to make Restricted Payments to Holdings or any Guarantor or (b) any
Loan Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents; provided that the foregoing clauses (a)
and (b) shall not apply to Contractual Obligations which (i) (x) exist on the
Closing Date and (to the extent not otherwise permitted by this Section 7.09)
are listed on Schedule 7.09 hereto and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing does not
expand the scope of such Contractual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of Holdings, so long as such Contractual Obligations were
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of Holdings; provided further that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of
a Restricted Subsidiary of the Borrower which is not a Loan Party which is
permitted by Section 7.03 to the extent applying only to such Restricted
Subsidiary, (iv) arise in connection with any Disposition permitted by Section
7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Holdings or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) are customary
restrictions contained in the Senior Notes Documentation or (xiii) arise in
connection with cash or other deposits permitted under Sections 7.01 and 7.02
and limited to such cash or deposit.
Section 7.10.    Financial Covenants.
(a)Total Leverage Ratio. Holdings shall not permit the Total Leverage Ratio as
of the last day of any fiscal quarter ending during any period set forth in the
table below (commencing with the first full fiscal quarter completed after
Closing Date) to be greater than the ratio set forth below opposite the last day
of any fiscal quarter occurring during the periods set forth below:

-100-

--------------------------------------------------------------------------------


Test Period
Total
Leverage Ratio
April 2, 2011--June 29, 2012
5.50 to 1.0
June 30, 2012--September 28, 2012
5.25 to 1.0
September 29, 2012 --June 28, 2013
5.00 to 1.0
June 29, 2013--September 27, 2013
4.75 to 1.0
September 28, 2013--JuneMarch 27, 20142015  
4.50 to 1.0
June 28, 2014--March 27, 2015
4.25 to 1.0
March 28, 2015--June 26, 2015
3.754.25to 1.0
June 27, 2015--September 25, 2015
3.504.00 to 1.0
September 26, 2015 and thereafter
3.253.75 to 1.0



(b)Interest Coverage Ratio. Holdings shall not permit the Interest Coverage
Ratio as of the last day of any fiscal quarter ending during any period set
forth in the table below (commencing with the first full fiscal quarter
completed after Closing Date) to be less than the ratio set forth below opposite
the last day of any fiscal quarter occurring during the periods set forth below:
Test Period
Interest
Coverage Ratio
April 2, 2011--June 29, 2012
1.70 to 1.0
June 30 2012--December 28, 2012
1.85 to 1.0
December 29, 2012--June 27, 2014
2.00 to 1.0
June 28, 2014--March 27, 2015
2.05 to 1.0
March 28, 2015 and thereafter
2.25 to 1.0



(c)Maximum Capital Expenditures.


(i)Holdings and the Borrower shall not and shall not permit the Restricted
Subsidiaries to make any Capital Expenditures that would cause the aggregate
amount of Capital Expenditures made by Holdings and the Restricted Subsidiaries
in any fiscal year commencing with the fiscal year ending December 31, 2010 to
exceed $20,000,000.60,000,000.


(ii)Notwithstanding anything to the contrary contained in clause (a)(i) above,
(x) to the extent that the aggregate amount of Capital Expenditures made by
Holdings and the Restricted Subsidiaries in any fiscal year (for the avoidance
of doubt, after giving effect to any CapEx Pull-Forward Amount utilized in the
preceding year that reduced the amount of Capital Expenditures that could be
made in such year but disregarding any Capital Expenditures made in reliance on
any Rollover Amount utilized during such year) pursuant to such clause (i) is
less than the amount set forth therein, the amount of such difference (the
“Rollover Amount”) may be carried forward and used to make Capital Expenditures
in the immediately succeeding fiscal year (with such Rollover Amount deemed
utilized first in such succeeding year) and (y) for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 7.10(c) (including as a result of the application of
clause (x) of this clause (ii)) may be increased by an amount not to exceed 50%
of the permitted Capital Expenditure limit in the immediately succeeding year
(the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
amount of Capital Expenditures that are permitted to be made in the immediately
succeeding fiscal year.


(iii)Notwithstanding anything to the contrary contained in clause (c)(i) and
(ii) above, in any year in which a Permitted Acquisition is made and in each
subsequent year, the annual Capital Expenditure limit set forth in clause (c)(i)
above shall be increased by an amount equal to the greater of (x) the average
amount of annual Capital Expenditures made by the target entity or target line
of business during the immediately preceding three-year period prior to such
acquisition (or such shorter period if the target does not have three years of
operations) and (y) 3.5% of the total assets acquired in such acquisition.


(iv)In addition to the Capital Expenditures permitted pursuant to the preceding
paragraphs (i) (ii) and (iii), the Borrower and its Restricted Subsidiaries may
make additional Capital Expenditures in an amount not to

-101-

--------------------------------------------------------------------------------


exceed the portion, if any, of the Cumulative Credit on the date of such Capital
Expenditure that the Borrower elects to apply to this Section 7.10(c)(iv).


Section 7.11.    Accounting Changes.
Neither Holdings nor the Borrower may make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year;
provided, however, that Holdings and the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings, the
Borrower and the Administrative Agent will, and hereby are authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
Section 7.12.    Prepayments, Etc. of Indebtedness.
(a)Holdings and the Borrower shall not, nor shall Holdings or the Borrower
permit any of the Restricted Subsidiaries to, directly or indirectly, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
interest and principal shall be permitted) the Senior Notes, any Indebtedness
constituting a Permitted Refinancing of the Senior Notes, any Indebtedness
incurred under Section 7.03 other than (x) Senior Indebtedness permitted under
Section 7.03 secured by Liens ranking pari passu to the Obligations and (y)
Indebtedness permitted under Section 7.03 that has a maturity date that is prior
to the Maturity Date of the Term Loans (including, for the avoidance of doubt,
the Existing Notes) (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation,
except (i) the refinancing thereof with the Net Proceeds of any Indebtedness
constituting a Permitted Refinancing; provided that if such Indebtedness was
originally incurred under Section 7.03(g), such Permitted Refinancing is
permitted pursuant to Section 7.03(g), (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent not prohibited by the subordination
provisions contained in the Intercompany Note, (iv) in the case of any senior
unsecured Indebtedness, including the Senior Notes, refinancing thereof with
proceeds of secured Indebtedness otherwise permitted to be incurred hereunder
solely to the extent the Secured Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such refinancing of the Senior Notes had been made on the
last day of such four quarter period, is less than or equal to 2.50 to 1.00 and
such Indebtedness is subject to a Second Lien Intercreditor Agreement, (v)
prepayments, redemptions, purchases, defeasances and other payments in respect
of Junior Financings prior to their scheduled maturity in an aggregate amount
not to exceed, if the Secured Leverage Ratio, determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such prepayment, redemption, purchase, defeasance or
other payment in respect of Junior Financings had been made on the last day of
such four quarter period, is less than or equal to 2.00 to 1.00, the portion, if
any, of the Cumulative Credit on such date that the Borrower elects to apply to
this paragraph, such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied and (vi) other prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an amount not to exceed $50,000,000.


(b)Holdings and the Borrower shall not, nor shall they permit any of the
Restricted Subsidiaries to, directly or indirectly, amend, modify or change in
any manner materially adverse to the interests of the Lenders any term or
condition of any Junior Financing Documentation without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).


Section 7.13.    Permitted Activities.
Holdings shall not engage in any material operating or business activities;
provided that the following shall be permitted in any event: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness, (iv)
any public offering of its common stock or any other issuance or sale of its
Equity Interests, (v) financing activities, including the issuance of
securities, incurrence of debt, payment of dividends, making contributions to
the capital of the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of

-102-

--------------------------------------------------------------------------------


Holdings and the Borrower, (vii) holding any cash or property (but not operating
any property), (viii) providing indemnification to officers, managers and
directors and (ix) any activities related, complementary or incidental to the
foregoing. Holdings shall not incur any Liens on Equity Interests of the
Borrower other than those for the benefit of the Obligations and Holdings shall
not own any Equity Interests other than those of the Borrower.
Section 7.14.    Amendments of Organization Documents.
Amend any of its Organization Documents in a manner that would be materially
adverse to the Lenders.
ARTICLE VIII.
Events of Default and Remedies
Section 8.01.    Events of Default.
Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):
(a)Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or


(b)Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to the Borrower) or Article VII (provided that the covenants in
Section 7.10(a) and (b) are subject to cure pursuant to Section 8.05); or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after written notice thereof by the Administrative Agent or
the Required Lenders to the Borrower; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or


(e)Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise); provided that this clause (e)(B) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; provided further that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to Section
8.02; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) consecutive days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) consecutive days, or an order for relief is entered in
any such proceeding; or

-103-

--------------------------------------------------------------------------------


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Holdings and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has an investment grade rating has
been notified of such judgment or order and has not denied coverage) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or


(i)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or


(j)Change of Control. There occurs any Change of Control; or


(k)Collateral Documents. Any Collateral Document after delivery thereof pursuant
to Section 6.11 or 6.13 shall for any reason (other than pursuant to the terms
thereof including as a result of a transaction not prohibited under this
Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent or the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or


(l)ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect.


Section 8.02.    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c)require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

-104-

--------------------------------------------------------------------------------


provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
Section 8.03.    Exclusion of Immaterial Subsidiaries.
Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5% of the consolidated total assets of the Borrower
and the Restricted Subsidiaries (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).
Section 8.04.    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable.
Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the Loan Obligations that

-105-

--------------------------------------------------------------------------------


are Excluded Swap Obligations and (b) Obligations arising under Cash Management
Obligations and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto. Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.
Section 8.05.    Borrower’s Right to Cure.
(a)Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
in the event of any Event of Default or potential Event of Default under the
covenants set forth in Sections 7.10(a) and/or (b) and at any time until the
expiration of the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to the applicable fiscal
quarter hereunder, the Investors may make a Specified Equity Contribution to
Holdings, and Holdings may apply the amount of the net cash proceeds thereof to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such net cash proceeds (i) are actually received by the Borrower as cash
common equity (including through capital contribution of such net cash proceeds
to the Borrower) no later than ten (10) Business Days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) are Not Otherwise Applied. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.10 and
shall not result in any adjustment to any amounts other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence.


(b)(i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than four Specified Equity Contributions will be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause Holdings
to be in Pro Forma Compliance with Sections 7.10(a) and/or (b) for any
applicable period and (iv) there shall be no pro forma reduction in Indebtedness
with the proceeds of any Specified Equity Contribution for determining
compliance with Sections 7.10(a) and/or (b) for the fiscal quarter immediately
prior to the fiscal quarter in which such Specified Equity Contribution was
made.


ARTICLE IX.
Administrative Agent and Other Agents
Section 9.01.    Appointment and Authorization of Agents.
(a)Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.


(b)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

-106-

--------------------------------------------------------------------------------


(c)Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.


Section 9.02.    Delegation of Duties.
Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).
Section 9.03.    Liability of Agents.
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.
Section 9.04.    Reliance by Agents.
(a)Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.


(b)For purposes of determining compliance with the conditions specified in
Section 4.01 with respect to Credit Extensions on the Closing Date or Section
4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

-107-

--------------------------------------------------------------------------------




Section 9.05.    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.
Section 9.06.    Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.
Section 9.07.    Indemnification of Agents.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07; provided, further that any
obligation to indemnify an L/C Issuer pursuant to this Section 9.07 shall be
limited to Revolving Credit Lenders only. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent or the
Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

-108-

--------------------------------------------------------------------------------


Section 9.08.    Agents in Their Individual Capacities.
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though Bank
of America were not the Administrative Agent, the Collateral Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, the Collateral Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity. Any successor to Bank of America as the Administrative
Agent or the Collateral Agent shall also have the rights attributed to Bank of
America under this paragraph.
Section 9.09.    Successor Agents.
Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon thirty (30)
days’ notice to the Lenders and the Borrower and if either the Administrative
Agent or the Collateral Agent is a Defaulting Lender, the Borrower may remove
such Defaulting Lender from such role upon fifteen (15) days’ notice to the
Lenders. If the Administrative Agent or the Collateral Agent resigns under this
Agreement or is removed by the Borrower, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default under Section 8.01(f) or (g) (which consent of the Borrower
shall not be unreasonably withheld or delayed). If no successor agent is
appointed prior to the effective date of the resignation or removal of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable in the case of a resignation, and
the Borrower, in the case of a removal, may appoint, after consulting with the
Lenders and the Borrower (in the case of a resignation), a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent or retiring
Collateral Agent and the term “Administrative Agent” or “Collateral Agent” shall
mean such successor administrative agent or collateral agent and/or Supplemental
Agent, as the case may be, and the retiring Administrative Agent’s or Collateral
Agent’s appointment, powers and duties as the Administrative Agent or Collateral
Agent shall be terminated. After the retiring Administrative Agent’s or the
Collateral Agent’s resignation or removal hereunder as the Administrative Agent
or Collateral Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent or Collateral Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent or the Collateral Agent by the date which is thirty (30) days following
the retiring Administrative Agent’s or Collateral Agent’s notice of resignation
or fifteen (15) days following the Borrower’s notice of removal, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent or
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that Section 6.11 is satisfied, the Administrative Agent or Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent.

-109-

--------------------------------------------------------------------------------


Section 9.10.    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11.    Collateral and Guaranty Matters.
The Lenders irrevocably agree:
(a)that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) Cash Management Obligations or obligations under
Secured Hedge Agreements not yet due and payable and (y) contingent obligations
not yet accrued and payable) and the expiration or termination or Cash
Collateralization of all Letters of Credit, (ii) at the time the property
subject to such Lien is Disposed or to be substantially simultaneously Disposed
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document to any Person other than a Person required to grant a
Lien to the Administrative Agent or the Collateral Agent under the Loan
Documents (or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and the transferee
is a Foreign Subsidiary and (z) the priority of the new Lien is the same as that
of the original Lien), (iii) subject to Section 10.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause (c)
or (d) below;


(b)the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document on any assets
that are excluded from the Collateral;


(c)that any Guarantor shall be automatically released from its obligations under
the Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary (other than pursuant to (i) clause (a) of the definition
thereof unless such Restricted Subsidiary ceases to be a Restricted Subsidiary
or (ii) clause (b) of the definition thereof unless, in the case of this
subclause (ii), the Borrower delivers a written request to the Administrative
Agent for such

-110-

--------------------------------------------------------------------------------


release and no Default has occurred and is continuing at such time) as a result
of a transaction or designation permitted hereunder; provided that no such
release shall occur if such Guarantor continues to be a guarantor in respect of
the Senior Notes or any Junior Financing;


(d)that GLS shall be automatically released from its obligations under the
Guaranty if GLS ceases to be a Guarantor pursuant to Section 11.09; and


(e)(x) the Collateral Agent may, without any further consent of any Lender,
enter into or amend (i) a First Lien Intercreditor Agreement with the collateral
agent or other representatives of the holders of Permitted Notes issued pursuant
to Section 7.03(s) that are intended to be secured on a pari passu basis with
the Obligations and/or (ii) a Second Lien Intercreditor Agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Lien on the Collateral ranking junior to the Lien
securing the Obligations that is permitted by Section 7.03, (y) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are permitted and (z) any First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement entered into by
the Collateral Agent shall be binding on the Secured Parties.


Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11.
Section 9.12.    Other Agents; Arrangers and Managers.
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “joint
bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
Section 9.13.    Appointment of Supplemental Agents.
(a)It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).


(b)In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

-111-

--------------------------------------------------------------------------------


(c)Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to it or its such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.


Section 9.14.    Withholding Tax Indemnity.
To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender (which term, for purposes of this
Section 9.14, shall include any L/C Issuer) an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.
ARTICLE X.
Miscellaneous
Section 10.01.    Amendments, Etc.
Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that, no such amendment, waiver or consent shall:
(a)extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);


(b)postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Secured Leverage Ratio” or in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);


(c)reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Secured Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);


(d)change any provision of this Section 10.01 or the definition of “Required
Lenders” without the written consent of each Lender, or the definition of
“Required Class Lenders,” Section 8.04 or, following an exercise of

-112-

--------------------------------------------------------------------------------


remedies pursuant to Section 8.02(a), the definition of “Pro Rata Share” or
Section 2.12(a), 2.12(g) or 2.13 without the written consent of each Lender
directly affected thereby;


(e)other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;


(f)other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;


(g)without the written consent of each Lender adversely affected thereby, amend
the portion of the definition of “Interest Period” that reads as follows: “one,
two, three or six months thereafter or, to the extent agreed by each Lender of
such Eurocurrency Rate Loan, nine or twelve months or less than one month
thereafter”;


(h)waive or modify any mandatory prepayment of the Term Loans required under
Section 2.05 without the written consent of the Required Class Lenders; or


(i)change any provision that would impose any restriction on the ability of any
Lender to assign any of its rights or obligations without the written consent of
each Lender directly affected thereby;


and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; and (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender(s), Holdings and the
Borrower so long as the obligations of the Revolving Credit Lenders and, if
applicable, the other Swing Line Lender are not affected thereby.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with one or
more replacement term loan tranches denominated in Dollars (“Replacement Term
Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Rate for such Replacement Term Loans
shall not be higher than the Applicable Rate for such Refinanced Term Loans, (c)
the Weighted Average Life to Maturity of Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments, waivers and
consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Class Lenders, the Required Lenders or all of
the Lenders, as required, have approved any such amendment, waiver or consent
(and the definitions of “Required Class Lenders” and

-113-

--------------------------------------------------------------------------------


“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
Notwithstanding anything to the contrary contained in this Section 10.01, the
Borrower and the Administrative Agent may without the input or consent of the
Lenders, effect amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate in the opinion of the Administrative Agent to effect
the provisions of Sections 2.14 and 2.15.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.
Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:


(i)if to Holdings, the Borrower or the Administrative Agent, the Collateral
Agent, an L/C Issuer or a Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower and the Administrative Agent, the Collateral Agent, an L/C Issuer or a
Swing Line Lender.


All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(d)), when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent, an L/C Issuer and a Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b)Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.


(c)Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a

-114-

--------------------------------------------------------------------------------


final and non-appealable judgment by a court of competent jurisdiction. All
telephonic notices to the Administrative Agent or Collateral Agent may be
recorded by the Administrative Agent or the Collateral Agent, and each of the
parties hereto hereby consents to such recording.


(d)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each of the Administrative Agent, Holdings
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Section 10.03.    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Section 10.04.    Attorney Costs and Expenses.
The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Syndication Agent and the
Arrangers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including
all Attorney Costs, which shall be limited to Cahill Gordon & Reindel llp (and
one local counsel in each applicable jurisdiction and, solely in the event of an
actual conflict of interest, one additional counsel in each applicable material
jurisdiction to the affected Persons, taken as a whole) and (b) from and after
the Closing Date, to pay or reimburse the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Arrangers, the Amendment No. 3 Arrangers and
each Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs, which shall be limited to Attorney
Costs of one counsel to the Administrative Agent, the Arrangers and the
Amendment No. 3 Arrangers (and one local counsel in each applicable jurisdiction
and, solely in the event of an actual conflict of interest, one additional
counsel in each applicable material jurisdiction to the affected Persons, taken
as a whole)). The foregoing costs and expenses shall include all reasonable
search, filing, recording and title insurance charges and fees related thereto,
and other reasonable out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail; provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date solely to the
extent invoiced to the Borrower within three (3) Business Days of the Closing
Date. If any Loan Party fails to pay when due any costs, expenses or other
amounts payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.

-115-

--------------------------------------------------------------------------------


Section 10.05.    Indemnification by the Borrower.
Whether or not the transactions contemplated hereby are consummated, from and
after the Closing Date, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, and
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact of each of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent, the Arrangers and the Amendment No.
3 Arrangers and one counsel to the other Lenders (and one local counsel in each
applicable jurisdiction and, solely in the event of an actual conflict of
interest, one additional counsel in each applicable material jurisdiction to the
affected Persons, taken as a whole)) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (a) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability related in any way to any Loan
Parties or any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”) in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that, notwithstanding the foregoing, such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence
or willful misconduct of such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee, as determined
by the final, non-appealable judgment of a court of competent jurisdiction or
(y) a material breach of its obligations under the Loan Documents by such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by the final, non-appealable
judgment of a court of competent jurisdiction. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement unless resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by the final,
non-appealable judgment of a court of competent jurisdiction, nor shall any
Indemnitee or the Borrower or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) except with respect to Loan
Parties to the extent such damages would otherwise be subject to indemnification
pursuant to this Section 10.05. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, any
Loan Party’s directors, stockholders or creditors or an Indemnitee or any other
Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Loan Documents are consummated. All amounts due under this Section 10.05 shall
be paid within ten (10) Business Days after demand therefor; provided, however,
that such Indemnitee shall promptly refund such amount to the extent that there
is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 10.05. The agreements in this Section 10.05 shall
survive the resignation of the Administrative Agent or the Collateral Agent, the
replacement of, or assignment of rights by, any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, any indemnification relating to
Taxes, other than Taxes resulting from any non-Tax claim, shall be covered by
Sections 3.01 and 3.04 and shall not be covered by this Section 10.05.
Section 10.06.    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or

-116-

--------------------------------------------------------------------------------


repaid by any Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect.
Section 10.07.    Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”), (ii) by way of
participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to Section 10.07(d) below, any Lender may assign to one or more
assignees (“Assignees”) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:


(A)    the Borrower (not to be unreasonably withheld or delayed), provided that
no consent of the Borrower shall be required for (i) an assignment of all or a
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund, (ii) an assignment related to Revolving Credit Commitments or Revolving
Credit Exposure to a Revolving Credit Lender or an Affiliate of a Revolving
Credit Lender or an Approved Fund of a Revolving Credit Lender or (iii) if an
Event of Default has occurred and is continuing, any Assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (i) all or any portion of a Term
Loan to a Lender or an Approved Fund or (ii) all or any portion of a Revolving
Credit Commitment to a Revolving Credit Lender or an Approved Fund of a
Revolving Credit Lender;
(C)    each Principal L/C Issuer at the time of such assignment, provided that
no consent of the Principal L/C Issuers shall be required for any assignment not
related to Revolving Credit Commitments or Revolving Credit Exposure or any
assignment to an Agent or an Affiliate of an Agent; and
(D)    the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure or any assignment to an Agent or an Affiliate of an
Agent.
Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to a Purchasing Borrower Party or a
Non-Debt Fund Affiliate shall also be subject to the requirements set forth in
Section 10.07(k).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

-117-

--------------------------------------------------------------------------------


(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(D)    on or before the date on which it becomes a party to this Agreement, the
Assignee shall deliver to the Borrower and the Administrative Agent the forms or
certifications, as applicable, described in Section 3.01(d), to the extent
required thereby.
This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.
(c)Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).


(d)The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under Section
2.03, owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(e)Any Lender may at any time sell participations to any Person (other than a
natural person, Holdings or any of its Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections, including the requirement to provide the forms and
certificates pursuant to Section 3.01(d)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting as a non-fiduciary
agent of the Borrower (solely for tax purposes), maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Loan Parties and each Non-Debt Fund Affiliate (by its
acquisition of a

-118-

--------------------------------------------------------------------------------


participation in any Lender’s rights and/or obligations under this Agreement)
hereby agree that if a case under Title 11 of the United States Code is
commenced against any Loan Party, to the extent that any Non-Debt Fund Affiliate
would have the right to direct any Participant with respect to any vote with
respect to any plan of reorganization with respect to any Loan Party (or to
directly vote on such plan of reorganization) as a result of any participation
taken by such Non-Debt Fund Affiliate pursuant to this Section 10.07(e), such
Loan Party shall seek (and each Non-Debt Fund Affiliate shall consent) to
provide that the vote of any Non-Debt Fund Affiliate (in its capacity as a
Participant) with respect to any plan of reorganization of such Loan Party shall
not be counted except that such Non-Debt Fund Affiliate’s vote (in its capacity
as a Participant) may be counted to the extent any such plan of reorganization
proposes to treat the participation in any Obligations held by such Non-Debt
Fund Affiliate in a manner that is less favorable in any material respect to
such Non-Debt Fund Affiliate than the proposed treatment of similar Obligations
held by Lenders or Participants that are not Affiliates of the Borrower. Each
Non-Debt Fund Affiliate hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Non-Debt Fund
Affiliate’s attorney-in-fact, with full authority in the place and stead of such
Non-Debt Fund Affiliate and in the name of such Non-Debt Fund Affiliate (solely
in respect of Loans and participations therein and not in respect of any other
claim or status such Non-Debt Fund Affiliate may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph.


(f)A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld).


(g)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(h)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections, including the requirement to provide the forms and certificates
pursuant to Section 3.01(d)), but neither the grant to any SPC nor the exercise
by any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement, unless
the grant to the SPC was made with the prior written consent of the Borrower,
not to be unreasonably withheld or delayed (for the avoidance of doubt, the
Borrower shall have reasonable basis for withholding consent if an exercise by
SPC immediately after the grant would result in materially increased
indemnification obligation to the Borrower at such time), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.


(i)Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a

-119-

--------------------------------------------------------------------------------


Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.


(j)Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable, and the effectiveness of such resignation shall be
conditioned upon such successor assuming the rights and duties of the L/C Issuer
or Swing Line Lender, as applicable. In the event of any such resignation of an
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).


(k)(i) Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Non-Debt Fund Affiliate or Purchasing Borrower Party in accordance with Section
10.07(b); provided that:


(A)no Default or Event of Default has occurred or is continuing or would result
therefrom;


(B)the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower Party
purchasing such Lender’s Term Loans, as applicable, shall execute and deliver to
the Administrative Agent an assignment agreement substantially in the form of
Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;


(C)for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Purchasing
Borrower Party or Non-Debt Fund Affiliate;


(D)any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled for upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;


(E)(i) no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans or Swing Line Loans to purchase any Term Loans and (ii) Term Loans may
only be purchased by a Purchaser Borrowing Party if, after giving effect to any
such purchase, the sum of (x) the excess of the aggregate Revolving Credit
Commitments at such time less the aggregate Revolving Credit Exposure plus (y)
the amount of unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries shall be not less than $75,000,000;


(F)each Non-Debt Fund Affiliate or Purchasing Borrower Party represents and
warrants as of the date of any assignment to such Non-Debt Fund Affiliate or
Purchasing Borrower Party pursuant to this Section 10.07(k), that neither the
Non-Debt Fund Affiliate or Purchasing Borrower Party nor any of its Affiliate
has any MNPI with respect to Holdings, the Borrower or any of its Subsidiaries
or securities that either (a) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive MNPI with respect to Holdings, any of its
Subsidiaries or Affiliates) prior to such time or (b) could not reasonably be
expected to have a material effect upon, or otherwise be material, (i) to a
Lender’s decision to participate in any assignment pursuant to this Section
10.07(k) or (ii) to the market price of the Term Loans; and


(G)no Term Loan may be assigned to a Non-Debt Fund Affiliates pursuant to this
Section 10.07(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Term Loans then
outstanding.



-120-

--------------------------------------------------------------------------------


(ii)Notwithstanding anything to the contrary in this Agreement, no Non-Debt Fund
Affiliate shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Loan Parties are not invited, and
(ii) receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent, the Collateral Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.


(l)Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders or the Required Class Lenders have (i)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document:


(x)    all Term Loans held by any Non-Debt Fund Affiliate shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders or
Required Class Lenders have taken any actions; and
(y)    all Term Loans, Revolving Credit Commitments and Revolving Credit
Exposure held by Debt Fund Affiliates may not account for more than 50% of the
Term Loans, Revolving Credit Commitments and Revolving Credit Exposure of
consenting Lenders included in determining whether the Required Lenders or the
Required Class Lender have consented to any action pursuant to Section 10.01.
Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable in any material respect to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower. Each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate (solely in respect of Loans and
participations therein and not in respect of any other claim or status such
Non-Debt Fund Affiliate may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this paragraph.
Section 10.08.    Confidentiality.
Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or self
regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process; (d) to any other party to this Agreement; (e) subject
to an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement; (f)
with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Section
10.08 or becomes available to the Administrative Agent, any Arranger, any
Lender, the L/C Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any Investor or
their respective related parties (so long as such source is not known to the
Administrative Agent, such Arranger, such Lender, the L/C Issuer or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party); (h) to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (i) to any rating

-121-

--------------------------------------------------------------------------------


agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries received by
it from such Lender) or to the CUSIP Service Bureau or any similar organization;
or (j) in connection with the exercise of any remedies hereunder, under any
other Loan Document or the enforcement of its rights hereunder or thereunder. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to Holdings, the Borrower or
any of their Subsidiaries or its business, other than any such information that
is publicly available to any Agent, any L/C Issuer or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that, in the case of information received from a Loan Party
after the Closing Date, such information is clearly identified at the time of
delivery as confidential or is delivered pursuant to Section 6.01, 6.02 or 6.03
hereof.
Section 10.09.    Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, the Collateral Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent and
such Lender may have at Law.
Section 10.10.    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
Section 10.11.    Counterparts.
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.
Section 10.12.    Integration; Termination.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents

-122-

--------------------------------------------------------------------------------


or the Lenders in any other Loan Document shall not be deemed a conflict with
this Agreement. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
Section 10.13.    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
Section 10.14.    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.15.    GOVERNING LAW.
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(a)ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY, BOROUGH OF
MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

-123-

--------------------------------------------------------------------------------


Section 10.17.    Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.
Section 10.18.    USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address and tax identification number of the Borrower and
other information regarding the Borrower that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA Patriot Act. This notice is given in accordance with the requirements of
the USA Patriot Act and is effective as to the Lenders and the Administrative
Agent.
Section 10.19.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Arrangers, the Amendment
No. 3 Arrangers and the Lenders, on the other hand, and the Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Agents, the Arrangers, the Amendment No. 3 Arrangers and the Lenders is
and has been acting solely as a principal and except as expressly agreed in
writing by the relevant parties, is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Agents, the Arrangers, the
Amendment No. 3 Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto except as
expressly agreed in writing by the relevant parties, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Agents, the Arrangers, the Amendment No. 3 Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Agents, the
Arrangers, the Amendment No. 3 Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Agents, the Arrangers, the Amendment No. 3 Arrangers
or the Lenders has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship and (v) the Agents, the
Arrangers, the Amendment No. 3 Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.
ARTICLE XI.
Guarantee
Section 11.01.    The Guarantee.
Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of (i)
the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes, if any, held by
each Lender of, the Borrower (other than such Guarantor), and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or Holdings or any Restricted Subsidiary under any
Secured Hedge Agreement or any Cash Management

-124-

--------------------------------------------------------------------------------


Obligations, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”);
provided that the Guaranteed Obligations shall exclude, with respect to any
Guarantor at any time, Excluded Swap Obligations with respect to such Guarantor
at such time. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Section 11.02.    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(i)at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;


(ii)any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;


(iii)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to Section
11.09, any security therefor shall be released or exchanged in whole or in part
or otherwise dealt with;


(iv)any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or


(v)the release of any other Guarantor pursuant to Section 11.09 or otherwise.


The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

-125-

--------------------------------------------------------------------------------


Section 11.03.    Reinstatement.
The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
Section 11.04.    Subrogation; Subordination.
Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 7.03(b)(ii) or
7.03(d) shall be subordinated to such Loan Party’s Obligations in the manner set
forth in the Intercompany Note evidencing such Indebtedness.
Section 11.05.    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in Section
8.02 (and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.
Section 11.06.    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
Section 11.07.    Continuing Guarantee.
The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.
Section 11.08.    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
Section 11.09.    Release of Guarantors.
If, in compliance with the terms and provisions of the Loan Documents, Equity
Interests of any Subsidiary Guarantor (a “Transferred Guarantor”) are sold or
otherwise transferred, following which transfer such Subsidiary Guarantor ceases
to be a Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.05 hereof) and the other Loan Documents
and, so long as the Borrower shall have provided the Agents such certifications
or documents as any Agent shall reasonably request, the Collateral Agent shall
take such actions as are necessary to effect the releases described in this
Section 11.09.

-126-

--------------------------------------------------------------------------------


At the request of the Borrower, GLS shall be released from its obligations as a
Guarantor under this Agreement and the Collateral Agent shall take such actions
as are necessary to effect the releases described in this Section 11.09. At such
time that GLS is released from its obligation as a Guarantor, GLS shall remain a
Restricted Subsidiary for all other purposes of this Agreement and the other
Loan Documents unless and until GLS no longer constitutes a Restricted
Subsidiary pursuant to the definition thereof. At any time after a release of
GLS pursuant to this Section 11.09, the Borrower shall not be contractually
obligated to make Investments in GLS beyond its pro rata share of the
outstanding economic interest in GLS.
When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.
Section 11.10.    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.
Section 11.11.    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each other Loan Party with respect to such Swap Obligation as
may be needed by such Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.







-127-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
DYNCORP INTERNATIONAL INC.
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




[GUARANTORS]
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and as a Lender
 
By:
 
 
Name:
 
Title:



